Exhibit 10.10

BORROWER CUSIP #12635CAA9

REVOLVING CREDIT FACILITY CUSIP #12635CAB7

 

 

 

$400,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

CNX COAL RESOURCES LP

and

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

and

PNC CAPITAL MARKETS LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of July 7, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.   CERTAIN DEFINITIONS      1.1    Certain Definitions      1
     1.2    Construction      45      1.3    Accounting Principles      45     
1.4    Valuations      46      1.5    Letter of Credit Amounts      46    2.  
REVOLVING CREDIT AND SWING LOAN FACILITIES      2.1    Commitments      47     
   2.1.1    Revolving Credit Loans      47         2.1.2    Swing Loans      47
     2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans      47      2.3    Commitment Fees      47      2.4    Voluntary
Commitment Reduction      48      2.5    Loan Requests      48         2.5.1   
Revolving Credit Loan Requests      48         2.5.2    Swing Loan Requests     
48      2.6    Making and Repayment of Loans      49         2.6.1    Making
Revolving Credit Loans      49         2.6.2    Presumptions by the
Administrative Agent      49         2.6.3    Making Swing Loans      49        
2.6.4    Repayment of Loans      50      2.7    Notes         50         2.7.1
   Revolving Credit Notes      50         2.7.2    Swing Loan Note      50     
2.8    Use of Proceeds      50      2.9    Letters of Credit      50        
2.9.1    Issuance of Letters of Credit      50         2.9.2    Letter of Credit
Fees      52         2.9.3    Participations, Disbursements, Reimbursement     
52         2.9.4    Repayment of Participation Advances      53         2.9.5   
Documentation      54         2.9.6    Determinations to Honor Drawing Requests
     54         2.9.7    Nature of Participation and Reimbursement Obligations
     54         2.9.8    Indemnity      55         2.9.9    Liability for Acts
and Omissions      56         2.9.10    Cash Collateral Prior to the Maturity
Date      57         2.9.11    Issuing Lender Reporting Requirements      57   
     2.9.12    Resigning Issuing Lenders      57      2.10    Borrowings to
Repay Swing Loans      58      2.11    Incremental Facilities      58      2.12
   Extended Term Loans and Extended Revolving Credit Commitments      61     
2.13    Defaulting Lenders      63   

 

-i-



--------------------------------------------------------------------------------

3. RESERVED   

4.

INTEREST RATES

4.1

Interest Rate Options   65    4.1.1 Interest Rate Options; Swing Line Interest
Rate   65    4.1.2 Rate Quotations   65   

4.2

Interest Periods   66   

4.3

Interest After Default   66   

4.4

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
  66    4.4.1 Unascertainable   66    4.4.2 Illegality; Increased Costs;
Deposits Not Available   67    4.4.3 Administrative Agent’s and Lender’s Rights
  67   

4.5

Selection of Interest Rate Options   67   

5.

PAYMENTS

5.1

Payments   68   

5.2

Pro Rata Treatment of Lenders   68   

5.3

Sharing of Payments by Lenders   68   

5.4

Presumptions by Administrative Agent   69   

5.5

Interest Payment Dates   69   

5.6

Prepayments   70    5.6.1 Right to Prepay   70    5.6.2 Replacement of a Lender
  70    5.6.3 Designation of a Different Lending Office   71    5.6.4 Mandatory
Prepayments   72   

5.7

Increased Costs   72    5.7.1 Increased Costs Generally   72    5.7.2 Capital
Requirements   73    5.7.3 Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans   73    5.7.4 Delay in Requests   73
  

5.8

Taxes   73    5.8.1 Payments Free of Taxes   73    5.8.2 Payment of Other Taxes
by the Borrower   74    5.8.3 Indemnification by the Borrower   74    5.8.4
Evidence of Payments   74    5.8.5 Status of Lenders   74    5.8.6 Refunds   76
   5.8.7 Definition of Lender   76   

5.9

Indemnity   76   

5.10

Settlement Date Procedures   77   

6.

REPRESENTATIONS AND WARRANTIES

6.1

Organization and Qualification   78   

6.2

[Reserved]   78   

6.3

Subsidiaries   78   

6.4

Power and Authority   78   

6.5

Validity and Binding Effect   78   

 

-ii-



--------------------------------------------------------------------------------

6.6 No Conflict   78   

6.7

Litigation   79   

6.8

Title to Properties   79   

6.9

Financial Statements   79   

6.10

Use of Proceeds   80   

6.11

Liens in the Collateral   80   

6.12

Full Disclosure   81   

6.13

Taxes   81   

6.14

Consents and Approvals   81   

6.15

No Event of Default; Compliance with Instruments   81   

6.16

Patents, Trademarks, Copyrights, Licenses, Permits, Etc.   81   

6.17

Solvency   82   

6.18

Real Property   82   

6.19

Insurance   82   

6.20

Compliance with Laws   82   

6.21

Material Contracts; Burdensome Restrictions   82   

6.22

Investment Companies; Regulated Entities   82   

6.23

ERISA Compliance   83   

6.24

Employment Matters; Coal Act; Black Lung Act   83   

6.25

Environmental Matters   84   

6.26

Anti-Terrorism Laws   84   

7.

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

7.1

First Loans and Letters of Credit   85    7.1.1 Deliveries   85    7.1.2 Payment
of Fees   87    7.1.3 PATRIOT Act   87    7.1.4 No Debt or Preferred Stock
Outstanding   87    7.1.5 Transactions   87   

7.2

Each Additional Loan or Letter of Credit   88   

8.

COVENANTS

8.1

Affirmative Covenants   88    8.1.1 Preservation of Existence, Etc.   88   
8.1.2 Payment of Liabilities, Including Taxes, Etc.   89    8.1.3 Maintenance of
Insurance   89    8.1.4 Maintenance of Properties   90    8.1.5 Maintenance of
Patents, Trademarks, Etc.   90    8.1.6 Visitation Rights   90    8.1.7 Keeping
of Records and Books of Account   90    8.1.8 Further Assurances   91    8.1.9
Additional Guarantors   91    8.1.10 Compliance with Laws   91    8.1.11 Use of
Proceeds   91    8.1.12 Subordination of Intercompany Loans   92    8.1.13
Anti-Terrorism Laws; Foreign Corrupt Practices Act   92    8.1.14 Compliance
with Certain Contracts   92    8.1.15 [Reserved]   92    8.1.16 ERISA Compliance
  92   

 

-iii-



--------------------------------------------------------------------------------

8.1.17 Collateral   93    8.1.18 Title   96    8.1.19 Maintenance of Permits  
96    8.1.20 Post-Closing Matters   96   

8.2

Negative Covenants   96    8.2.1 Indebtedness   96    8.2.2 Liens   98    8.2.3
Designation of Unrestricted Subsidiaries   98    8.2.4 Loans and Investments  
99    8.2.5 Restricted Payments   101    8.2.6 Liquidations, Mergers,
Consolidations, Acquisitions   102    8.2.7 Dispositions   103    8.2.8
Affiliate Transactions   104    8.2.9 Change in Business   106    8.2.10 Fiscal
Year   106    8.2.11 Amendments to Certain Documents; Prepayments of Certain
Indebtedness   106    8.2.12 Swaps   107    8.2.13 Financial Covenants   107   
8.2.14 Restrictions on Distributions from Restricted Subsidiaries   108   
8.2.15 Negative Pledge Agreements   109    8.3 Reporting Requirements   111   
8.3.1 Quarterly Financial Statements   111    8.3.2 Annual Financial Statements
  112    8.3.3 SEC Website   112    8.3.4 Certificate of the Borrower   112   
8.3.5 Notice of Default   112    8.3.6 Certain Events   113    8.3.7 Budgets,
Forecasts, Other Reports and Information   113   

9.

DEFAULT 9.1 Events of Default   114    9.1.1 Payments Under Loan Documents   114
   9.1.2 Breach of Warranty   114    9.1.3 Breach of Certain Covenants   114   
9.1.4 Breach of Other Covenants   114    9.1.5 Defaults in Other Agreements or
Indebtedness   115    9.1.6 Final Judgments or Orders   115    9.1.7 Loan
Document Unenforceable   115    9.1.8 Inability to Pay Debts   115    9.1.9
ERISA   115    9.1.10 Change of Control   116    9.1.11 Operating Agreement  
116    9.1.12 Involuntary Proceedings   116    9.1.13 Voluntary Proceedings  
116    9.1.14 Material Contracts   116    9.2 Consequences of Event of Default  
116    9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings   116    9.2.2 Bankruptcy, Insolvency or
Reorganization Proceedings   117   

 

-iv-



--------------------------------------------------------------------------------

9.2.3 Set-off   117    9.2.4 [Reserved]   117    9.2.5 Application of Proceeds  
117    9.2.6 Collateral Agent   119    9.2.7 Other Rights and Remedies   119   
9.3 Notice of Sale   119   

10.

THE ADMINISTRATIVE AGENT 10.1 Appointment and Authority   119    10.2 Rights as
a Lender   119    10.3 Exculpatory Provisions   120    10.4 Reliance by Agents  
121    10.5 Delegation of Duties   121    10.6 Resignation of Agents   121   
10.7 Non-Reliance on Administrative Agent and Other Lenders   122    10.8 No
Other Duties, Etc.   122    10.9 Administrative Agent’s Fee   123    10.10
Authorization to Release Collateral and Guarantors   123    10.11 No Reliance on
Administrative Agent’s Customer Identification Program   123    10.12
Withholding Tax   123   

11.

MISCELLANEOUS 11.1 Modifications, Amendments or Waivers   124    11.1.1 Required
Consents   124    11.1.2 Certain Amendments   125    11.1.3 Amendments Affecting
the Administrative Agent, Etc.   126    11.1.4 Non-Consenting Lenders   126   
11.1.5 Defaulting Lenders   126    11.2 No Implied Waivers; Cumulative Remedies
  126    11.3 Expenses; Indemnity; Damage Waiver   126    11.3.1 Costs and
Expenses   126    11.3.2 Indemnification by the Borrower   127    11.3.3
Reimbursement by Lenders   127    11.3.4 Waiver of Consequential Damages, Etc.  
128    11.3.5 Payments   128   

11.4

Holidays   128   

11.5

Notices; Effectiveness; Electronic Communication   128    11.5.1 Notices
Generally   128    11.5.2 Electronic Communications   129    11.5.3 Change of
Address, Etc.   129   

11.6

Severability   129   

11.7

Duration; Survival   129   

11.8

Successors and Assigns   130    11.8.1 Successors and Assigns Generally   130   
11.8.2 Assignments by Lenders   130    11.8.3 Register   131    11.8.4
Participations   132    11.8.5 Limitations upon Participant Rights   132   
11.8.6 Certain Pledges; Successors and Assigns Generally   133   

 

-v-



--------------------------------------------------------------------------------

11.9 Confidentiality   133    11.9.1 General   133    11.9.2 Sharing Information
With Affiliates of the Lenders   133    11.10 Counterparts; Integration;
Effectiveness   133    11.11 Governing Law, Etc.   134    11.11.1 Governing Law
  134    11.11.2 SUBMISSION TO JURISDICTION   134    11.11.3 WAIVER OF VENUE  
134    11.11.4 SERVICE OF PROCESS   135    11.11.5 WAIVER OF JURY TRIAL   135   
11.12 Certain Collateral Matters   135    11.13 USA PATRIOT Act Notice   135   
11.14 No Fiduciary Duty   136   

11.15

No General Partner’s Liability   136   

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

Schedule 1.1(A) Pricing Grid Schedule 1.1(B) Commitments of Lenders Schedule 6.1
Qualifications To Do Business Schedule 6.3 Subsidiaries Schedule 6.11 Pledged
Securities Schedule 6.19 Insurance Policies Schedule 6.25 Environmental Matters
Schedule 7.1.1(i) Lien Searches Schedule 8.1.18 Title Requirements Schedule
8.1.20 Post-Closing Matters Schedule 8.2.1 Existing Indebtedness Schedule 8.2.2
Existing Liens Schedule 8.2.4 Existing Investments Schedule 8.2.14 Existing
Restrictions on Subsidiaries Schedule 8.2.15 Existing Negative Pledge Agreements
Schedule 11.5.1 Notice Information

EXHIBITS

 

Exhibit 1.1(A) Assignment and Assumption Agreement Exhibit 1.1(G)(1) Guarantor
Joinder Exhibit 1.1(G)(2) Guaranty Agreement Exhibit 1.1(I)(1) Indemnity Exhibit
1.1(I)(2) Intercompany Subordination Agreement Exhibit 1.1(M) Mortgage Exhibit
1.1(N)(1) Revolving Credit Note Exhibit 1.1(N)(2) Swing Loan Note Exhibit
1.1(P)(1) Perfection Certificate Exhibit 1.1(P)(2) Perfection Certificate
Supplement Exhibit 2.5.1 Loan Request Exhibit 2.5.2 Swing Loan Request

 

-vi-



--------------------------------------------------------------------------------

Exhibit 5.8.5 United States Tax Compliance Certificate Exhibit 8.2.6 Acquisition
Certificate Exhibit 8.3.4 Quarterly Compliance Certificate

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (the “Agreement”) is dated as of July 7, 2015 and is made
by and among CNX COAL RESOURCES LP, a Delaware limited partnership (“CNX Coal”
or the “Borrower”), EACH OF THE GUARANTORS (as hereinafter defined), the LENDERS
(as hereinafter defined), PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders under this Agreement (in such capacity, the
“Administrative Agent”).

The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1. CERTAIN DEFINITIONS

 

  1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

“Account” shall have the meaning set forth in the Security Agreement.

“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may, at the option of the Administrative Agent in consultation
with the Borrower, be in the form of an amendment and restatement of this
Agreement) providing for any Incremental Facilities pursuant to Section 2.11
[Incremental Facilities], Extended Term Loans and/or Extended Revolving Credit
Commitments pursuant to Section 2.12 [Extended Term Loans and Extended Revolving
Credit Commitments], which shall be consistent with the applicable provisions of
this Agreement and otherwise reasonably satisfactory to the parties thereto.
Each Additional Credit Extension Amendment shall be executed by the
Administrative Agent, the Issuing Lenders and/or the Swingline Lender (to the
extent Section 11.1 [Modifications, Amendments or Waivers] would require the
consent of Issuing Lenders and/or the Swingline Lender, respectively, for the
amendments effected in such Additional Credit Extension Amendment), the Loan
Parties and the other parties specified in the applicable Section of this
Agreement (but not any other Lender not specified in the applicable Section of
this Agreement), but shall not effect any amendments that would require the
consent of each affected Lender or all Lenders pursuant to the proviso in
Section 11.1.1 [Required Consents]. Any Additional Credit Extension Amendment
may include conditions for delivery of customary opinions of counsel and other
documentation consistent with the conditions in Section 7.1.1 [Deliveries] and
certificates confirming satisfaction of conditions consistent with Section 7.2
[Each Additional Loan or Letter of Credit], all to the extent reasonably
requested by the Administrative Agent or the other parties to such Additional
Credit Extension Amendment.

“Administrative Agent” shall have the meaning specified in the preamble hereto.

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes



--------------------------------------------------------------------------------

of this definition, “control,” as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of Voting Stock, by agreement or otherwise. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 8.2.8 [Affiliate Transactions].

“Agreement” shall have the meaning specified in the preamble hereto.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Total Leverage Ratio according to the pricing grid on
Schedule 1.1(A) below the heading “LIBOR Loans.”

“Applicable Margin” shall mean, as applicable:

(1) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Total Leverage Ratio
according to the pricing grid on Schedule 1.1(A) below the heading “Base Rate
Loans,” or

(2) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Total Leverage Ratio
according to the pricing grid on Schedule 1.1(A) below the heading “LIBOR
Loans.”

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Contribution Agreement” shall mean the Contribution Agreement, dated as
of June 22, 2015, among the Co-Owners and the Operator.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

“Authorized Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

“Available Cash” shall mean “Available Cash” as defined in the Partnership
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing

(1) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of
such Indebtedness or redemption or similar payment with respect to such
Preferred Stock multiplied by the amount of such payment by

(2) the sum of all such payments.

“Baltimore Dock Facility” shall mean that certain terminal, storage, loading and
dock facility, including all facilities and equipment supporting such facility,
located in Baltimore, Maryland owned as of the Closing Date by CNX Marine
Terminals, Inc., including all related easements, rights of way and the similar
interests used in connection with such facility.

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(i)
[Revolving Credit Base Rate Option].

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

“Board of Directors” shall mean (a) with respect to the Borrower, the board of
directors of the General Partner or any committee thereof duly authorized to act
on behalf of such board and (b) with respect to any other Person, (i) if the
Person is a corporation, the board of directors of the corporation or any
committee thereof duly authorized to act on behalf of such board or a similar
governing body, (ii) if the Person is a partnership, the board of directors of
the general partner of the partnership or any committee thereof duly authorized
to act on behalf of such board or a similar governing body and (iii) with
respect to any other Person, the functional equivalent of the foregoing.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the General Partner acting on behalf of the
Borrower to have been duly adopted by its Board of Directors and to be in full
force and effect on the date of such certification.

“Borrower” shall have the meaning specified in the preamble hereto.

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

 

-3-



--------------------------------------------------------------------------------

“Buchanan Mine” shall mean the underground coal mining complex situated in
Mavisdale, Virginia, commonly known as the Buchanan Mine.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

“Capital Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capital lease for financial reporting purposes
in accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty. Notwithstanding the foregoing, any lease (whether entered into before
or after the Closing Date) that would have been classified as an operating lease
pursuant to GAAP as in effect on the Closing Date will be deemed not to
represent a Capital Lease Obligation.

“Capital Stock” of any Person shall mean (1) in the case of a corporation,
corporate stock; (2) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (3) in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and (4) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities exercisable for, exchangeable for or convertible
into Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cardinal States Gathering System” shall mean the gathering system, commonly
known as the Cardinal States Gathering System, comprising approximately 110
miles of pipeline and associated assets located in Virginia, Kentucky and West
Virginia and located near the Buchanan Mine.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each applicable Issuing Lender, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation reasonably satisfactory to Administrative
Agent and each applicable Issuing Lender (which documents are hereby consented
to by the Lenders). Such cash collateral shall be maintained in blocked deposit
accounts at the Administrative Agent. At the option of the applicable Issuing
Lender, in lieu of cash collateral, the applicable Letter of Credit Obligations
may be supported by one or more back-to-back letters of credit in form and from
institutions reasonably satisfactory to such Issuing Lender, and such
arrangement shall also be within the meaning of Cash Collateralize. The term
“Cash Collateral” shall have a correlative meaning.

“Cash on Hand” shall mean, as of any date of determination, an amount equal to
(i) the aggregate amount of unrestricted cash and Temporary Cash Investments of
the Loan Parties as of such date plus (ii) the aggregate amount of cash and
Temporary Cash Investments of the Loan Parties pledged to the Collateral Agent
in favor of the Secured Parties to secure the Obligation as of such date.

“Casualty Event” shall mean, with respect to any assets of any Loan Party, any
damage to or destruction of, or any condemnation or other taking (including by
any Official Body) of, any such assets that occurs after the Closing Date for
which the Borrower or any other Loan Party receives insurance proceeds or
proceeds of a condemnation award or any other compensation; provided, however,
no such event or series of related events shall constitute a Casualty Event if
such proceeds or other compensation

 

-4-



--------------------------------------------------------------------------------

in respect thereof is less than the Threshold Amount in the aggregate with
respect to such event or series of related events. Casualty Event shall include
but not be limited to any taking of all or any part of any real property of the
Borrower or any other Loan Party in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the temporary requisition or
the use or occupancy of all or any part of any real property by any Official
Body, civil or military.

“CEI” shall mean CONSOL Energy Inc., a Delaware corporation.

“CEI Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of June 18, 2014 and as amended as of May 22, 2015, by and
among CEI, certain of its Subsidiaries, the lenders party thereto, Bank of
America, N.A., in its capacity as syndication agent, and PNC Bank, National
Association, in its capacity as administrative agent (as amended, restated,
supplemented or otherwise modified from time to time).

“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.

“CFC Holdco” shall mean a Subsidiary that owns no material assets other than
Equity Interests in one or more Foreign Subsidiaries that are CFCs.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a “Change in Law,” regardless of the date enacted, adopted, issued, promulgated
or implemented.

“Change of Control” shall mean:

(1) CEI shall cease, directly or indirectly, to own and control legally and
beneficially greater than 50% of the Equity Interests in the General Partner;

(2) CEI shall cease, directly or indirectly to have the power to vote or direct
the voting of Equity Interests in the General Partner having a majority of the
ordinary voting power for the election of the Board of Directors of the General
Partner;

(3) the Borrower shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in the Operator;

(4) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower (including Equity Interests of Restricted Subsidiaries) and its
Subsidiaries, taken as a whole, to any Person other than a Restricted
Subsidiary; or

(5) a “change of control” or similar event occurred under any agreement
governing any Permitted Unsecured Notes.

 

-5-



--------------------------------------------------------------------------------

“CIP Regulations” shall have the meaning assigned to such term in Section 10.11
[No Reliance on Administrative Agent’s Customer Identification Program].

“Class” means (i) with respect to any Commitment, its character as an Revolving
Credit Commitment, Incremental Revolving Credit Commitment, Extended Revolving
Credit Commitment, commitment to provide Term Loans or Extended Term Commitment
(whether established by way of new Commitments or by way of conversion or
extension of existing Commitments or Loans) designated as a “Class” in an
Additional Credit Extension Amendment and (ii) with respect to any Loans, its
character as a Revolving Credit Loan made pursuant to the Revolving Credit
Commitment, Incremental Revolving Credit Commitment or Extended Revolving Credit
Commitment, a Term Loan or Extended Term Loan or a Swing Loan (whether made
pursuant to new Commitments or by way of conversion or extension of existing
Loans) designated as a “Class” in an Additional Credit Extension Amendment;
provided that notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the borrowing and repayment of Revolving
Credit Loans shall be made on a pro rata basis across all Classes of Revolving
Credit Loans (except to the extent that any applicable Additional Credit
Extension Amendment pursuant to Section 2.12 [Extended Term Loans and Extended
Revolving Credit Commitments] provides that the Class of Revolving Credit Loans
established thereunder shall be entitled to less than pro rata repayments), and
any termination of Revolving Credit Commitments shall be made on a pro rata
basis across all Classes of Revolving Credit Commitments (except to the extent
that any applicable Additional Credit Extension Amendment pursuant to
Section 2.12 [Extended Term Loans and Extended Revolving Credit Commitments]
provides that the Class of Revolving Credit Commitments established thereunder
shall be entitled to less than pro rata treatment). Commitments or Loans that
have different maturity dates, pricing (other than upfront fees) or other terms
shall be designated separate Classes.

“Closing Date” shall mean the date of this Agreement.

“Closing Date Distribution” shall mean payment of a cash distribution by the
Borrower on the Closing Date in an amount not to exceed the net proceeds
received by the Borrower from the Qualified IPO, any concurrent private
placement of common units representing limited partner interests and the initial
borrowings hereunder.

“CNX Coal” shall have the meaning specified in the preamble hereto.

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including bituminous and sub-bituminous coal, and
lignite.

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term “Coal Gas” shall expressly include all substances commonly known
as “coalbed methane,” “coal mine methane,” and “gob gas.”

“Code” shall mean the Internal Revenue Code of 1986.

 

-6-



--------------------------------------------------------------------------------

“Collateral” shall mean the property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document,
but shall not include any asset that shall have been released, pursuant to
Section 10.10 [Authorization to Release Collateral and Guarantors] or
Section 11.1.1(d) [Required Consents], from the Liens created under such
Security Document.

“Collateral Agent” shall mean PNC Bank, National Association, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.

“Commercial Letter of Credit” shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower or any of its Subsidiaries.

“Commitment” shall mean as to any Lender its Revolving Credit Commitment,
Incremental Revolving Credit Commitment, commitment to provide Term Loans,
Extended Revolving Credit Commitment or Extended Term Commitment or any
combination thereof (as the context requires), and “Commitments” shall mean the
aggregate Commitments of the appropriate Class or any combinations thereof (as
the context requires) of all of the Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

“Commitment Fee Rate” shall mean 0.50% per annum.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

“Conrhein” shall mean Conrhein Coal Company, a Pennsylvania general partnership.

“Consideration” shall mean, with respect to any acquisition, without
duplication, the aggregate of (i) the cash paid by the Borrower or any
Restricted Subsidiary, directly or indirectly, to the seller in connection
therewith, (ii) the Indebtedness assumed by the Borrower or any Restricted
Subsidiary in connection therewith and (iii) any other consideration given by
the Borrower or any Restricted Subsidiary in connection therewith.

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period paid or payable in cash.

“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income, plus (a) other than in the case of clause (8), to the extent deducted in
calculating such Consolidated Net Income:

(1) Consolidated Interest Expense, net of interest income;

(2) provision for taxes based on income or profits (including state franchise
taxes accounted for as income taxes in accordance with GAAP) of the Borrower and
the Restricted Subsidiaries for such period;

(3) depletion, depreciation and impairment charges and expenses of the Borrower
and the Restricted Subsidiaries for such period;

 

-7-



--------------------------------------------------------------------------------

(4) amortization expense (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) of the Borrower and the Restricted Subsidiaries for such
period;

(5) losses for such period from the early extinguishment of Indebtedness;

(6) non-recurring transaction costs expensed (in accordance with GAAP) by the
Borrower and the Restricted Subsidiaries in connection with the Transactions;

(7) non-cash charges related to pension liabilities; and

(8) net cash proceeds of insurance received, or recognized as a receivable in
accordance with GAAP, for such period in respect of a casualty event (to the
extent such amount is reducing an expense on the statement of operations of the
Borrower for such period relating to such casualty event) or business
interruption; provided that to the extent such amount is actually not received
in cash, the amount not received that increased Consolidated EBITDA shall be
deducted from Consolidated EBITDA in the period in which it is determined that
such amount has not been or is not likely to be received;

minus (b) to the extent increasing Consolidated Net Income for such period,
gains for such period from the early extinguishment of Indebtedness.
Consolidated EBITDA shall be calculated on a Pro Forma Basis.

“Consolidated Indebtedness” shall mean (a) the aggregate principal amount of
Indebtedness of the Borrower and the Restricted Subsidiaries of the type
referenced under the first instances of clauses (1), (2) and (3) of the
definition of “Indebtedness” outstanding on such date, after giving effect to
all incurrences and repayments of such Indebtedness occurring on such date;
provided that (x) all obligations under undrawn standby letters of credit
(whether or not issued under this Agreement) issued with respect to performance
obligations under sales contracts, mine reclamation, black lung benefit
liabilities, workers compensation and other employee benefit liabilities shall
be excluded from this clause (a) and (y) the face amount of all other letters of
credit (other than to the extent Cash Collateralized) shall be included in this
clause (a), whether or not drawn minus (b) the lesser of (x) Cash on Hand as of
such date after giving effect to all transactions occurring on such date and
(y) $10,000,000.

“Consolidated Interest Expense” shall mean, for any period, the total interest
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding
(i) write-off of deferred financing costs and (ii) accretion of interest charges
on future plugging and abandonment obligations, future retirement benefits and
other obligations that do not constitute Indebtedness), plus, to the extent not
included in such total interest expense, and to the extent incurred by the
Borrower or any Restricted Subsidiary, without duplication:

(1) interest expense attributable to Capital Lease Obligations;

(2) capitalized interest;

(3) non-cash interest expense; and

(4) net costs (including amortization of fees and up-front payments) associated
with interest rate caps and other interest rate and currency options that, at
the time entered into, resulted in such Person and its Restricted Subsidiaries
being net payees as to future payouts under such caps or options, and interest
rate and currency swaps and forwards for which the Borrower or any Restricted
Subsidiary has paid a premium;

 

-8-



--------------------------------------------------------------------------------

provided that “Consolidated Interest Expense” shall not include any amortization
of costs relating to original debt issuances other than the amortization of debt
discount related to the issuance of zero coupon securities or other securities
with an original issue price of not more than 90% of the principal thereof.
Consolidated Interest Expense shall be calculated on a Pro Forma Basis.

“Consolidated Net Income” shall mean the aggregate net income (loss)
attributable to the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall not be included in such
Consolidated Net Income:

(1) any net income of any other Person if such other Person is not a Restricted
Subsidiary, except that:

(a) subject to the exclusion contained in clause (4) of this definition, the
Borrower’s equity in the net income of such other Person for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such other Person during such period to the Borrower or
any Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (2) of this definition); and

(b) the Borrower’s equity in a net loss of any such other Person for such period
shall be included in determining such Consolidated Net Income;

(2) any net income of any Restricted Subsidiary (other than a Guarantor) if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that:

(a) subject to the exclusion contained in clause (3) below, the Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to another
Restricted Subsidiary, to the limitation contained in this clause); and

(b) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income;

(3) any income or loss attributed to discontinued operations;

(4) any extraordinary gains or losses, together with any related provision for
taxes on such gains or losses;

(5) any gain or loss, together with any related provision for taxes on such
gains or losses, on Dispositions outside the ordinary course of business;

 

-9-



--------------------------------------------------------------------------------

(6) any non-cash compensation expense realized for grants of performance shares,
stock, stock options or other equity-based awards;

(7) unrealized losses and gains under derivative instruments included in the
determination of Consolidated Net Income, including those resulting from the
application of FASB ASC 815;

(8) any non-cash asset impairment or write-downs (other than of any current
assets) under GAAP or SEC guidelines; provided that any reversal or other
benefit of any such impairment or write-down in any future period shall be
excluded from Consolidated Net Income in such future period; and

(9) the cumulative effect of a change in accounting principles.

“Contract Agency Agreement” shall mean the Contract Agency Agreement, dated as
of the Closing Date, between Consol Energy Sales Company and the Operator.

“Contractual Requirement” shall have the meaning assigned to that term in
Section 6.6 [No Conflict].

“Contribution Agreements” shall mean the Asset Contribution Agreement and the
Equity Contribution Agreement.

“Co-Owners” shall mean, collectively, CPCC and Conrhein.

“Covered Entity” shall mean (a) the Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral, and (b) each Person that,
directly or indirectly, is an Affiliate of a Person described in clause
(a) above.

“CPCC” shall mean Consol Pennsylvania Coal Company LLC, a Delaware limited
liability company.

“CTA” shall mean, at any time, the amount which, in accordance with GAAP, would
be set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries, excluding the
accounts of Unrestricted Subsidiaries and all assets that are considered to be
intangible assets under GAAP, as of (unless otherwise specified) the end of the
latest fiscal period for which financial statements have been delivered pursuant
to Section 8.3.1 [Quarterly Financial Statements] or 8.3.2 [Annual Financial
Statements] at or prior to such time.

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement or other similar agreement to which such
Person is a party or a beneficiary.

“Current Lender” shall have the meaning assigned to such term in
Section 2.11(a)(i) [No Obligation to Increase].

“Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Debt of any Person, exclusions from the exculpation provisions with respect to
such Non-Recourse Debt for the voluntary bankruptcy of such Person, fraud,
misapplication of cash, environmental claims, waste, willful destruction and
other circumstances customarily excluded by lenders from exculpation provisions
or included in separate indemnification agreements in non-recourse financings.

 

-10-



--------------------------------------------------------------------------------

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Loans or (iii) pay over to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any Lender any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s or the Borrower’s
receipt of such certification in form and substance satisfactory to the
Administrative Agent or the Borrower, as the case may be or (d) has become the
subject of a Bankruptcy Event.

As used in this definition and in Section 2.13 [Defaulting Lenders], the term
“Bankruptcy Event” shall mean, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of (i) any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or (ii) the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to a Person or a Person’s direct
or indirect parent company under the Dutch Financial Supervision Act 2007 (as
amended from time to time and including any successor legislation) if applicable
law prohibits the public disclosure of such appointment and so long as such
appointment has in fact not been publicly disclosed.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
Consideration received by the Borrower or a Restricted Subsidiary of the
Borrower in connection with a Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an officers’ certificate, setting forth the
basis of such valuation and executed by the chief financial officer and one
other officer of the Borrower, less the amount of cash or Temporary Cash
Investments received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

 

-11-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” shall mean the sale, conveyance, assignment, lease,
sale and leaseback, abandonment or other transfer or disposal of, voluntarily or
involuntarily, of any property or assets, tangible or intangible, including the
sale, assignment, discount or other disposition of Accounts, equipment or
general intangibles with or without recourse, the issuance or sale of Capital
Stock of a Subsidiary or granting of options or rights of first refusal in such
assets. In the case of the grant of an option or right of first refusal with
respect to any asset, the date of such grant shall be deemed to be the date of
Disposition of such asset.

“Disqualified Stock” shall mean any Equity Interests of a Person or any
Restricted Subsidiary that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, in either case at the
option of the holder thereof) or otherwise (a) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (b) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part or (c) is convertible or exchangeable at the option of the
holder thereof for Indebtedness or Disqualified Stock, on or prior to the
earlier of, in the case of clause (a), (b) or (c), (i) 91 days after the then
Latest Maturity Date and (ii) upon Payment In Full (provided that only the
portion of Equity Interests which is mandatorily redeemable or matures or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock), in each case other than in exchange for Equity
Interests of the Borrower (other than Disqualified Stock).

Notwithstanding the preceding sentence:

(1) any Equity Interests that would constitute Disqualified Stock solely because
the holders thereof have the right to require the Borrower to repurchase such
Equity Interests upon the occurrence of a change of control or an asset
disposition will not constitute Disqualified Stock if such Equity Interests
provide that the issuer thereof will not redeem any such Equity Interests
pursuant to such provisions prior to the repayment in full of the Obligations
(other than unasserted contingent obligations);

(2) any Equity Interests issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; and

(3) any Equity Interests held by any future, current or former employee,
director, manager or consultant (or their respective trusts, estates, investment
funds, investment vehicles or immediate family members) of the Borrower or any
of its Subsidiaries, in each case upon the termination of employment or death of
such person pursuant to any stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries.

“Dollars,” “U.S. Dollars” and the symbol “$” shall mean lawful money of the
United States of America.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the effective date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the Closing Date).

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

 

-12-



--------------------------------------------------------------------------------

“Employee Services Agreement” means the Employee Services Agreement, dated as of
the Closing Date, between the Operator and CPCC.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” shall mean any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the Environment or to emissions,
discharges, Releases or threatened Releases of Hazardous Materials, (b) human
health as affected by Hazardous Materials, or (c) mining operations and
activities to the extent relating to protection of the Environment or
reclamation, including the Surface Mining Control and Reclamation Act or to
occupational or miner health and safety, provided that “Environmental Laws” do
not include any laws relating to worker or retiree benefits, including benefits
arising out of occupational diseases.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Contribution Agreement” shall mean the Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the Borrower, CNX
Operating LLC, CEI and the General Partner.

“Equity Interests” of any Person shall mean (1) any and all Capital Stock of
such Person and (2) all rights to purchase, warrants or options (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such Capital Stock of such Person, but excluding from all
of the foregoing any debt securities exercisable for, exchangeable for or
convertible into Equity Interests, regardless of whether such debt securities
include any right of participation with Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“ERISA Affiliate” shall mean, at any relevant time, any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate that
a Multiemployer Plan is insolvent or in reorganization within the meaning of
Title IV of ERISA or experienced a mass withdrawal within the meaning of Section

 

-13-



--------------------------------------------------------------------------------

4219 of ERISA; (d) the filing of a notice of intent to terminate a Pension Plan,
or the treatment of a plan amendment as a termination of a Pension Plan or a
Multiemployer Plan under Sections 4041 or 4041A of ERISA, respectively; (e) the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is considered an at-risk plan within the meaning of Section 430
of the Code or Section 303 of ERISA; (h) Borrower or an ERISA Affiliate is
informed that any Multiemployer Plan to which Borrower or the ERISA Affiliate
contributes is in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA; (i) the failure by the Borrower
or any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or a failure
by the Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate.

“European Interbank Market” shall mean the European interbank market for Euro
operating in Participating Member States.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning specified in Section 8.1.17(b)
[Collateral].

“Excluded Subsidiaries” shall mean (a) each Unrestricted Subsidiary, (b) each
CFC and each CFC Holdco, (c) each Immaterial Subsidiary and (d) each Restricted
Subsidiary of the Borrower that is not directly or indirectly wholly-owned by
the Borrower; provided that (i) a Restricted Subsidiary that is a Loan Party
shall not become an Excluded Subsidiary by virtue of a transfer of a portion of
the equity in such Restricted Subsidiary (except pursuant to a bona fide joint
venture transaction permitted hereunder) until a majority of the Equity
Interests in such Restricted Subsidiary are Disposed of in accordance with the
provisions of Section 8.2.4 [Loans and Investments] or Section 8.2.7
[Dispositions] and (ii) in no event shall the Operator or any Subsidiary of the
Borrower that owns Equity Interests in the Operator be an Excluded Subsidiary.
Notwithstanding the foregoing, any Person that is an obligor or guarantor under
any Permitted Unsecured Notes shall not be an Excluded Subsidiary and, if not
already a Guarantor, shall become a Guarantor pursuant to Section 8.1.9
[Additional Guarantors].

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (after giving effect to Section 22 of the Guaranty
Agreement and any and all other Guaranties of such Guarantor’s Swap Obligations
by the Borrower and any other Guarantor) at the time the Guaranty of such
Guarantor or the grant by such Guarantor of a security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
of such Guarantor for which such Guaranty or security interest is or becomes
illegal.

 

-14-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, (a) Taxes imposed on or measured by such recipient’s net income
or profits (however denominated), and franchise Taxes imposed on it (in lieu of
net income Taxes), by a jurisdiction (or any political subdivision thereof) as a
result of such recipient being organized or having its principal office located
or, in the case of any Lender, applicable lending office in such jurisdiction or
that are Other Connection Taxes, (b) any branch profits Taxes imposed under
section 884(a) of the Code, or any similar Tax, imposed by any jurisdiction
described in clause (a), (c) in the case of a Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Foreign Lender
pursuant to a Law in effect at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 5.8.1 [Payments Free of Taxes], (d) any withholding Tax
attributable to a Lender’s failure to comply with Section 5.8.5 [Status of
Lenders] and (e) any U.S. federal withholding Tax imposed pursuant to FATCA.

“Existing Class” shall mean a Class of Existing Term Loans or a Class of
Existing Revolving Credit Commitments.

“Existing Revolving Credit Commitments” shall have the meaning set forth in
Section 2.12(b) [Extended Term Loans and Extended Revolving Credit Commitments].

“Existing Term Loans” shall have the meaning set forth in Section 2.12(a)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extended Class” shall mean a Class of Extended Term Loans or a Class of
Extended Revolving Credit Commitments.

“Extended Revolving Credit Commitments” shall have the meaning set forth in
Section 2.12(b) [Extended Term Loans and Extended Revolving Credit Commitments].

“Extended Term Commitment” shall mean as to any Lender its commitment to provide
Extended Term Loans pursuant to Section 2.12 [Extended Term Loans and Extended
Revolving Credit Commitments].

“Extended Term Loans” shall have the meaning set forth in Section 2.12(a)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extending Lender” shall have the meaning set forth in Section 2.12(c) [Extended
Term Loans and Extended Revolving Credit Commitments].

“Extension Effective Date” shall have the meaning set forth in Section 2.12(c)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extension Election” shall have the meaning set forth in Section 2.12(c)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Extension Request” shall mean a Revolving Extension Request or a Term Extension
Request.

 

-15-



--------------------------------------------------------------------------------

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
the Borrower in the case of amounts of $50,000,000 or more and otherwise by a
Responsible Officer, any such determination being conclusive for all purposes
under this Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to current
Section 1471(b)(1) of the Code (and any amended or successor version described
above), and any intergovernmental agreements (and any related laws or official
administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen), as set forth on such other recognized electronic source used
for the purpose of displaying such rate as selected by the Administrative Agent
(for the purposes of this definition only, an “Alternate Source”) or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided, however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

“Finance Co.” shall mean any direct, wholly-owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 8.1.9 [Additional
Guarantors] have been complied with in respect of such Subsidiary, and such
Subsidiary is a Restricted Subsidiary and a Loan Party, (b) such Subsidiary
shall be a domestic Subsidiary that is a corporation, and (c) such Subsidiary
does not (i) incur, directly or indirectly any Indebtedness or any other
obligation or liability whatsoever other than Indebtedness of the Borrower for
which it serves as co-issuer or co-borrower, (ii) engage in any business,
activity or transaction, or own any property, assets or Equity Interests, other
than (A) performing its obligations and activities incidental to the coissuance
or co-borrowing of Indebtedness of the Borrower and (B) other activities
incidental to the maintenance of its existence, including legal, tax and
accounting administration, (iii) consolidate with or merge with or into any
Person, or (iv) fail to hold itself out to the public as a legal entity separate
and distinct from all other Persons.

 

-16-



--------------------------------------------------------------------------------

“Financial Covenants” shall mean the covenants set forth in Section 8.2.13
[Financial Covenants].

“Financial Projections” shall have the meaning assigned to that term in
Section 6.9(b) [Financial Projections].

“Flood Laws” shall mean (i) the National Flood Insurance Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (iv) all other applicable Laws relating to policies and
procedures that address requirements placed on federally regulated lenders
relating to flood matters, in each case, as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in section 7701 of the Code.

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is incorporated or organized under the laws of any jurisdiction
other than the United States of America, any state thereof or the District of
Columbia.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

“General Partner” shall mean the general partner of the Borrower under, and
pursuant to, the Partnership Agreement.

“Guarantor” shall mean each of the parties to this Agreement that is designated
as a “Guarantor” on the signature page hereof and each other Person that joins
this Agreement as a Guarantor after the date hereof, in each case, until such
Person ceases to be a Guarantor in accordance with this Agreement.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

“Guaranty” of any Person shall mean any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, including Letters of
Credit issued for the account of Persons other than Loan Parties, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

“Guaranty Agreement” shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.

 

-17-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (i) any explosive substances or wastes and
(ii) any chemicals, pollutants or contaminants, substances, materials or wastes,
in any form, regulated under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos and asbestos containing materials, polychlorinated
biphenyls, urea-formaldehyde insulation, gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any Coal Gas, coal ash,
coal combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization residue.

“Hedging Contract” shall mean any puts, cap transactions, floor transactions,
collar transactions, forward contract, commodity Swap Agreement, commodity
option agreement or other similar agreement or arrangement in respect of
Hydrocarbons to be used, produced, processed or sold by the Borrower or any
Restricted Subsidiary that are customary in the Permitted Business and designed
to protect such Person against fluctuations in or manage exposure to Hydrocarbon
prices and not for speculative purposes.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Hedging Contract, Interest Rate Agreement or Currency Agreement.

“Historical Statements” shall have the meaning specified in Section 6.9(a)
[Historical Statements].

“Hydrocarbons” shall mean coal, oil, natural gas, casing head gas, drip
gasoline, natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

“Immaterial Subsidiary” shall mean as of any date, any Subsidiary of the
Borrower that had (1) assets having an aggregate book value, as of the end of
the fiscal year most recently ended, not exceeding $1,000,000 and
(2) Consolidated Net Income not exceeding $1,000,000 for such fiscal year, in
each case, as shown in the most recently delivered combined or consolidated
quarterly financial statements of the Borrower; provided that a Restricted
Subsidiary will not be considered to be an Immaterial Subsidiary if it, directly
or indirectly, Guaranties or otherwise provides direct credit support for any
Indebtedness of the Borrower.

“Increase Period” shall have the meaning assigned to such term in
Section 8.2.13(b) [Financial Covenants].

“Incremental Facilities” shall have the meaning assigned to such term in
Section 2.11(a) [Incremental Facilities].

“Incremental Lender” shall mean any Person that provides an Incremental
Facility.

“Incremental Revolving Credit Commitment” shall have the meaning assigned to
such term in Section 2.11(a) [Incremental Facilities].

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

(1) the principal of and premium (if any) in respect of (a) indebtedness of such
Person for money borrowed and (b) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable;

 

-18-



--------------------------------------------------------------------------------

(2) all Capital Lease Obligations of such Person;

(3) all obligations of such Person issued or assumed as the deferred purchase
price of property (which purchase price is due more than six months after the
date of taking delivery of title to such property), including all obligations of
such Person for the deferred purchase price of property under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business);

(4) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, bankers’ acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) of this paragraph) entered into
in the ordinary course of business of such Person to the extent such letters of
credit are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit);

(5) Hedging Obligations;

(6) all obligations of the type referred to in clauses (1) through (5) of this
paragraph of other Persons and all dividends of other Persons with respect to
Preferred Stock and Disqualified Stock for the payment of which, in either case,
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guaranty; and

(7) all obligations of the type referred to in clauses (1) through (6) of this
paragraph of other Persons secured by any Lien on any property or asset of such
first-mentioned Person (whether or not such obligation is assumed by such
first-mentioned Person), the amount of such obligation being deemed to be the
lesser of the Fair Market Value of such property or assets or the amount of the
obligation so secured.

The “amount” or “principal amount” of any Indebtedness or Disqualified Stock or
other Preferred Stock outstanding at any time of determination as used herein
shall be as set forth below or, if not set forth below, determined in accordance
with GAAP:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness;

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of: (a) the Fair Market Value of such assets
at the date of determination; and (b) the amount of the Indebtedness of the
other Person;

(4) in the case of any Capital Lease Obligation, the amount determined in
accordance with the definition thereof;

(5) in the case of any Preferred Stock, (a) if other than Disqualified Stock,
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed redemption price or repurchase price or (b) if Disqualified Stock,
as specified in the definition thereof;

(6) in the case of any Interest Rate Agreements permitted by Section 8.2.1(f)
[Indebtedness], zero;

 

-19-



--------------------------------------------------------------------------------

(7) in the case of all other unconditional obligations, the amount of the
liability thereof determined in accordance with GAAP;

(8) in the case of all other contingent obligations, the maximum liability at
such date of such Person; and

(9) in the case of a Qualified Receivables Transaction, solely the aggregate
amount of cash borrowings thereunder.

For purposes of determining any particular amount of Indebtedness, Guaranties
of, or obligations in respect of letters of credit relating to, Indebtedness
otherwise included in the determination of such amount shall not also be
included. If Indebtedness is secured by a letter of credit that serves only to
secure such Indebtedness, then the total amount deemed incurred shall be equal
to the greater of (a) the principal of such Indebtedness and (b) the amount that
may be drawn under such letter of credit.

None of the following shall constitute Indebtedness:

(1) Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or from Guaranties securing any obligations of the
Borrower or any of its Subsidiaries pursuant to such agreements, incurred or
assumed in connection with the disposition of any business, assets or Subsidiary
of the Borrower, other than Guaranties or similar credit support by the Borrower
or any of its Subsidiaries of Indebtedness incurred by any Person acquiring all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition;

(2) obligations to pay accrued expenses, any trade payables or other similar
liabilities to trade creditors and other accrued current liabilities incurred in
the ordinary course of business as the deferred purchase price of property;

(3) any liability for Federal, state, local or other taxes owed or owing by such
Person;

(4) obligations to pay royalties and other amounts due in the ordinary course of
business to royalty and working interest owners;

(5) obligations arising from Guaranties to suppliers, lessors, licensees,
contractors, franchisees or customers incurred in the ordinary course of
business;

(6) obligations (other than express Guaranties of Indebtedness for borrowed
money) in respect of Indebtedness of other Persons arising in connection with
(a) trade acceptances and (b) endorsements of instruments for deposit in the
ordinary course of business;

(7) obligations arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such obligation is
extinguished within two Business Days of its incurrence;

(8) obligations in respect of any obligations under workers’ compensation laws
and similar legislation;

(9) [reserved];

 

-20-



--------------------------------------------------------------------------------

(10) any unrealized losses or charges in respect of Hedging Obligations
(including those resulting from the application of FASB ASC 815);

(11) Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with the operations and business of the Borrower and the
Restricted Subsidiaries;

(12) any repayment or reimbursement obligation of such Person or any Restricted
Subsidiary with respect to Customary Recourse Exceptions, unless and until an
event or circumstance occurs that triggers the Person’s or such Restricted
Subsidiary’s direct repayment or reimbursement obligation (as opposed to
contingent or performance obligations) to the lender or other Person to whom
such obligation is actually owed, in which case the amount of such direct
payment or reimbursement obligation shall constitute Indebtedness; and

(13) earn-out obligations in respect of Consideration in an acquisition
permitted hereunder until such obligations would be required to be reflected on
a balance sheet in accordance with GAAP (provided that the amount of such
earn-out obligations reflected on a balance sheet shall be counted in the
Consideration at such time).

“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

“Indemnity” shall mean the Regulated Substances Certificate and Indemnity
Agreement, in substantially the form of Exhibit 1.1(I)(1), executed and
delivered by each of the Loan Parties to the Administrative Agent for the
benefit of the Secured Parties.

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.

“Intercompany Subordination Agreement” shall mean the Subordination Agreement
among the Loan Parties and the Restricted Subsidiaries, dated as of the Closing
Date, in substantially the form of Exhibit 1.1(I)(2), executed and delivered by
the Loan Parties and the Restricted Subsidiaries.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of Consolidated EBITDA to Consolidated Cash Interest Expense, in each case, for
the latest period of four fiscal quarters ended prior to the date of
determination.

 

-21-



--------------------------------------------------------------------------------

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
two weeks or one, two, three or six Months; provided that if a period of two
weeks is selected, the LIBOR Rate for such period shall be the LIBOR Rate that
is applicable to a period of one Month. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be the Borrowing
Date. Notwithstanding the second sentence hereof: (a) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) the Borrower shall not select, convert to or
renew an Interest Period for any portion of any Loans that would end after the
Maturity Date of such Loans.

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement or other financial agreement or arrangement relating to
fluctuations in interest rates.

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

“Investment” in any Person shall mean any (1) direct or indirect advance, loan
or other extensions of credit (including by way of Guaranty or similar
arrangement) or capital contribution to (including any transfer of cash or other
property to others or any payment for property or services for the account or
use of others but excluding (a) advances to customers and contract miners or
joint interest partners in the ordinary course of business that are recorded as
accounts receivable on the balance sheet of the lender, and (b) trade payables
and extensions of trade credit on commercially reasonable terms in accordance
with normal trade practices), (2) all items that are or would be classified as
investments on a balance sheet or (3) any purchase or acquisition of Capital
Stock, Indebtedness or other similar securities issued by such Person. Except as
otherwise provided for in this Agreement, the amount of an Investment shall be
its Fair Market Value at the time the Investment is made and without giving
effect to subsequent changes in value. If the Borrower or any Restricted
Subsidiary sells or otherwise Disposes of any Capital Stock of any Restricted
Subsidiary, or any Restricted Subsidiary issues any Capital Stock, in either
case, such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary, the Borrower shall be deemed to have made an
Investment on the date of any such sale or other disposition equal to the Fair
Market Value of the Capital Stock of and all other Investments in such
Restricted Subsidiary retained.

For purposes of Section 8.2.4 [Loans and Investments] with respect to
Investments in Unrestricted Subsidiaries:

(1) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; and upon a redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the aggregate amount of Investments
outstanding under Section 8.2.4(h) [Loans and Investments] shall be reduced (but
not below zero) by an amount equal to the Fair Market Value of the Borrower’s
proportionate interest in such Subsidiary immediately following such
redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

“IRS” shall mean the Internal Revenue Service.

 

-22-



--------------------------------------------------------------------------------

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit application, and any other document, agreement and instrument entered
into by the applicable Issuing Lender and any Loan Party or in favor of the
applicable Issuing Lender and relating to such Letter of Credit.

“Issuing Lenders” shall mean (a) each Lender (or Affiliate thereof) listed as an
“Issuing Lender” on its executed signature page to this Agreement in its
capacity as the issuer of a Letter of Credit and (b) any other Lender (or
Affiliate thereof) to the extent that such Lender (or Affiliate thereof) agrees
to act as an Issuing Lender hereunder at the request of the Borrower and
provides notice to the Administrative Agent of such agreement. References to the
“Issuing Lender” shall be to the applicable Issuing Lender(s).

“Joint Venture” shall mean any Person that is not a direct or indirect
Subsidiary of the Borrower in which the Borrower or any Restricted Subsidiary
makes any equity Investment.

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among the Borrower or any
Restricted Subsidiary and its employees.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including after giving effect to any extension pursuant to Section 2.12
[Extended Term Loans and Extended Revolving Credit Commitments].

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by such Issuing Lender.

“Lead Arrangers” shall mean PNC Capital Markets LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in their capacities as joint lead arrangers and
joint bookrunners of the revolving credit facility hereunder.

“Lenders” shall mean the financial institutions named on Schedule 1.1(B) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any grant in any Loan
Document of a security interest or other Lien to the Lenders or to the
Collateral Agent for the benefit of the Lenders as security for the Obligations,
“Lenders” shall include any Affiliate of a Lender to which such Obligation is
owed.

“Letter of Credit” shall have the meaning assigned to that term in
Section 2.9.1(a) [Issuance of Letters of Credit].

“Letter of Credit Aggregate Sublimit” shall mean, at any time, the lesser of
(i) $150,000,000 and (ii) the Revolving Credit Commitments at such time.

 

-23-



--------------------------------------------------------------------------------

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.9.2 [Letter of Credit Fees].

“Letter of Credit Issuing Lender Sublimit” shall mean (i) with respect to PNC,
the lesser of (x) $100,000,000 and (y) two-thirds of (A) the Letter of Credit
Aggregate Sublimit minus (B) the sum of the Letter of Credit Issuing Lender
Sublimits of the other Issuing Lenders (if any) pursuant to clause (iii) of this
definition, (ii) with respect to Bank of America, N.A., the lesser of
(x) $50,000,000 and (y) one-third of (A) the Letter of Credit Aggregate Sublimit
minus (B) the sum of the Letter of Credit Issuing Lender Sublimits of the other
Issuing Lenders (if any) pursuant to clause (iii) of this definition and
(iii) for any other Issuing Lender, an amount equal to such Issuing Lender’s (or
its designated Affiliate’s) Ratable Share of the Letter of Credit Aggregate
Sublimit; provided that any Issuing Lender may increase its own Letter of Credit
Issuing Lender Sublimit by written notice to the Borrower and the Administrative
Agent.

“Letter of Credit Maturity Date” shall mean the date which is 10 Business Days
prior to the Maturity Date.

“Letter of Credit Obligations” shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate outstanding Reimbursement
Obligations on such date. The Letter of Credit Obligations of any Lender at any
time shall be its Ratable Share of the total Letter of Credit Obligations at
such time. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5 [Letter of Credit Amounts]. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.13 or Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for U.S. Dollars for an amount comparable
to such Borrowing Tranche and having a borrowing date and a maturity comparable
to such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.
LIBOR may also be expressed by the following formula:

 

LIBOR Rate =

London interbank offered rates quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

1.00 - LIBOR Reserve Percentage

 

-24-



--------------------------------------------------------------------------------

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. Notwithstanding the foregoing, in no event shall the LIBOR Rate
be less than 0.00%.

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)(ii)
[Revolving Credit LIBOR Rate Option].

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

“LLC Interests” shall have the meaning specified in Section 6.3 [Subsidiaries].

“Loan Documents” shall mean this Agreement, the Administrative Agent’s Letter,
the Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement,
the Notes, the Security Documents and amendments, supplements, joinders or
assignments to the foregoing and any other instruments, certificates or
documents (expressly excluding any Other Lender Provided Financial Service
Product, any Specified Swap Agreements or any other Swap Agreements) delivered
or contemplated to be delivered hereunder or thereunder or in connection
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loan Request” shall have the meaning specified in Section 2.5.1 [Revolving
Credit Loan Requests].

“Loans” shall mean the loans made to the Borrower under this Agreement.

“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or Disposition that involves (a) an acquisition or disposition of
assets, the Fair Market Value of which assets exceeds $25,000,000 or (b) a
change in Consolidated EBITDA that exceeds $10,000,000 per four fiscal quarter
period.

“Material Adverse Change” shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay their Indebtedness under this
Agreement or any other Loan Document, or (d) impairs materially or would
reasonably be expected to impair materially the rights and remedies of the
Administrative Agent or any of the Lenders pursuant to this Agreement or any
other Loan Document.

 

-25-



--------------------------------------------------------------------------------

“Material Contract” shall mean any contract, agreement or other instrument to
which the Borrower or any of its Subsidiaries is or becomes party, the
termination, breach or non-renewal of which could reasonably be expected to
result in a Material Adverse Change, including, for the avoidance of doubt, the
Specified Material Contracts.

“Material Permitted Acquisition” shall mean (i) a Permitted Acquisition or
(ii) increase in the ownership percentage of the Undivided Interests held by the
Borrower or any Restricted Subsidiary; provided that, in either case of clause
(i) or (ii), the requirements of clause (a) or (b) of the definition of
“Material Acquisition/Disposition” are satisfied.

“Maturity Date” shall mean (a) with respect to the Revolving Credit Commitments,
the fifth anniversary of the Closing Date, (b) with respect to Extended
Revolving Credit Commitments, the maturity date applicable to such Extended
Revolving Credit Commitments and (c) with respect to Term Loans, the maturity
date applicable to such Term Loans.

“Maximum Facility Amount” shall mean $600,000,000.

“Month,” with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean collectively, (i) the mortgages or deeds of trust with
respect to Real Property in which a security interest has been granted on the
Closing Date and (ii) the mortgages or deeds of trust with respect to Real
Property in which a security interest is granted after the Closing Date in
substantially the form of Exhibit 1.1(M), in each case, executed and delivered
by the applicable Loan Parties to the Collateral Agent to secure the
Obligations, for the benefit of the Secured Parties, and “Mortgage” shall mean,
individually, any of the Mortgages.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions or has any ongoing
obligation with respect to withdrawal liability (within the meaning of Title IV
of ERISA).

“Non-Consenting Lender” shall have the meaning specified in Section 11.1.4
[Non-Consenting Lenders].

“Non-Recourse Debt” shall mean, with respect to Indebtedness of any Unrestricted
Subsidiary or Joint Venture, Indebtedness:

(1) as to which neither the Borrower nor any Restricted Subsidiary (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or (b) is directly or indirectly liable as a
guarantor or otherwise, except for Customary Recourse Exceptions and except by
the pledge of (or a Guaranty limited in recourse solely to) the Equity Interests
of such Unrestricted Subsidiary or Joint Venture; and

(2) as to which the lenders will not have any recourse to the Capital Stock or
assets of the Borrower or any Restricted Subsidiary (other than the Equity
Interests of such Unrestricted Subsidiary or Joint Venture), except for
Customary Recourse Exceptions.

 

-26-



--------------------------------------------------------------------------------

“Notes” shall mean Revolving Credit Notes, the Swing Loan Notes and, if any Term
Loans are made hereunder, promissory notes of the Borrower evidencing such Term
Loans in a form reasonably satisfactory to the Administrative Agent.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due (including
interest, fees and other monetary obligations accruing and/or incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
under or in connection with (i) this Agreement, the Loans, the Notes, the
Letters of Credit, the Administrative Agent’s Letter or any other Loan Document
whether to the Administrative Agent, the Collateral Agent, any Issuing Lender,
any of the Lenders or their Affiliates or other persons provided for under such
Loan Documents, (ii) any Specified Swap Agreement (other than, with respect to
any Guarantor that is not a Qualified ECP Loan Party, Excluded Swap Obligations
of such Guarantor) or (iii) any Other Lender Provided Financial Service Product.

“Officers’ Certificate” shall mean a certificate signed by an officer of the
Borrower or an officer of the General Partner acting on behalf of the Borrower.

“Official Body” shall mean the government of the United States of America or any
other nation, or in each case any political subdivision thereof, whether state,
local, county, provincial or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Omnibus Agreement” shall mean the Omnibus Agreement, dated as of the Closing
Date, among the General Partner, the Borrower, the Co-Owners, CEI and certain
other Subsidiaries of CEI party thereto.

“Operating Agreement” shall mean the Pennsylvania Mine Complex Operating
Agreement, dated as of the Closing Date, among the Co-Owners and the Operator;
provided that if any Permitted Other Undivided Interest is acquired in a
Permitted Acquisition, the operating agreement for such Permitted Other
Undivided Interest shall also be included in the definition of “Operating
Agreement.”

“Operator” shall mean the “Operator” under, and pursuant to, the Operating
Agreement; provided that if any Permitted Other Undivided Interest is acquired
in a Permitted Acquisition, the “operator” under, and pursuant to, the operating
agreement for such Permitted Other Undivided Interest shall also be included in
the definition of “Operator.”

“Order” shall have the meaning specified in Section 2.9.9(b) [Liability for Acts
and Omissions].

 

-27-



--------------------------------------------------------------------------------

“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, or sold or assigned an interest in any Note or Loan Document).

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which the Administrative Agent, any Lender or Affiliate of
the Administrative Agent or a Lender provides any of the following products or
services to any of the Loan Parties: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) foreign currency exchange.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning specified in Section 11.8.4
[Participations].

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Participation Advance” shall have the meaning specified in Section 2.9.4(a)
[Repayment of Participation Advances].

“Partnership Agreement” shall mean the First Amended and Restated Agreement of
Limited Partnership of CNX Coal Resources LP, dated as of the Closing Date,
among the General Partner, CEI and the other parties thereto.

“Partnership Interests” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Maturity Date for the applicable Loans or Commitments
or upon termination of the Commitments.

“Payment In Full” and “Paid in Full” shall mean the payment in full in cash of
the Loans and other Obligations (other than contingent indemnity obligations not
then due) under the Loan Documents, termination of the Commitments and
expiration or termination of all Letters of Credit (or with respect to any
Letter of Credit with an expiration date that extends beyond the Revolving
Maturity Date, the pledge of Cash Collateral for such Letter of Credit pursuant
to Section 2.9.10 [Cash Collateral Prior to the Maturity Date]).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pennsylvania Mine Complex” shall mean those certain coal mines in Greene and
Washington Counties, Pennsylvania and Marshall County, West Virginia, commonly
known as the Bailey Mine, the Enlow Fork Mine, the Harvey Mine, and the related
preparation plant commonly known as the Bailey preparation plant.

 

-28-



--------------------------------------------------------------------------------

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in Sections 412 and 430 of the Code and Sections 302
and 303 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA, that is subject to Title IV of ERISA and
is sponsored or maintained by Borrower or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any times during the immediately preceding
five plan years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit
1.1(P)(1) or any other form reasonably acceptable to the Administrative Agent.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit 1.1(P)(2) or any other form reasonably acceptable to the
Administrative Agent.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 8.2.6(b) [Liquidations, Mergers, Consolidations, Acquisitions].

“Permitted Business” shall mean the businesses conducted by the Borrower and its
Subsidiaries on the Closing Date (after giving effect to the Transactions) and
any activity that is ancillary or complementary to or necessary or desirable
for, or otherwise reasonably related to, such businesses. For the avoidance of
doubt, ownership and operation of any of the Specified Other Assets shall be a
Permitted Business.

“Permitted Liens” shall mean:

(1) Liens existing on the Closing Date and described on Schedule 8.2.2;

(2) Liens securing the Obligations in favor of the Collateral Agent for the
benefit of the Secured Parties;

(3) Liens on cash or Temporary Cash Investments securing Letter of Credit
Obligations with respect to Letters of Credit that have an expiration date that
extends beyond the Letter of Credit Maturity Date in favor of the applicable
Issuing Lender of such Letters of Credit;

(4) Liens in favor of (a) the Borrower or a Guarantor or (b) by a Restricted
Subsidiary that is not a Guarantor in favor of any other Restricted Subsidiary
that is not a Guarantor;

(5) Liens on the Collateral securing obligations in respect of Indebtedness
incurred pursuant to Section 8.2.1(i) [Indebtedness]; provided that such Liens
shall be subordinated to the Liens securing the Obligations pursuant to an
intercreditor agreement reasonably satisfactory to the Administrative Agent;

(6) Liens for taxes, assessments and governmental charges not yet delinquent or
the validity of which are being contested in good faith by appropriate
proceedings, promptly instituted and diligently conducted, and for which
adequate reserves have been established to the extent required by GAAP as in
effect at such time, and which proceedings (or orders entered in connection with
such proceedings) have the effect of suspending the enforcement or collection of
such Liens;

 

-29-



--------------------------------------------------------------------------------

(7) Liens incurred to secure appeal bonds and judgment Liens not constituting an
Event of Default or Potential Default, in each case in connection with
litigation or legal proceedings that are being contested in good faith by
appropriate proceedings;

(8) Liens upon real or personal property other than the Collateral, including
any attachment of personal property or real property or other legal process
prior to adjudication of a dispute on the merits, (a) if the validity or amount
thereof is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed or
bonded and continue to be stayed or bonded, (b) if a final judgment is entered
and such judgment is discharged within thirty (30) days of entry, or (c) the
payment of which is covered in full (subject to customary deductible) by
insurance;

(9) [Reserved];

(10) Liens securing Capital Lease Obligations, mortgage financings, equipment
leases, purchase money obligations or other Indebtedness incurred pursuant to
Section 8.2.1(d) [Indebtedness]; provided that such Liens shall attach only to
the property (a) acquired with the proceeds of such Indebtedness or (b) which is
the subject of such Capital Lease Obligations;

(11) [Reserved];

(12) Liens on the Equity Interests of a Person that is not a Restricted
Subsidiary to secure obligations of such Person;

(13) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or real
property or other legal process prior to adjudication of a dispute on the
merits, (a) if the validity or amount thereof is being contested in good faith
by appropriate and lawful proceedings diligently conducted so long as levy and
execution thereon have been stayed and continue to be stayed, (b) if a final
judgment is entered and such judgment is discharged within thirty (30) days of
entry, or (c) the payment of which is covered in full (subject to customary
deductible) by insurance;

(14) precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person;

(15) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(16) Liens on Receivables and related assets of the type specified in the
definition of “Qualified Receivables Transaction” incurred in connection with a
Qualified Receivables Transaction permitted by Section 8.2.1(j) [Indebtedness];

(17) Liens on cash or Temporary Cash Investments arising in connection with the
defeasance, discharge or redemption of Indebtedness permitted hereunder;

(18) [Reserved];

(19) other Liens not otherwise permitted hereunder with respect to Indebtedness
or other obligations that do not in the aggregate exceed at any one time
outstanding the greater of (i) $10,000,000 and (ii) 2.5% of CTA at such time;

 

-30-



--------------------------------------------------------------------------------

(20) Liens to renew, extend, refinance or refund a Lien referred to in clause
(1) above; provided that (i) such new Lien shall be limited to all or part of
the same property (including future improvements thereon and accessions thereto)
subject to the original Lien and (ii) the obligations secured by such Lien at
such time is not increased to any amount greater than the amount permitted by
Refinancing Indebtedness;

(21) statutory and common law banker’s Liens and rights of setoff on bank
deposits;

(22) option agreements and rights of first refusal granted with respect to
assets that are permitted to be Disposed of pursuant to the terms of
Section 8.2.7 [Dispositions];

(23) [Reserved];

(24) any leases of assets permitted by Section 8.2.7 [Dispositions];

(25) [Reserved];

(26) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary use of such
property;

(27) pledges, deposits or bonds made in the ordinary course of business to
secure payment of reclamation liabilities or workmen’s compensation, or to
participate in any fund in connection with workers’ compensation, unemployment
insurance or other social security programs (including pledges or deposits of
cash securing Letters of Credit that secure payment of such workmen’s
compensation, unemployment insurance or other social security programs);

(28) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default (including pledges or
deposits of cash securing Letters of Credit that secure such Liens of landlords
securing obligations to make lease payments that are not yet due and payable or
in default) or, with respect to any of the foregoing, that are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been established in accordance with GAAP and which proceedings (or orders
entered in connection with such proceedings) have the effect of suspending the
enforcement or collection of such Liens;

(29) good-faith pledges or deposits made or other Liens granted in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder or other amounts as may be customary, or to secure
statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing Letters of Credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or such surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business);

 

-31-



--------------------------------------------------------------------------------

(30) Liens on cash and Temporary Cash Investments securing Indebtedness
permitted by Section 8.2.1(f) in an amount not to exceed $5,000,000 at any one
time outstanding; and

(31) deposits and escrows of cash pursuant to customary purchase price
adjustment, indemnity or similar obligations under agreements related to
acquisitions and Dispositions permitted hereunder.

“Permitted Other Undivided Interests” shall mean undivided co-ownership
interests in any of the Specified Other Assets; provided that the terms and
conditions of such co-ownership shall be substantially similar to the terms and
conditions of the Undivided Interests set forth in the Specified Material
Contracts, including that (i) a Loan Party shall be the operator of such
Specified Other Asset on terms and conditions substantially similar to those set
forth in the Operating Agreement, (ii) the Loan Parties shall have the benefit
of services substantially similar to those set forth in the Employee Services
Agreement and, in the case of the Buchanan Mine, the Water Agreement,
(iii) title to personal property (other than inventory and accounts receivable)
relating to such Specified Other Asset will be transferred to, or acquired by,
the Loan Parties, and the other co-owners will retain the right to use such
assets, (iv) the other co-owner(s) of such Specified Other Asset shall agree not
to encumber or permit any Lien on its (or their) undivided co-ownership interest
other than certain limited liens consistent with the negative pledge in the
Operating Agreement, (v) the Operator will solely control the disposition of the
undivided interest owned by it, subject to the limitation on disposition of
related personal property consistent with the Operating Agreement, (vi) any
transferee of the undivided interest from the other co-owners shall be subject
to the same obligations as the other co-owners with respect to such undivided
interest except that any “right of first offer” will not apply to the transferee
and (vii) the material contracts related to such undivided interest shall not
restrict the ability of the Loan Parties to pledge their interests in such
material contracts to secure the Obligations and any refinancings thereof.

“Permitted Unsecured Notes” shall mean any unsecured notes issued by the
Borrower and/or Finance Co. in one or more transactions; provided that (i) no
payment of principal in respect of such notes shall be required prior to six
months after the Latest Maturity Date in effect at the time of issuance (except
for customary offers to purchase with proceeds of asset sales or upon the
occurrence of a change of control), (ii) such notes shall not include any
financial maintenance covenants, and the covenants and events of default shall
be customary for high yield debt securities but in any event shall not be more
restrictive than the covenants and events of default hereunder, taken as a
whole, and (iii) no Subsidiary of the Borrower shall Guaranty such notes unless
such Subsidiary is (or concurrently with any such Guaranty becomes) a Guarantor
hereunder.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

“Pledged Securities” shall mean all of the property described as “Pledged
Securities” in the Security Agreement.

“Pledgor” shall have the meaning set forth in the Security Agreement.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

“Potential Default” shall mean any event or condition which with notice or
passage of time, or any combination of the foregoing, would constitute an Event
of Default.

 

-32-



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any Person, Capital Stock of such
Person of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
Capital Stock of any other class of such Person.

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged to
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.

“Pro Forma Basis” shall mean:

(1) any Material Acquisition/Disposition and any dividend or distribution on, or
repurchases or redemptions of, Capital Stock of the Borrower made or to be made
by the Borrower or any Restricted Subsidiary during the applicable reference
period or subsequent to such reference period and on or prior to the date of
determination will be given pro forma effect as if it had occurred on the first
day of the applicable reference period;

(2) any Person that is a Restricted Subsidiary on the date of determination will
be deemed to have been a Restricted Subsidiary at all times during such
reference period;

(3) any Person that is not a Restricted Subsidiary on the date of determination
will be deemed not to have been a Restricted Subsidiary at any time during such
reference period;

(4) Consolidated Cash Interest Expense shall be calculated after giving pro
forma effect to incurrences and repayments of Indebtedness (other than ordinary
course working capital borrowings and repayments under revolving credit
facilities) during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination to the extent in
connection with any transaction referred to in clause (1) above as if it had
occurred on the first day of the applicable reference period; and

(5) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
calculation date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Specified Swap Agreement
applicable to such Indebtedness).

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and in a manner consistent with Article 11
of Regulation S-X of the Securities Act, as set forth in a certificate of a
Responsible Officer of the Borrower (with supporting calculations) and
reasonably acceptable to the Administrative Agent. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility (to the extent required to be computed on a pro forma basis)
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

 

-33-



--------------------------------------------------------------------------------

“Properties” shall have the meaning assigned to such term in Section 6.25(b)
[Environmental Matters].

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
Commodity Exchange Act and CFTC regulations thereunder that has total assets
exceeding $10,000,000, or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act by entering
into or otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Qualified IPO” shall mean the initial offer and sale of common units
representing limited partner interests of the Borrower in an underwritten public
offering for cash pursuant to the Registration Statement; provided, however,
that immediately after such offering, the Borrower is treated as a publicly
traded limited partnership for United States federal income tax purposes.

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary in which the Borrower or any such Restricted Subsidiary may sell,
contribute, convey or otherwise transfer to (1) a Receivables Subsidiary (in the
case of a transfer by the Borrower or any Restricted Subsidiaries of the
Borrower) and (2) any other Person (in the case of a transfer by a Receivables
Subsidiary), or may grant a security interest in, any Receivables (whether now
existing or arising in the future) of the Borrower or any Restricted Subsidiary,
and any related assets, including all collateral securing such Receivables, all
contracts and all Guaranties or other obligations in respect of such
Receivables, proceeds of such Receivables and other assets (including contract
rights) which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables.

“Ratable Share” shall mean (a) the proportion that a Lender’s Commitment bears
to the Commitments of all of the Lenders or (b) as such term is used in the
definition of “Letter of Credit Issuing Lender Sublimit,” the proportion that a
Lender’s Commitment bears to the Commitments of all of the Issuing Lenders;
provided that in the case of Section 2.13 [Defaulting Lenders] when a Defaulting
Lender shall exist, “Ratable Share” shall mean the percentage of the aggregate
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment. If the Commitments have terminated or expired, the
Ratable Shares shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

“Real Property” shall mean, individually as the context requires, real property
that is owned or leased by any Loan Party, including, but not limited to, the
surface, Coal, methane gas and other mineral rights, interests and coal leases
associated with such property, and “Real Properties” shall mean, collectively,
as the context requires, all of the foregoing. In determining whether the
$20,000,000 threshold in Section 8.1.17(a)(iii) [Collateral] is met, a
subsurface interest of a Loan Party shall be deemed part of the same Real
Property as other subsurface interests of such Loan Party or other Loan Parties
when such subsurface interest is, or could reasonably be, part of the same
operating complex as such other subsurface interests.

 

-34-



--------------------------------------------------------------------------------

“Receivable Obligor” shall mean, with respect to any Receivable, the Person
obligated to make payments pursuant to the contract relating to such Receivable.

“Receivables” shall mean any Indebtedness and other payment obligations owed to
the Borrower, any Restricted Subsidiary or any Receivables Subsidiary, whether
constituting an account, chattel paper, payment intangible, instrument or
general intangible, in each case arising in connection with the sale of Coal and
related inventory in the ordinary course of business.

“Receivables Subsidiary” shall mean a wholly owned Subsidiary of the Borrower
(or another Person formed for the purpose of engaging in a Qualified Receivables
Transaction with the Borrower or a Restricted Subsidiary in which the Borrower
or any Restricted Subsidiary makes an Investment and to which the Borrower or
any Restricted Subsidiary transfers Receivables) that engages in no activities
other than in connection with the financing of Receivables, all proceeds thereof
and all rights (contractual or other), collateral and other assets, in each
case, relating to such Receivables, and any business or activities incidental or
related to such business, and that is designated by the Borrower’s Board of
Directors (as provided below) as a Receivables Subsidiary and

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(a) is Guarantied by the Borrower or any Restricted Subsidiary (excluding
Guaranties of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to representations, warranties, covenants, indemnities
and performance guarantees customarily entered into in connection with accounts
receivables financings);

(b) is recourse to or obligates the Borrower or any Restricted Subsidiary in any
way other than pursuant to representations, warranties, covenants and
indemnities customarily entered into in connection with accounts receivables
financings; or

(c) subjects any property or asset of the Borrower or of any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities customarily entered into in connection with accounts
receivables financings and limited to assets financed thereunder;

(2) with which neither the Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to the Borrower or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the
Borrower, other than fees payable in the ordinary course of business in
connection with servicing Receivables; and

(3) with which neither the Borrower nor any Restricted Subsidiary has any
obligation to maintain or preserve such Receivables Subsidiary’s financial
condition (other than customary requirements for the maintenance of a minimum
net worth) or cause such Receivables Subsidiary to achieve certain levels of
operating results.

Any designation of a Receivables Subsidiary by the Borrower’s Board of Directors
after the Closing Date shall be evidenced to the Administrative Agent by
delivering to the Administrative Agent a Board Resolution giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions.

 

-35-



--------------------------------------------------------------------------------

“Recipient” shall mean (i) the Administrative Agent, (ii) any Lender and
(iii) any Issuing Lender, as applicable.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that Refinances any
Indebtedness of the Borrower or any Restricted Subsidiary existing on the
Closing Date or incurred in compliance with this Agreement, including
Indebtedness that Refinances Refinancing Indebtedness; provided that:

(1) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;

(2) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced;

(4) if the refinanced Indebtedness was subordinated in right of payment to the
Obligations or the Guaranties thereof, as the case may be, then such Refinancing
Indebtedness, by its terms, is subordinate in right of payment to the
Obligations or the Guaranties thereof, as the case may be, at least to the same
extent as the refinanced Indebtedness; and

(5) if the refinanced Indebtedness is purchase money obligations, (a) the
holders of such Refinancing Indebtedness agree that they will look solely to the
fixed assets so acquired which secure such Refinancing Indebtedness, and neither
the Borrower nor any Restricted Subsidiary (i) is directly or indirectly liable
for such Refinancing Indebtedness or (ii) provides credit support, including any
undertaking, Guaranty, agreement or instrument, related to such Refinancing
Indebtedness that would constitute Indebtedness (other than the grant of a Lien
on such acquired fixed assets) and (b) no default or event of default with
respect to such Refinancing Indebtedness would cause, or permit (after notice or
passage of time or otherwise), any holder of any other Indebtedness of the
Borrower or a Guarantor to declare a default or event of default on such other
Indebtedness or cause the payment, repurchase, redemption, defeasance or other
acquisition or retirement for value thereof to be accelerated or payable prior
to any scheduled principal payment, scheduled sinking fund payment or maturity;

provided further, however, that Refinancing Indebtedness shall not include:

(a) Indebtedness of a Subsidiary that Refinances Indebtedness of the Borrower;
or

(b) Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that
Refinances Indebtedness of an Unrestricted Subsidiary.

 

-36-



--------------------------------------------------------------------------------

“Registration Statement” shall mean the Registration Statement number 333-203165
on Form S-1, under the Exchange Act, of the Borrower filed with the SEC, as
amended prior to the Closing Date.

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Reimbursement Date” shall have the meaning specified in Section 2.9.3(b)
[Participations, Disbursements, Reimbursement].

“Reimbursement Obligation” shall have the meaning specified in Section 2.9.3(b)
[Participations, Disbursements, Reimbursement].

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Related Security” shall mean, with respect to any Receivable subject to a
Qualified Receivables Transaction:

(1) all of the Loan Parties’ interests in any goods (including returned goods),
and documentation of title evidencing the shipment or storage of any goods
(including returned goods), relating to any sale giving rise to such Receivable,

(2) all instruments and chattel paper that may evidence such Receivable,

(3) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

(4) all of the Loan Parties’ rights, interests and claims under the contracts
and all guaranties, indemnities, insurance and other agreements (including the
related contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable, whether pursuant to the contract related to such Receivable or
otherwise.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharge, injecting, escaping, leaching, dumping, disposing,
depositing or migration into the Environment, or into, from or through any
building or structure.

“Relevant Interbank Market” shall mean in relation to Euro, the European
Interbank Market, and, in relation to any other currency, the London interbank
market or other applicable offshore interbank market.

“Removal Effective Date” shall have the meaning assigned to such term in
Section 10.6 [Resignation of Agents].

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in violation of any Anti-Terrorism Law.

 

-37-



--------------------------------------------------------------------------------

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Pension Plan or Multiemployer
Plan.

“Required Lenders” shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

“Required Permits” shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the applicable Laws for the Loan Parties to
continue to conduct coal mining and related operations on, in or under such
parties’ real property, and any and all other mining properties owned or leased
by the Borrower or any such Loan Party (collectively “Mining Property”)
substantially in the manner as such operations had been authorized immediately
prior to such Loan Party’s acquisition of its interests in such real property
and as may be necessary for such Loan Party to conduct, in all material
respects, coal mining and related operations on, in or under the Mining Property
as described in any plan of operation.

“Required Share” shall have the meaning assigned to such term in Section 5.10
[Settlement Date Procedures].

“Resigning Issuing Lender” shall have the meaning assigned to such term in
Section 2.9.12 [Resigning Issuing Lenders].

“Responsible Officer” shall mean each of the chief executive officer, president,
chief financial officer, treasurer and assistant treasurer of each Loan Party or
of the General Partner acting on behalf of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party or
of the General Partner acting on behalf of a Loan Party or Loan Parties shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” shall mean:

(1) the declaration or payment of any dividends or any other distributions of
any sort in respect of Equity Interests of the Borrower or any Restricted
Subsidiary (including any payment in connection with any merger or consolidation
involving the Borrower or any Restricted Subsidiary) or similar payment to the
direct or indirect holders of such Equity Interests, other than:

(a) dividends or distributions payable solely in Equity Interests of the
Borrower (other than Disqualified Stock);

(b) dividends or distributions payable solely to the Borrower or a Restricted
Subsidiary; and

(c) pro rata dividends or other distributions made by a Restricted Subsidiary to
minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation);

 

-38-



--------------------------------------------------------------------------------

(2) the purchase, repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any Restricted Subsidiary held
by any other Person (other than any acquisition or retirement for value from, or
payment to, the Borrower or any Restricted Subsidiary); or

(3) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations of the Borrower
or any Guarantor (other than (a) any intercompany Indebtedness between or among
the Borrower and any Restricted Subsidiary and (b) the purchase, repurchase or
other acquisition of Subordinated Obligations acquired in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of acquisition).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment,” as such Commitment is thereafter assigned
pursuant to an Assignment and Assumption Agreement, increased pursuant to
Section 2.11 [Incremental Facilities], extended pursuant to Section 2.12
[Extended Term Loans and Extended Revolving Credit Commitments] or decreased
pursuant to Section 2.4 [Voluntary Commitment Reduction], and “Revolving Credit
Commitments” shall mean the aggregate Revolving Credit Commitments of all of the
Lenders.

“Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1.1 [Revolving Credit Loans] or Section 2.9.3 [Participations,
Disbursements, Reimbursement].

“Revolving Credit Notes” shall mean collectively and “Revolving Credit Note”
shall mean separately all the promissory notes of the Borrower in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its Letter of Credit Obligations and Swingline Exposure at such time.

“Revolving Extension Request” shall have the meaning set forth in
Section 2.12(b) [Extended Term Loans and Extended Revolving Credit Commitments].

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

“Revolving Lender” shall mean a Lender with a Revolving Credit Commitment or, if
the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Exposure.

 

-39-



--------------------------------------------------------------------------------

“Revolving Maturity Date” shall mean the Maturity Date for the Revolving Credit
Commitments or the Extended Revolving Credit Commitments, as the case may be.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission, or any Official Body
succeeding to any of its principal functions.

“Secured Parties” shall mean collectively, the Collateral Agent, the
Administrative Agent, the Swingline Lender, the Issuing Lenders, the Lenders and
any provider of a Specified Swap Agreement or Other Lender Provided Financial
Service Product.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by each of the Loan Parties to the Collateral Agent
for the benefit of the Secured Parties.

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages and each other security document or pledge agreement delivered in
accordance with applicable local Law to grant a valid, perfected security
interest in any property as Collateral for the Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement or
any other such security document or pledge agreement to be filed with respect to
the security interests in property and fixtures created pursuant to any document
or instrument utilized to pledge or grant or purport to pledge or grant a
security interest or lien on any property as Collateral for the Obligations, and
amendments, supplements or joinders to the foregoing.

“Settlement Date” shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.10 [Settlement Date
Procedures].

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

-40-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Specified Material Contracts” shall mean (i) the Partnership Agreement,
(ii) the Contribution Agreements, (iii) the Omnibus Agreement, (iv) the
Operating Agreement, (v) the Contract Agency Agreement, (vi) the Employee
Services Agreement, and (vii) the Water Agreement.

“Specified Other Assets” shall mean (i) the Baltimore Dock Facility, (ii) the
Buchanan Mine and (iii) the Cardinal States Gathering System.

“Specified Swap Agreement” shall mean any Swap Agreement between (a) any Loan
Party and (b) any counterparty that is, or was at the Closing Date or at the
time such Swap Agreement was entered into, the Administrative Agent, a Lender or
an Affiliate of an entity that is the Administrative Agent or an entity that is
a Lender.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties.

“Stated Maturity” shall mean, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

“Step-Up” shall have the meaning assigned to such term in Section 8.2.13(b)
[Financial Covenants].

“Subordinated Obligation” shall mean any Indebtedness of the Borrower or any
Guarantor (whether outstanding on the Closing Date or thereafter incurred) which
is subordinate or junior in right of payment to, in the case of the Borrower,
the Obligations or, in the case of a Guarantor, its Guaranty of the Obligations
pursuant to a written agreement to that effect.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of the Voting Stock thereof is at the time owned or
controlled, directly or indirectly, by:

(1) such Person;

(2) such Person and one or more Subsidiaries of such Person; or

(3) one or more Subsidiaries of such Person.

“Subsidiary Shares” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Swap” shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of trade designated as a contract market under
Section 5 of the Commodity Exchange Act, or (b) a commodity option entered into
pursuant to Commodity Futures Trading Commission Regulation 32.3(a).

 

-41-



--------------------------------------------------------------------------------

“Swap Agreement” shall mean (i) any interest or currency rate swap, rate cap,
rate floor, rate collar, exchange transaction, put or call option, forward
agreement, foreign exchange or other exchange or rate protection agreement or
any option with respect to any such transaction and (ii) any cap, floor, collar,
exchange transaction, hedging contract, forward contract, swap agreement,
futures contract, call or put option or any other similar agreement or other
exchange or protection agreement relating to Hydrocarbons or any option with
respect to any such transaction, in either case entered into for the purpose of
hedging risk related to commodity prices, interest rates, currency exchange
rates, securities prices or financial market conditions (specifically excluding
contracts entered into in the ordinary course of business for the future sale
and delivery of commodities, including but not limited to take-or-pay
contracts).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
Swap.

“Swingline Cap” shall mean, at any time, the lesser of (i) $25,000,000 and
(ii) the Revolving Credit Commitments at such time.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

“Swingline Lender” shall mean the Administrative Agent in its capacity as the
lender of Swing Loans.

“Swing Loan Note” shall mean a promissory note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests].

“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately all
Swing Loans or any Swing Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.6.3 [Making Swing Loans].

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto. “Taxation” shall have a correlative meaning.

“Temporary Cash Investments” shall mean any of the following:

(1) any Investment in direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof;

(2) Investments in time deposit accounts, certificates of deposit and money
market deposits maturing within one year of the date of acquisition thereof
issued by a bank or trust company which is organized under the laws of the
United States of America, any state thereof or any foreign country recognized by
the United States, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $250.0 million (or the foreign
currency equivalent thereof) and has outstanding debt which is rated “A-” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Section 3(a)(62) of the Exchange
Act) or any money-market fund sponsored by a registered broker dealer or mutual
fund distributor whose assets consist of obligations of the types described in
clauses (1), (2), (3), (4) and (5) of this definition;

 

-42-



--------------------------------------------------------------------------------

(3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (1) of this definition entered into
with a bank meeting the qualifications described in clause (2) of this
definition;

(4) Investments in commercial paper, maturing not more than 180 days after the
date of acquisition, issued by a Person (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any Investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to S&P or “R-1” (or
higher) by Dominion Bond Rating Service Limited or Canadian Bond Rating Service,
Inc. (in the case of a Canadian issuer);

(5) Investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A-2” by Moody’s;

(6) Investments in asset-backed securities maturing within one year of the date
of acquisition thereof with a long-term rating at the time as of which any
Investment therein is made of “A” (or higher) by Dominion Bond Rating Service
Limited or Canadian Bond Rating Service, Inc. (in the case of a Canadian
issuer);

(7) obligations of any foreign government or obligations that possess a guaranty
of the full faith and credit of any foreign government;

(8) obligations of United States government-sponsored enterprises, Federal
agencies, and Federal financing banks that are not otherwise authorized
including, but not limited to, (i) United States government-sponsored
enterprises such as instrumentalities of the Federal Credit System (Bank for
Cooperatives, Federal Land Banks), Federal Home Loan Banks and Federal National
Mortgage Association and (ii) Federal agencies such as instrumentalities of the
Department of Housing and Urban Development (Federal Housing Administration,
Government National Mortgage Association), Export-Import Bank, Farmers Home
Administration and Tennessee Valley Authority;

(9) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations;

(10) preferred stock obligations with a floating rate dividend that is reset
periodically at auction;

(11) Investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase; provided that the collateral is
delivered to a bank custody account in accordance with the terms of a written
repurchase agreement with a dealer or bank; and

(12) Investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the type and criteria for Investments
otherwise set forth in this definition,

 

-43-



--------------------------------------------------------------------------------

provided that Investments described in clauses (7) through (12) of this
definition are restricted to obligations rated no lower than “A3” or “P-1” by
Moody’s or “A-” or “A-1” by S&P.

“Term Extension Request” shall have the meaning set forth in Section 2.12(a)
[Extended Term Loans and Extended Revolving Credit Commitments].

“Term Loans” shall mean term loans established pursuant to Section 2.11
[Incremental Facilities].

“Threshold Amount” shall mean $20,000,000.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(1) Consolidated Indebtedness to (2) Consolidated EBITDA of the Borrower for the
most recent four-quarter period ended prior to the date of determination for
which internal financial statements are available.

“Transactions” shall mean, collectively, (1) the execution and delivery of the
Specified Material Contracts, and the other Material Contracts contemplated by
the Registration Statement to be effective as of the Closing Date, by the
parties thereto, (2) the contribution of the Contributed Assets (as defined in
the Asset Contribution Agreement) to the Operator pursuant to the Asset
Contribution Agreement, (3) the contribution of all of the Equity Interests in
CNX Operating LLC, which owns all of the Equity Interests in the Operator, to
the Borrower pursuant to the Equity Contribution Agreement, (4) the Qualified
IPO (including any issuance and sale of additional common units of the Borrower
pursuant to the underwriters’ “green shoe” option), (5) the execution and
delivery of the Loan Documents to be entered into as of the Closing Date by the
parties thereto, (6) the Closing Date Distribution and any distribution pursuant
to Section 8.2.5(a)(ii) [Restricted Payments], and (7) the payment of the fees
and expenses incurred in connection with the foregoing.

“UCP” shall have the meaning assigned to such term in Section 11.11.1 [Governing
Law].

“Undivided Interests” shall mean the undivided co-ownership interests in the
Pennsylvania Mine Complex.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in each applicable jurisdiction or other applicable Law entitled to all
the rights, benefits and priorities provided by the Uniform Commercial Code or
such Law.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 5.8.5(b)(i)(C) [Status of Lenders].

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower (including
any newly acquired or newly formed Subsidiary or a Person becoming a Subsidiary
through merger or consolidation or Investment therein) that is designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to a
Board Resolution in accordance with Section 8.2.3 [Designation of Unrestricted
Subsidiaries]; provided that in no event shall the Operator or any Subsidiary of
the Borrower that owns Equity Interests in the Operator be designated an
Unrestricted Subsidiary. All Subsidiaries of an Unrestricted Subsidiary shall
also be Unrestricted Subsidiaries.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

-44-



--------------------------------------------------------------------------------

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

“Water Agreement” shall mean the Water Supply and Services Agreement, dated as
of Closing Date, between CNX Water Assets LLC and the Operator.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Subsidiary” of any specified Person means a Subsidiary of such
Person all of the outstanding Equity Interests or other ownership interest of
which (other than directors’ qualifying shares) will at that time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

  1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
permitted successors and assigns; (v) unless otherwise provided, reference to
any agreement, including this Agreement and any other Loan Document together
with the schedules and exhibits hereto or thereto, document or instrument,
order, declaration, understanding or other arrangement means such agreement,
document, instrument, order, declaration, understanding or other arrangement as
amended, restated, supplemented, modified, extended, renewed, refunded,
superseded, substituted for, replaced, refinanced or increased in whole or in
part, from time to time; (vi) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law shall, unless otherwise
specified, refer to such Law as amended, modified, supplemented or replaced from
time to time; (vii) relative to the determination of any period of time, “from”
means “from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (viii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (ix) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; (x) unless otherwise
specified, all references herein to times of day shall be references to Eastern
time and (xi) references to the “date hereof” or “date of this Agreement” shall
be to the Closing Date.

 

  1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate),

 

-45-



--------------------------------------------------------------------------------

and all accounting or financial terms shall have the meanings ascribed to such
terms by GAAP; provided, however, that all accounting terms used in Section 8.2
[Negative Covenants] (and all defined terms used in the definition of any
accounting term used in Section 8.2 [Negative Covenants] shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the Historical
Statements referred to in Section 6.9(a) [Historical Statements]. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

  1.4 Valuations.

Whenever this Agreement requires the determination of the monetary value of
“other consideration,” a Guaranty, “other obligations” or an Investment and the
computation method to determine such monetary value is not already addressed by
GAAP, (i) the monetary value of “other consideration” or an Investment of
tangible property shall be calculated as the Fair Market Value of such
consideration or tangible property, (ii) the monetary value of any Guaranty at
any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations,” contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations.”

 

  1.5 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such times.

 

-46-



--------------------------------------------------------------------------------

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

 

  2.1 Commitments.

 

  2.1.1 Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Revolving Maturity Date; provided that after giving effect to
each such Loan, (i) such Lender’s Revolving Exposure shall not exceed such
Lender’s Revolving Credit Commitment and (ii) the Revolving Facility Usage shall
not exceed the Revolving Credit Commitments. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.1 [Revolving Credit
Loans].

 

  2.1.2 Swing Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, the Swingline Lender may, at its option, cancelable at
any time for any reason whatsoever, make swing loans (the “Swing Loans”) to the
Borrower at any time or from time to time after the date hereof to, but not
including, the Revolving Maturity Date, in an aggregate principal amount up to
but not in excess of the Swingline Cap; provided that, after giving effect to
each such Loan, the Revolving Facility Usage shall not at any time exceed the
Revolving Credit Commitments. Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.2 [Swing Loans].

 

  2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Loan Requests] in accordance with its
Ratable Share. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Revolving Maturity Date.

 

  2.3 Commitment Fees.

Accruing from the date hereof until the Revolving Maturity Date, the Borrower
agrees to pay to the Administrative Agent for the account of each Lender, as
consideration for such Lender’s Revolving Credit Commitment hereunder, a
nonrefundable commitment fee (the “Commitment Fee”) equal to the Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) on the average daily difference between the amount of
(a) such Lender’s Revolving Credit Commitment as the same may be constituted
from time to time and (b) such Lender’s Revolving Exposure (for purposes of this
computation, Swing Loans shall not be deemed to be borrowed amounts under its
Revolving Credit Commitment); provided, however, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.

 

-47-



--------------------------------------------------------------------------------

  2.4 Voluntary Commitment Reduction.

The Borrower shall have the right any time and from time to time, without
premium or penalty, upon three (3) Business Days’ prior written, irrevocable
notice to the Administrative Agent to permanently reduce, in whole multiples of
$5,000,000, or terminate the Revolving Credit Commitments; provided that any
such reduction or termination shall be accompanied by (a) the payment in full of
any Commitment Fee then accrued on the amount of such reduction or termination
and (b) the prepayment of the Revolving Credit Loans, together with the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 5.9 [Indemnity] hereof), to the extent that the Revolving
Facility Usage exceeds the Revolving Credit Commitment as so reduced or
terminated; and provided further that the Revolving Credit Commitments may not
be reduced below the Revolving Facility Usage. Each reduction of Revolving
Credit Commitments shall ratably reduce the Revolving Credit Commitments of the
Lenders, except as otherwise provided in an Additional Credit Extension
Amendment as permitted in the definition of “Class.” From the effective date of
any such reduction or termination, the obligations of the Borrower to pay the
Commitment Fee pursuant to Section 2.3 [Commitment Fees] shall correspondingly
be reduced or cease.

 

  2.5 Loan Requests.

 

  2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Revolving Maturity Date request the Lenders to make Revolving Credit Loans,
or renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 11:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Revolving
Credit Loans to which the LIBOR Rate Option applies or the conversion to or the
renewal of the LIBOR Rate Option for any Loans; and (ii) the same Business Day
of the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing in such
form and delivered by facsimile or email (in “pdf,” “tif” or similar format)
(each, a “Loan Request”); it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify or certify, as applicable (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, which amount shall be in (x) an integral multiple of
$1,000,000 and not less than $5,000,000 for each Borrowing Tranche under the
LIBOR Rate Option and (y) an integral multiple of $50,000 and not less than the
lesser of $500,000 or the maximum amount available for Borrowing Tranches to
which the Base Rate Option applies; (iii) whether the LIBOR Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to which the
LIBOR Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

 

  2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Revolving Maturity Date request the Swingline Lender to make Swing Loans by
delivery to the Swingline Lender not later than 2:00 p.m. on the proposed
Borrowing Date of a duly completed request

 

-48-



--------------------------------------------------------------------------------

therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing in such form and delivered by
facsimile or email (in “pdf,” “tif” or similar format) (each, a “Swing Loan
Request”); it being understood that the Swingline Lender may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $50,000 and
shall be not less than $100,000.

 

  2.6 Making and Repayment of Loans.

 

  2.6.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests], notify the Lenders
of its receipt of such Loan Request specifying the information provided by the
Borrower and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 7.2 [Each Additional
Loan or Letter of Credit], fund such Revolving Credit Loans to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m. on the applicable Borrowing Date; provided that if any Lender fails to
remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent].

 

  2.6.2 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to 1:00 p.m. on the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

  2.6.3 Making Swing Loans.

So long as the Swingline Lender elects to make Swing Loans, the Swingline Lender
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2
[Swing Loan Requests], fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 3:00 p.m. on the
Borrowing Date.

 

-49-



--------------------------------------------------------------------------------

  2.6.4 Repayment of Loans.

The Borrower shall repay all Loans together with all outstanding interest
thereon on the Maturity Date. On each date that a Revolving Credit Loan is made,
the Borrower shall repay all Swing Loans then outstanding.

 

  2.7 Notes.

 

  2.7.1 Revolving Credit Notes.

If requested by any Lender, the obligation of the Borrower to repay the
aggregate unpaid principal amount of the Revolving Credit Loans made to it by
such Lender, together with interest thereon, shall be evidenced by a Revolving
Credit Note payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment of such Lender. The Revolving Credit Loans shall
mature, and the Borrower unconditionally agrees to pay in full the unpaid
principal amount and all amounts outstanding and unpaid in respect of the
Revolving Credit Loans to the Administrative Agent for the account of each
Lender, on the Revolving Maturity Date.

 

  2.7.2 Swing Loan Note.

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by the Swingline Lender together with interest thereon shall be
evidenced by a Swing Loan Note payable to the order of the Swingline Lender in a
face amount equal to the Swingline Cap.

 

  2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans will be used in accordance with
Section 8.1.11 [Use of Proceeds].

 

  2.9 Letters of Credit.

 

  2.9.1 Issuance of Letters of Credit.

(a) The Borrower or any Loan Party may at any time prior to the Letter of Credit
Maturity Date request the issuance of a letter of credit (each, a “Letter of
Credit”), for its own account or the account of another Loan Party or any
Subsidiary thereof, or the amendment or extension of an existing Letter of
Credit, by delivering or transmitting by facsimile or email (in “pdf,” “tif” or
similar format), or having such other Loan Party or such Subsidiary deliver or
transmit by facsimile or email (in “pdf,” “tif” or similar format) to an Issuing
Lender selected by the Borrower (with a copy to the Administrative Agent) a
completed application for letter of credit, or request for such amendment or
extension, as applicable, in such form as such Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by such Issuing Lender, in advance of
the proposed date of issuance. The Borrower or any Loan Party shall authorize
and direct each Issuing Lender to name the Borrower or such other Loan Party or
Subsidiary thereof as the “Applicant” or “Account Party” of each Letter of
Credit. Promptly after receipt of any letter of credit application, such Issuing
Lender shall confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide the Administrative
Agent with a copy thereof. Letters of Credit may be issued in the form of a

 

-50-



--------------------------------------------------------------------------------

Standby Letter of Credit or a Commercial Letter of Credit. Letters of Credit
shall be issued only in U.S. Dollars. For the avoidance of doubt, the Loan
Parties acknowledge that each Letter of Credit issued for the account of Persons
other than the Loan Parties (even though the Borrower is a co-applicant thereon)
shall constitute an Investment and Guaranty in an amount equal to the face
amount of such Letter of Credit, without duplication, and shall be subject to
the limitations set forth herein.

(b) Unless an Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on (among other things) the agreements of the
other Lenders set forth in this Section 2.9, such Issuing Lender or any of such
Issuing Lender’s Affiliates will issue the proposed Letter of Credit or agree to
such amendment or extension; provided that after giving effect thereto:

(i) no Letter of Credit shall expire later than the earlier of (x) subject to
Section 2.9.1(c), twelve (12) months from the date of issuance or extension,
unless the applicable Issuing Lender agrees, and (y) the Letter of Credit
Maturity Date, unless the applicable Issuing Lender agrees and the Borrower
complies with the requirements of Section 2.9.10 [Cash Collateral Prior to the
Maturity Date]; and

(ii) in no event shall (x) the aggregate amount of Letter of Credit Obligations
exceed the Letter of Credit Aggregate Sublimit at any one time outstanding,
(y) the aggregate amount of Letter of Credit Obligations with respect to Letters
of Credit issued and outstanding by any Issuing Lender exceed its Letter of
Credit Issuing Lender Sublimit at any one time (unless otherwise agreed to by
such Issuing Lender) or (z) the Revolving Facility Usage exceed, at any one
time, the Revolving Credit Commitments.

Each request for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c) If the Borrower so requests in any applicable request for a Letter of
Credit, the Issuing Lender may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the Issuing Lender to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Maturity Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any

 

-51-



--------------------------------------------------------------------------------

Revolving Lender or the Borrower that one or more of the applicable conditions
specified in Section 7.2 [Each Additional Loan or Letter of Credit] is not then
satisfied, and in each such case directing the Issuing Lender not to permit such
extension.

(d) Notwithstanding Section 2.9.1(a), no Issuing Lender shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Official Body or arbitrator shall by its terms purport to enjoin or restrain
such Issuing Lender from issuing the Letter of Credit, or any Law applicable to
such Issuing Lender or any request or directive (whether or not having the force
of law) from any Official Body with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it, or (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuing Lender applicable to letters of credit
generally.

 

  2.9.2 Letter of Credit Fees.

The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Letter
of Credit Fee Rate on the daily amount available to be drawn under each Letter
of Credit, and (ii) to each Issuing Lender for its own account a fronting fee
equal to 0.125% per annum on the daily amount available to be drawn under each
Letter of Credit issued by such Issuing Lender. All Letter of Credit Fees and
fronting fees shall be computed on the basis of a year of 360 days and actual
days elapsed and shall be payable in arrears on each Payment Date following
issuance of each Letter of Credit; provided, however, that fronting fees on
commercial or trade Letters of Credit shall be payable at the time of issuance.
The Borrower shall also pay to each Issuing Lender for such Issuing Lender’s
sole account such Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit issued by
such Issuing Lender as such Issuing Lender may generally charge or incur from
time to time in connection with the issuance, maintenance, extension, renewal,
amendment (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.

 

  2.9.3 Participations, Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such Issuing Lender a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the amount of such
drawing, respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable Issuing Lender will promptly
notify the Borrower and the Administrative Agent thereof. Provided that it shall
have received such notice, the Borrower shall reimburse (such obligation to
reimburse such Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender prior to 12:00 noon on the next Business Day
following each date that an amount is paid by such Issuing Lender under any
Letter of Credit (each such date, a “Reimbursement Date”) by paying to the
Administrative Agent for the account of such Issuing Lender an amount equal to
the amount so paid by such Issuing Lender plus interest at the interest rate
applicable to Loans under the Base Rate Option from the date on which the amount
was paid by such Issuing Lender to the date such Issuing Lender is reimbursed,
unless otherwise required by the Administrative Agent or such Issuing

 

-52-



--------------------------------------------------------------------------------

Lender. In the event the Borrower fails to reimburse such Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon on the Reimbursement Date, the Administrative
Agent will promptly notify each Lender thereof of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and each
such Lender’s Ratable Share of the amount of such drawing. Any notice given by
the Administrative Agent or Issuing Lender pursuant to this Section 2.9.3(b) may
be oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(c) Each Lender shall upon any notice pursuant to Section 2.9.3(b) make
available to the Administrative Agent for the account of the applicable Issuing
Lender immediately available funds equal to its Ratable Share of the amount of
the drawing, whereupon the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Lenders. If any Lender so
notified fails to make available to the Administrative Agent for the account of
such Issuing Lender the amount of such Lender’s Ratable Share of such amount by
no later than 2:00 p.m. on the Reimbursement Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Reimbursement Date to
the date on which such Lender makes such payment (i) at a rate per annum equal
to the Federal Funds Effective Rate during the first three (3) days following
the Reimbursement Date and (ii) at a rate per annum equal to the rate applicable
to Revolving Credit Loans under the Base Rate Option on and after the fourth day
following the Reimbursement Date. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.9.3, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.9.3(c) to reimburse the Issuing Bank, then to such Lender and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.9.3(c) to reimburse the Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement. The Administrative Agent and
the applicable Issuing Lender will promptly give notice (as described in
Section 2.9.3(b) above) of the occurrence of the Reimbursement Date, but failure
of the Administrative Agent or such Issuing Lender to give any such notice on
the Reimbursement Date or in sufficient time to enable any Lender to effect such
payment on such date shall not relieve such Lender from its obligation under
this Section 2.9.3(c).

(d) If the Issuing Lender shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full as set forth in
Section 2.9.3(b), the unpaid amount thereof shall bear interest, for each day
from and including the first Business Day after receipt of notice to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Loans under the Base Rate Option; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to Section 2.9.3(b), then Section 4.3(b) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.9.3(b) to reimburse the Issuing Lender shall be for the account of
such Lender to the extent of such payment.

 

  2.9.4 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the Administrative Agent for the account of
an Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a payment to the Administrative
Agent for the account of such Issuing Lender pursuant to this Section 2.9.3
(each such payment by a Lender, a “Participation Advance”) to the Administrative
Agent, or (ii) in payment of interest on such a payment made by such Issuing
Lender under such a Letter of Credit, the Administrative Agent on behalf of such
Issuing Lender will pay to each Lender, in the same funds as those received by
the Administrative Agent, the amount of such Lender’s Ratable Share of such
funds, except the Administrative Agent shall retain for the account of such
Issuing Lender the amount of the Ratable Share of such funds of any Lender that
did not make a Participation Advance in respect of such payment by such Issuing
Lender.

 

-53-



--------------------------------------------------------------------------------

(b) If an Issuing Lender or the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent or such Issuing Lender, forthwith return to the
Administrative Agent for the account of such Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate in effect from time to time.

 

  2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of each Issuing Lender’s Issuer
Documents and written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between an Issuer Document and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, no Issuing Lender shall be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

 

  2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Lender shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they
substantially comply on their face with the requirements of such Letter of
Credit.

 

  2.9.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement to make Participation
Advances, as contemplated by Section 2.9.3 [Participations, Disbursements,
Reimbursement] and the Obligations of the Borrower to reimburse each respective
Issuing Lender upon a draw under a Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.9 [Letters of Credit] under all circumstances,
including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the applicable Issuing Lender or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which any Loan
Party may have against the applicable Issuing Lender or any of its Affiliates,
any Lender or any other Person for any reason whatsoever;

(b) any lack of validity or enforceability of any Letter of Credit;

(c) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be

 

-54-



--------------------------------------------------------------------------------

acting), any Issuing Lender or its Affiliates or any Lender or any other Person
or, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);

(d) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of such Issuing Lender’s Affiliates has been notified thereof;

(e) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit;

(f) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(g) any failure by such Issuing Lender or any of such Issuing Lender’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such Issuing Lender has received written notice from such Loan
Party of such failure within three (3) Business Days after such Issuing Lender
shall have furnished such Loan Party and the Administrative Agent a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;

(h) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries;

(i) any breach of this Agreement or any other Loan Document by any party
thereto;

(j) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(k) the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

(l) the fact that the Revolving Maturity Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

(m) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

  2.9.8 Indemnity.

The Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including

 

-55-



--------------------------------------------------------------------------------

reasonable fees, expenses and disbursements of counsel) which such Issuing
Lender or any of such Issuing Lender’s Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit
issued by it, other than as a result of the gross negligence or willful
misconduct of such Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

  2.9.9 Liability for Acts and Omissions.

(a) As between any Loan Party and an Issuing Lender, or such Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, no Issuing
Lender shall be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document (including all sight drafts, certificates and all other
instruments) submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if such Issuing Lender or such Issuing Lender’s Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender or such Issuing Lender’s
Affiliates, as applicable, including any acts of any Official Body, and none of
the above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s or such Issuing Lender’s Affiliates rights or powers hereunder. Nothing
in the preceding sentence shall relieve the Issuing Lender from liability for
such Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in clauses (i) through (viii) of such sentence,
as determined by a final non-appealable judgment of a court of competent
jurisdiction. In no event shall any Issuing Lender or any Issuing Lender’s
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, each Issuing Lender and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by such Issuing Lender or such Affiliate to have been authorized
or given by or on behalf of the applicant for a Letter of Credit or any
beneficiary, transferee, or assignee of proceeds thereof, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered

 

-56-



--------------------------------------------------------------------------------

separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on such Issuing Lender or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each, an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit. In furtherance and
extension and not in limitation of the specific provisions set forth above, any
action taken or omitted by such Issuing Lender or such Issuing Lender’s
Affiliates under or in connection with the Letters of Credit issued by it, the
Issuer Documents or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put such Issuing Lender or such
Issuing Lender’s Affiliates under any resulting liability to the Borrower or any
Lender, unless such action taken or omitted is found in a final and
nonappealable judgment by a court of competent jurisdiction to have constituted
gross negligence or willful misconduct.

 

  2.9.10 Cash Collateral Prior to the Maturity Date.

If the Borrower or any other Loan Party requests the issuance, extension or
renewal of any Letter of Credit and such Letter of Credit would have an
expiration date which is after the Letter of Credit Maturity Date, no Issuing
Lender shall be required to issue, extend or renew such Letter of Credit, but
may elect to do so if the requirements of this Section 2.9.10 are satisfied. The
Borrower shall, on or before the issuance, extension or renewal of such Letter
of Credit, deposit and pledge Cash Collateral for each such Letter of Credit in
an amount equal to 105% of the face value of such outstanding Letter of Credit
plus the amount of fees that would be due under such Letter of Credit through
the expiry date of such Letter of Credit. Such Cash Collateral shall be
deposited pursuant to documentation reasonably satisfactory to the
Administrative Agent and such Issuing Lender and the Borrower and shall be
maintained in blocked deposit accounts at such Issuing Lender. The Borrower
hereby grants to the applicable Issuing Lender a security interest in all Cash
Collateral pledged to such Issuing Lender pursuant to this Section or otherwise
under this Agreement. The Cash Collateral related to a particular Letter of
Credit shall be released by the applicable Issuing Lender upon termination or
expiration of such Letter of Credit and the reimbursement by the Loan Parties of
all amounts drawn thereon and the payment in full of all fees accrued thereon
through the date of such expiration or termination. After the Revolving Maturity
Date, the Borrower shall pay any and all fees associated with any such Letter of
Credit with an expiration date that extends beyond the Revolving Maturity Date
directly to the applicable Issuing Lender.

 

  2.9.11 Issuing Lender Reporting Requirements.

Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.

 

  2.9.12 Resigning Issuing Lenders.

Upon an assignment pursuant to Section 11.8.2 [Assignments by Lenders] by an
Issuing Lender of all of its Revolving Credit Commitments, such Issuing Lender
(a “Resigning Issuing Lender”) may resign as an Issuing Lender hereunder. In the
event of any such resignation, the Borrower shall be entitled to appoint from
among the Lenders a successor “Issuing Lender” hereunder (to the extent such

 

-57-



--------------------------------------------------------------------------------

Lender agrees to act as an Issuing Lender); provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
any such Resigning Issuing Lender. Such successor Issuing Lender or another
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit issuing by the Resigning Issuing Lender, if any, outstanding at the time
of such succession or make other arrangements satisfactory to the Resigning
Issuing Lender to effectively assume the obligations of the Resigning Issuing
Lender with respect to such Letters of Credit. The Resigning Issuing Lender
shall retain all the rights, powers, privileges and duties of an Issuing Lender
with respect to all Letters of Credit issued by it that remain outstanding as of
the effective date of its resignation as Issuing Lender and all Letter of Credit
Obligations with respect thereto, including the right to require the Lenders to
make Participation Advances pursuant to Section 2.9.3 [Participations,
Disbursements, Reimbursement]. Upon such assignment, such successor Issuing
Lender or other Issuing Lender shall succeed to all of the rights, powers,
privileges and duties of the Resigning Issuing Lender and the Resigning Issuing
Lender shall be discharged from all of its respective duties and obligations as
Issuing Lender hereunder.

 

  2.10 Borrowings to Repay Swing Loans.

The Swingline Lender may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if the
Swingline Lender so requests, accrued interest thereon; provided that no Lender
shall be obligated in any event to make Revolving Credit Loans in excess of the
amount that would cause its Revolving Exposure to exceed its Revolving Credit
Commitment. Revolving Credit Loans made pursuant to the preceding sentence shall
bear interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.5.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. The Administrative
Agent on behalf of the Swingline Lender shall provide notice to the Lenders
(which may be telephonic or written notice by letter, facsimile or email (in
“pdf,” “tif” or similar format)) no later than 11:00 a.m. on any Business Day
that such Revolving Credit Loans are to be made under this Section 2.10
[Borrowings to Repay Swing Loans] and of the apportionment among the Lenders,
and the Lenders shall be unconditionally obligated to fund such Revolving Credit
Loans (whether or not the conditions specified in Section 2.5 [Loan Requests] or
Section 7.2 [Each Additional Loan or Letter of Credit] are then satisfied) to
the Administrative Agent on behalf of the Swingline Lender, no later than
3:00 p.m. on the Settlement Date.

 

  2.11 Incremental Facilities.

(a) Establishment of Incremental Facilities. The Borrower may by written notice
to the Administrative Agent elect to seek (1) commitments to increase the
Revolving Credit Commitments of any Class (any such increase, an “Incremental
Revolving Credit Commitment”) and/or (2) commitments for the establishment of a
Class of Term Loans or, following the establishment of any Class of Term Loans
hereunder, increase the principal amount of such Class of Term Loans (any such
new Class or increase, a “Term Loan” and, together with any Incremental
Revolving Credit Commitment, the “Incremental Facilities”); provided that the
establishment of any Incremental Facility shall be subject to the following
terms and conditions:

(i) No Obligation to Increase. No Person that is a Lender prior to such
establishment (a “Current Lender”) shall be obligated to provide an Incremental
Facility, and any commitment of any Current Lender to provide an Incremental
Facility shall be in the sole discretion of such Current Lender;

(ii) Borrowing Conditions. Each of the conditions set forth in Section 7.2 [Each
Additional Loan or Letter of Credit] shall be satisfied, and the Borrower shall
deliver to the Administrative

 

-58-



--------------------------------------------------------------------------------

Agent a certificate dated as of the effective date of such Incremental Facility
signed by a Responsible Officer of the Borrower certifying that, before and
after giving effect to such Incremental Facility (and assuming full utilization
thereof), (x) the representations and warranties contained in Section 6
[Representations and Warranties] and in the other Loan Documents shall be true
and correct in all material respects on and as of such date with the same effect
as though such representations and warranties had been made on and as of such
date (except that (I) any representation and warranty that is already qualified
as to materiality shall be true and correct in all respects as so qualified and
(II) representations and warranties which expressly relate solely to an earlier
date or time, which representations and warranties shall be true and correct on
and as of the specific dates or times referred to therein, except that for
purposes of this Section 2.11, the representations and warranties contained in
Sections 6.9(a), (b) and (c) [Financial Statements] shall be deemed to refer to
the most recent financial statements furnished pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements], as
applicable), (y) no Potential Default or Event of Default exists and (z) the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Covenants recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements have been or were
required to have been delivered pursuant to Section 8.3.1 [Quarterly Financial
Statements] or 8.3.2 [Annual Financial Statements];

(iii) Amount of Incremental Facilities. The amount of any Incremental Facility
is at least $25,000,000, and after giving effect to such Incremental Facility,
the aggregate amount of the Revolving Credit Commitments and all Term Loans
outstanding shall not exceed the Maximum Facility Amount;

(iv) Resolutions; Opinion; Mortgage Amendments. The Loan Parties shall deliver
to the Administrative Agent on or before the effective date of such Incremental
Facility the following documents in a form reasonably acceptable to the
Administrative Agent: (1) certifications of their corporate secretaries with
attached resolutions certifying that the Incremental Facility has been approved
by the Loan Parties, (2) opinions of counsel, addressed to the Administrative
Agent and the Lenders addressing the authorization, execution and enforceability
of the Loan Documents executed in connection with such Incremental Facility, and
(3) amendments to the Mortgages executed and delivered by the applicable Loan
Parties to the Collateral Agent for the benefit of the Secured Parties to
reflect the Incremental Facility, in form and substance reasonably satisfactory
to the Administrative Agent, together with (A) a “Life-of-Loan” flood hazard
determination with respect to each Mortgage, and evidence of flood insurance in
compliance with the Flood Laws, as applicable, and (B) if reasonably requested
by the Administrative Agent or the Lenders providing the Incremental Facility,
local counsel opinions regarding the due authorization, execution, delivery, and
enforceability of such mortgage amendments. The Loan Parties shall cause the
amendments described in clause (3) to be properly recorded and/or filed in the
applicable filing or recording offices.

(v) Notes. The Borrower shall execute and deliver (1) to each Current Lender
with an Incremental Revolving Credit Commitment that requests a Revolving Credit
Note a replacement Revolving Credit Note reflecting the new amount of such
Lender’s Revolving Credit Commitment after giving effect to its Incremental
Revolving Credit Commitment (and the prior Note issued to such Lender shall be
deemed to be canceled and shall be returned to the Borrower as soon as
practicable), (2) to each new Lender with an Incremental Revolving Credit
Commitment that requests a Revolving Credit Note, a Revolving Credit Note
reflecting the amount of such Lender’s Revolving Credit Commitment and (3) to
each Lender that requests a note evidencing its Term Loans, a note reflecting
the amount of such Lender’s Term Loans;

 

-59-



--------------------------------------------------------------------------------

(vi) Approval of Incremental Lenders. Each Incremental Lender shall be subject
to the consents specified in Section 11.8.2(c) [Required Consents] as if the
Incremental Facility were an assignment;

(vii) Documentation. Each Incremental Facility shall be documented by an
Additional Credit Extension Amendment executed by the Incremental Lenders
providing such Incremental Facility (and the other Persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.11, including, in the case
of an Incremental Facility that is a Class of Term Loans, such clarifying and/or
conforming changes to reflect that a Class of Term Loans is being added to this
Agreement and to clarify that certain provisions of this Agreement that are
specific to revolving credit facilities do not apply to Term Loans.

(b) Syndication. In the event that the Borrower elects to request an Incremental
Facility, the Borrower and the Administrative Agent agree to mutually develop a
syndication strategy, including timelines for commitments.

(c) Treatment of Outstanding Loans and Letters of Credit.

(i) Repayment of Outstanding Revolving Credit Loans; Borrowing of New Revolving
Credit Loans. On the effective date of each Incremental Revolving Credit
Commitment, the Borrower shall (x) repay the Revolving Credit Loans then
outstanding to each of the Current Lenders to the extent necessary so that after
giving effect to the Incremental Revolving Credit Commitments each Current
Lender will have its Ratable Share of the outstanding Revolving Credit Loans,
subject to the Borrower’s indemnity obligations under Section 5.9 [Indemnity]
and (y) borrow Revolving Credit Loans from Incremental Lenders to the extent
necessary so that after giving effect to the Incremental Revolving Credit
Commitments, each such Lender will have its Ratable Share of the outstanding
Revolving Credit Loans. To facilitate the foregoing, the Borrower may, subject
to its compliance with the other terms of this Agreement, borrow new Revolving
Credit Loans on the effective date of such increase. The Administrative Agent is
hereby authorized to update Schedule 1.1(B) to reflect the increase in Revolving
Credit Commitments.

(ii) Outstanding Letters of Credit; Repayment of Outstanding Revolving Credit
Loans; Borrowing of New Revolving Credit Loans. On the effective date of each
Incremental Revolving Credit Commitment, (a) each Current Lender shall be deemed
to have sold its existing participation in each then outstanding Letter of
Credit and purchased a participation in each then outstanding Letter of Credit
equal to its Ratable Share of such Letters of Credit, and (b) each Incremental
Lender will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of such Letter of Credit. All fees
shall accrue and be paid on the Letters of Credit based upon each Lender’s
participation therein over the relevant period of time. To the extent necessary
to enable each of the Current Lenders and the Incremental Lenders to own a
Ratable Share of the Participation Advances after any increase in the Revolving
Credit Commitments, (a) the Current Lenders will sell a portion of its
Participation Advances, and (b) the Incremental Lenders will acquire
Participation Advances (and will pay to the Administrative Agent, for the
account of each selling Lender, in immediately available funds, an amount) equal
to its Ratable Share of all outstanding Participation Advances. All fees and
interest on Participation Advances shall be allocated based upon each Lender’s
ownership therein from time to time.

 

-60-



--------------------------------------------------------------------------------

(d) Term Loans.

(i) Any Term Loans (i) shall not have a final maturity date earlier than the
Maturity Date, (ii) shall amortize in a manner customary in the market for term
loans of such type, (iii) may be subject to mandatory prepayment provisions that
are customary in the market for term loans of such type, (iv) may have the
benefit of customary “most favored nation” pricing provisions if any additional
Class of Term Loans is established, (v) shall not receive credit support from
any Persons other than the Loan Parties, (vi) shall not be secured by any assets
other than the Collateral and (vii) shall otherwise be on terms to be mutually
agreed between the lenders providing such Term Loans and the Borrower.

(ii) On the effective date of any Term Loans, each Incremental Lender with a
commitment to provide such Term Loans shall make a Term Loan to the Borrower in
a principal amount equal to such Incremental Lender’s commitment.

(e) This Section 2.11 shall supersede any provisions in Section 5.2 [Pro Rata
Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders],
Section 9.2.5 [Application of Proceeds] or Section 11.1 [Modifications,
Amendments or Waivers] to the contrary.

 

  2.12 Extended Term Loans and Extended Revolving Credit Commitments.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (the Loans of such applicable Class, the
“Existing Term Loans”) be converted into a new Class of Term Loans (the Loans of
such applicable Class, the “Extended Term Loans”) with terms consistent with
this Section 2.12. In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (a “Term Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which shall be identical to those applicable to the Existing Term Loans from
which such Extended Term Loans are to be converted except that:

(i) the maturity date of the Extended Term Loans shall be later than the
maturity date of the Existing Term Loans and the Weighted Average Life to
Maturity of such Extended Term Loans shall be longer than the then remaining
Weighted Average Life to Maturity of the Existing Term Loans;

(ii) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans;

(iii) (A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Term Loans may be different than those
for the Existing Term Loans and (B) additional fees and/or premiums may be
payable to the Extending Lenders providing such Extended Term Loans in addition
to any of the items contemplated by the preceding clause (A);

(iv) the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment premiums) and mandatory prepayment terms as may be
agreed between the Borrower and the Extending Lenders so long as such Extended
Term Loans do not participate on a greater than pro rata basis in any such
mandatory prepayments as compared to Lenders of existing Term Loans; and

(v) the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Term Loans).

 

-61-



--------------------------------------------------------------------------------

(b) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class (the Commitments of
such applicable Class, the “Existing Revolving Credit Commitments”) be converted
into a new Class of Revolving Credit Commitments (the Commitments of such
applicable Class, the “Extended Revolving Credit Commitments”) with terms
consistent with this Section 2.12(b). In order to establish any Extended
Revolving Credit Commitments, the Borrower shall provide a notice to the
Administrative Agent (a “Revolving Extension Request”) setting forth the
proposed terms of the Extended Revolving Credit Commitments to be established,
which terms shall be identical to those applicable to the Existing Revolving
Credit Commitments except that:

(i) the maturity date of the Extended Revolving Credit Commitments shall be
later than the maturity date of the Existing Revolving Credit Commitments;

(ii) (A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, OID and premiums with respect to the Extended Revolving
Credit Commitments may be different than those for the Existing Revolving Credit
Commitments and/or (B) additional fees and/or premiums may be payable to the
Extending Lenders in addition to or in lieu of any of the items contemplated by
the preceding subclause (A) and/or (C) the undrawn revolving credit commitment
fee rate with respect to the Extended Revolving Credit Commitments may be
different than those for the Existing Revolving Credit Commitments; and

(iii) the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Revolving Credit
Commitments).

(c) Each Extension Request shall specify the date (the “Extension Effective
Date”) on which the Borrower proposes that the conversion of any Existing Term
Loans or Existing Revolving Credit Commitments into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, shall be effective, which
shall be a date reasonably satisfactory to the Administrative Agent. Each Lender
of Loans of an Existing Class that are requested to be extended shall be offered
the opportunity to convert its Existing Term Loans or Existing Revolving Credit
Commitments into Extended Term Loans or Extended Revolving Credit Commitments,
as applicable, on the same basis as each other Lender of Loans of the same
Existing Class. Any Lender (to the extent applicable, an “Extending Lender”)
wishing to have all or a portion of its Existing Term Loans or Existing
Revolving Credit Commitments subject to such Extension Request converted into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Existing Term
Loans or Existing Revolving Credit Commitments subject to such Extension Request
that it has elected to convert into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable. In the event that the aggregate portion of
the Existing Term Loans or Existing Revolving Credit Commitments subject to
Extension Elections exceeds the amount of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested pursuant to the Extension
Request, the portion of the Existing Term Loans or Existing Revolving Credit
Commitments converted shall be allocated on a pro rata basis based on the amount
of the Existing Term Loans or Existing Revolving Credit Commitments, as
applicable, included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically with all Existing Revolving Credit Commitments for purposes
of the obligations of a Revolving Lender in respect of Swing Loans under
Section 2.10 [Borrowings to Repay Swing Loans] and Letters of Credit under
Section 2.9 [Letters of Credit], except that the applicable Additional Credit
Extension Amendment may provide that the maturity date for Swing Loans and/or
the Letters of Credit may be extended and the related obligations to make Swing
Loans and issue Letters of Credit may be continued so long as the Swingline
Lender and/or the applicable Issuing Lender, as applicable, have consented to
such extensions in their sole discretion (it being understood that no consent of
any other Lender shall be required in connection with any such extension).

 

-62-



--------------------------------------------------------------------------------

(d) An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Lenders (and the other Persons
specified in the definition of Additional Credit Extension Amendment but no
other existing Lender). No Additional Credit Extension Amendment shall provide
for any Class of (x) Extended Term Loans in an aggregate principal amount that
is less than $10,000,000 or (y) Extended Revolving Credit Commitments in an
aggregate principal amount that is less than $5,000,000. In addition to any
terms and changes required or permitted by Section 2.12(a), the Additional
Credit Extension Amendment shall amend the scheduled amortization payments with
respect to the Existing Term Loans from which the Extended Term Loans were
converted to reduce each scheduled principal repayment amounts for the Existing
Term Loans in the same proportion as the amount of Existing Term Loans to be
converted pursuant to such Additional Credit Extension Amendment.

(e) Notwithstanding anything to the contrary contained in this Agreement, on the
Extension Effective Date, (i) the principal amount of each Existing Term Loan
shall be deemed reduced by an amount equal to the principal amount converted
into an Extended Term Loan, (ii) the amount of each Existing Revolving Credit
Commitment shall be deemed reduced by an amount equal to the amount converted
into an Extended Revolving Credit Commitment and (iii) if, on any Extension
Effective Date, any Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be converted into Loans (and related
participations) made pursuant to the Extended Revolving Credit Commitments in
the same proportion as such Extending Lender’s Existing Revolving Credit
Commitments are converted to Extended Revolving Credit Commitments.

(f) This Section 2.12 shall supersede any provisions in Section 5.2 [Pro Rata
Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders],
Section 9.2.5 [Application of Proceeds] or Section 11.1 [Modifications,
Amendments or Waivers] to the contrary. Each Extended Class shall be documented
by an Additional Credit Extension Amendment executed by the Extending Lenders
providing such Extended Class (and the other persons specified in the definition
of Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.12.

 

  2.13 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of all Lenders or each Lender directly affected thereby;

 

-63-



--------------------------------------------------------------------------------

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(A) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of the Issuing Lenders
(ratably among the Issuing Lenders) the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Obligations (after giving effect to
any partial reallocation pursuant to clause (A) above) in a deposit account held
at the Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;

(C) if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (B) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(D) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (A) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(E) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lenders
((ratably among them) and not to such Defaulting Lender) until and to the extent
that such Letter of Credit Obligations are reallocated and/or Cash
Collateralized; and

(iv) so long as such Lender is a Defaulting Lender, (x) no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless such
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.13(a)(iii)(B), and (y) participating interests in any newly made Swing
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.13(a)(iii)(A) (and
such Defaulting Lender shall not participate therein).

(b) In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Lenders agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent will so notify the parties

 

-64-



--------------------------------------------------------------------------------

hereto, and the Ratable Share of the Swing Loans and Letter of Credit
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment, and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swing Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Ratable Share.

3. RESERVED

4. INTEREST RATES

 

  4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that (i) there shall not be at
any one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and (ii) if an Event of Default or Potential Default
exists and is continuing, the Borrower may not request, convert to, or renew the
LIBOR Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the LIBOR Rate Option shall
be converted immediately to the Base Rate Option, subject to the obligation of
the Borrower to pay any indemnity under Section 5.9 [Indemnity] in connection
with such conversion. If at any time the designated rate applicable to any Loan
made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate.

 

  4.1.1 Interest Rate Options; Swing Line Interest Rate.

(a) The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.

(b) Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to Swing Loans.

 

  4.1.2 Rate Quotations.

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

 

-65-



--------------------------------------------------------------------------------

  4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

(a) each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in
integral multiples of $1,000,000 and not less than $5,000,000; and

(b) in the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

  4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and upon
written demand by the Required Lenders to the Administrative Agent:

(a) the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

(b) each other Obligation hereunder if not paid when due shall bear interest at
a rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrower upon demand by the Administrative
Agent.

 

  4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

  4.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(a) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(b) a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the LIBOR Rate,

the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

-66-



--------------------------------------------------------------------------------

  4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(a) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(b) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(c) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

  4.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.9 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

 

  4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such

 

-67-



--------------------------------------------------------------------------------

Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have selected an Interest Period of
one month, commencing upon the last day of the existing Interest Period.

5. PAYMENTS

 

  5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 1:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 1:00 p.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”

 

  5.2 Pro Rata Treatment of Lenders.

Each Borrowing Tranche shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees, Letter of Credit Fees, or other fees
(except for the Administrative Agent’s Fee and the fees payable to the Issuing
Lender pursuant to Section 2.9.2 [Letter of Credit Fees]) or amounts due from
the Borrower hereunder to the Lenders with respect to the Revolving Credit
Commitments and the Loans, shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights] in the case of an event specified
in Section 4.4 [LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available], Section 5.6.2 [Replacement of a Lender] or Section 5.7
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due to such Lender as set forth in
this Agreement. Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to the Swingline
Lender according to Section 2.10 [Borrowings to Repay Swing Loans].

 

  5.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro rata
share of the amount such Lender is entitled    

 

-68-



--------------------------------------------------------------------------------

thereto, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

  5.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

  5.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on each date that falls every three (3) Months after the beginning of such
Interest Period. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Maturity Date, upon acceleration or otherwise).

 

-69-



--------------------------------------------------------------------------------

  5.6 Prepayments.

 

  5.6.1 Right to Prepay.

So long as the Borrower has repaid any unreimbursed LC Disbursements, the
Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part, without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.7 [Increased Costs]
and Section 5.9 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans to which the LIBOR Rate Option applies or no later
than 11:00 a.m. on the date of prepayment of Swing Loans and Revolving Credit
Loans to which the Base Rate Option applies, setting forth the following
information:

(a) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(b) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(c) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(d) the total principal amount of such prepayment, which shall not be less than
the lesser of (x) the aggregate principal amount of all outstanding Loans or
(y) $100,000 for any Swing Loan or $5,000,000 for any Revolving Credit Loan and
increments of $5,000,000 in excess thereof.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied (i) first to Swing Loans
and then to Revolving Credit Loans; and (ii) after giving effect to the
allocations in clause (i) above first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower’s obligation to indemnify the Lenders
under Section 5.9 [Indemnity].

 

  5.6.2 Replacement of a Lender.

In the event any Lender (a) gives notice under Section 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
(b) requests compensation under Section 5.7 [Increased Costs], or requires the
Borrower to pay any Indemnified Taxes or additional amount to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.8 [Taxes],
(c) is a Defaulting Lender, or (d) is a Non-Consenting Lender referred to in
Section 11.1.4 [Non-Consenting Lenders], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, either:

(a) prepay the Loans and Participation Advances of such Lender in whole,
together with all interest accrued thereon and any accrued fees and all other
amounts payable to such Lender hereunder and under the other Loan Documents
(including any amounts under Section 5.9 [Indemnity]), and terminate such
Lender’s Commitment; or

 

-70-



--------------------------------------------------------------------------------

(b) at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.7 [Increased Costs] or 5.8 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i) the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.7.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.8 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 5.6.2 [Replacement of a Lender], it shall
promptly execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Assumption Agreement; provided
that the failure of any such Lender to execute an Assignment and Assumption
Agreement shall not render such assignment invalid, and such assignment shall be
recorded in the register if all other requirements of such assignments have been
satisfied.

 

  5.6.3 Designation of a Different Lending Office.

If any Lender requests compensation under Section 5.7 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.8 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.7 [Increased Costs] or
Section 5.8 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-71-



--------------------------------------------------------------------------------

  5.6.4 Mandatory Prepayments.

(a) If at any time the Revolving Facility Usage is in excess of the Revolving
Credit Commitments (as used in this Section 5.6.4(a), a “deficiency”), the
Borrower shall immediately make a principal payment on the Loans sufficient to
cause the principal balance of the Loans then outstanding to be equal to or less
than the Revolving Credit Commitments then in effect. If a deficiency cannot be
eliminated pursuant to this Section 5.6.4(a) by prepayment of the Revolving
Credit Loans as a result of outstanding Letter of Credit Obligations, the
Borrower shall also deposit cash collateral with the Administrative Agent, to be
held by the Administrative Agent to secure such outstanding Letter of Credit
Obligations.

(b) All prepayments required pursuant to this Section 5.6.4 shall first be
applied among the Interest Rate Options to the principal amount of the Loans
subject to the Base Rate Option, then to Loans subject to a LIBOR Rate Option.
In accordance with Section 5.9 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

 

  5.7 Increased Costs.

 

  5.7.1 Increased Costs Generally.

If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(b) subject any Lender or the Issuing Lender to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of Taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes indemnifiable under Section 5.8
[Taxes] and any Excluded Taxes); or

(c) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense affecting this Agreement or any Loan under
the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan under the LIBOR Rate Option (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender, or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the Issuing Lender, the Borrower will pay to such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

-72-



--------------------------------------------------------------------------------

  5.7.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

  5.7.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.7.1 [Increased Costs
Generally] or Section 5.7.2 [Capital Requirements] and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

  5.7.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.7 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section 5.7 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Lender, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

  5.8 Taxes.

 

  5.8.1 Payments Free of Taxes.

Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes; provided that if any Loan Party
or any other applicable withholding agent shall be required by applicable Law to
deduct any Taxes from such payments, then (i) if the Tax in question is an
Indemnified Tax, the sum payable by the applicable Loan Party shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.8) each Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall
timely pay the full amount deducted to the relevant Official Body in accordance
with applicable Law.

 

-73-



--------------------------------------------------------------------------------

  5.8.2 Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.8.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

 

  5.8.3 Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.8) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

  5.8.4 Evidence of Payments.

As soon as practicable after any payment of any Taxes by the Borrower to an
Official Body, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

  5.8.5 Status of Lenders.

(a) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Each such Lender shall, whenever a lapse in time or change in circumstances
renders any such documentation (including any specific documentation required
below in this Section 5.8.5) obsolete, expired or inaccurate in any respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Each
Lender hereby authorizes the Administrative Agent to deliver to the Borrower and
to any successor Administrative Agent any documentation provided to the
Administrative Agent pursuant to this Section 5.8.5.

 

-74-



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing:

(i) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(A) two (2) duly completed valid originals of IRS Form W-8BEN or W-8BEN-E (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party,

(B) two (2) duly completed valid originals of IRS Form W-8ECI (or any successor
forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.8.5 to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and that no payments in connection
with any Loan Document are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business (a “United States Tax Compliance
Certificate”) and (y) two duly completed valid originals of IRS Form W-8BEN or
W-8BEN-E (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
(2) duly completed valid originals of IRS Form W-8IMY (or any successor forms)
of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 5.8.5 [Status of Lenders] if such beneficial owner
were a Lender, as applicable (provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Foreign Lender on behalf of such
direct or indirect partner(s)), or

(E) two (2) duly completed valid originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower to
determine the withholding or deduction required to be made.

(ii) Each Lender that is a “United States person” as defined in section 7701 of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent) two (2) originals of an IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the

 

-75-



--------------------------------------------------------------------------------

applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

(c) Notwithstanding any other provision of this Section 5.8.5, a Lender shall
not be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

  5.8.6 Refunds.

If the Administrative Agent or any Lender receives a refund of any Indemnified
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 5.8, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 5.8 with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes imposed with
respect to such refund) of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Official Body with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Official Body) to the Administrative Agent or such Lender in the
event the Administrative Agent or such Lender is required to repay such refund
to such Official Body. This Section 5.8 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

  5.8.7 Definition of Lender.

For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 5.8, include any Issuing Lender.

 

  5.9 Indemnity.

In addition to the compensation or payments required by Section 5.7 [Increased
Costs] or Section 5.8 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses, claims, damages or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 

-76-



--------------------------------------------------------------------------------

(b) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Prepayments],

(c) default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(d) the assignment of any Revolving Credit Loans under the LIBOR Rate Option
other than on the last day of the Interest Period as a result of a request by
the Borrower pursuant to Section 5.6.2 [Replacement of a Lender]; provided,
however, that with respect to this clause (d), the Borrower shall not be
required to indemnify any Defaulting Lender whose Revolving Credit Loans are
being replaced as a result of a request by the Borrower pursuant to
Section 5.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

  5.10 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loans] hereof
during the period between Settlement Dates. The Administrative Agent shall
notify each Lender of its Ratable Share of the total of the Revolving Credit
Loans and the Swing Loans (each a “Required Share”). On such Settlement Date,
each Lender shall pay to the Administrative Agent the amount equal to the
difference between its Required Share and its Revolving Credit Loans, and the
Administrative Agent shall pay to each Lender its Ratable Share of all payments
made by the Borrower to the Administrative Agent with respect to the Revolving
Credit Loans. The Administrative Agent shall also effect settlement in
accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans and on dates on which mandatory prepayments are due under
Section 5.6.4 [Mandatory Prepayments] and may at its option effect settlement on
any other Business Day. These settlement procedures are established solely as a
matter of administrative convenience, and nothing contained in this Section 5.10
shall relieve the Lenders of their obligations to fund Revolving Credit Loans on
dates other than a Settlement Date pursuant to Section 2.1.2 [Swing Loans]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.

 

-77-



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

 

  6.1 Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing (if the concept of “good
standing” is recognized under the laws of the applicable jurisdiction with
respect to such Loan Party) under the laws of its jurisdiction of organization.
Each Loan Party has the lawful power to own or lease its properties and to
conduct its business in which it is currently engaged, except where the failure
to have such power would not reasonably be expected to result in any Material
Adverse Change. Each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction listed on Schedule 6.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except to the extent that the failure to be so duly licensed or
qualified or in good standing would not reasonably be expected to result in any
Material Adverse Change.

 

  6.2 [Reserved].

 

  6.3 Subsidiaries.

As of the Closing Date, Schedule 6.3 states the name of each Subsidiary of the
Borrower, its jurisdiction of incorporation, the issued and outstanding shares
(referred to herein as the “Subsidiary Shares”) and the owners thereof if it is
a corporation, its outstanding partnership interests (the “Partnership
Interests”) if it is a partnership, its outstanding limited liability company
interests, interests assigned to managers thereof and the voting rights
associated therewith (the “LLC Interests”) if it is a limited liability company,
identifies each Subsidiary as either a Restricted Subsidiary or an Unrestricted
Subsidiary and for each Restricted Subsidiary whether or not it is a Guarantor.
There are no options, warrants or other rights outstanding to purchase any such
Subsidiary Shares, Partnership Interests or LLC Interests except as indicated on
Schedule 6.3.

 

  6.4 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

  6.5 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

 

  6.6 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation,

 

-78-



--------------------------------------------------------------------------------

bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party, (ii) any material Law, instrument, order, writ,
judgment, injunction or decree to which any Loan Party is a party or by which it
is bound or to which it is subject, or result in the creation or enforcement of
any Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any Loan Party (other than Liens granted under the Loan Documents)
or (iii) the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any material property or assets of such Loan
Party or any of the Restricted Subsidiaries (other than Liens created under the
Loan Documents and Liens permitted hereunder) pursuant to the terms of any
material indenture, loan agreement, lease agreement, mortgage, deed of trust,
agreement or other instrument to which such Loan Party or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
(any such term, covenant, condition or provision, a “Contractual Requirement”),
except that certain consents may be required under various contracts and
agreements in connection with any attempt to assign such various contracts and
agreements pursuant to the assertion of remedies under the Loan Documents.

 

  6.7 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body or arbitrator that
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change. To the knowledge of any Responsible Officer of the
Borrower, none of the Loan Parties is in violation of any order, writ,
injunction or any decree of any Official Body that would reasonably be expected
to result in any Material Adverse Change.

 

  6.8 Title to Properties.

Each Loan Party has good and marketable title to or valid leasehold interest in
all properties, assets and other rights, which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens, and subject to the terms
and conditions of the applicable leases or conveyance instrument, except to the
extent that the failure to hold such title or interest, either alone or together
with all other title defects, would not reasonably be expected to result in a
Material Adverse Change.

 

  6.9 Financial Statements.

(a) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of (i) audited combined year-end financial statements as of
December 31, 2014 and December 31, 2013 and for the fiscal years then ended of
its predecessor and (ii) the unaudited pro forma combined financial statements
of the Borrower as of March 31, 2015 and for the three months ended March 31,
2015 and 2014 (the “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by management of the Borrower and
its Subsidiaries, are correct and complete in all material respects and fairly
represent the combined financial condition of the Borrower and its Subsidiaries
as of their dates and their results of operations and cash flows for the fiscal
periods specified and have been prepared in accordance with GAAP consistently
applied, except that the unaudited financial statements are subject to normal
year-end adjustments.

(b) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections (including balance sheets and statements of
operation and cash flows) for the period 2015 through 2019 derived from various
assumptions of the Borrower’s management (the “Financial Projections”). The
Financial Projections have been prepared in good faith based upon reasonable
assumptions;

 

-79-



--------------------------------------------------------------------------------

it being understood that such Financial Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the Financial Projections will
be realized.

(c) Accuracy of Financial Statements. Neither the Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Historical Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any of its
Subsidiaries that would reasonably be expected to cause a Material Adverse
Change. Since December 31, 2014, no event, circumstance or condition has
occurred or exists that has resulted in or could be reasonably expected, either
individually or in the aggregate, to result in a Material Adverse Change.

 

  6.10 Use of Proceeds.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 8.1.11 [Use of Proceeds].

 

  6.11 Liens in the Collateral.

(a) Security Interests. Except to the extent that the Loan Parties are not
required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document, the Liens and security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Agreement in the Collateral (of the type that can be perfected by
filing under the Uniform Commercial Code), subject to the actions described in
the following sentence, constitute and will continue to constitute
first-priority security interests, subject to Permitted Liens, under the Uniform
Commercial Code as in effect in each applicable jurisdiction or other applicable
Law entitled to all the rights, benefits and priorities provided by the Uniform
Commercial Code or such Law. Upon the due filing of financing statements
relating to said security interests in each office and in each jurisdiction
where required in order to perfect the security interests described above and
taking possession of any stock certificates or other certificates evidencing the
Pledged Securities, all such action as is necessary or advisable to perfect the
Lien in favor of the Collateral Agent with respect to the Collateral described
above will have been taken except to the extent that the Loan Parties are not
required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document. All filing fees and other expenses in
connection with each such action have been or will be paid by the Borrower.

(b) Mortgage Liens. Subject to the qualifications and limitations set forth
expressly in the Mortgages, the Liens granted to the Collateral Agent pursuant
to each Mortgage constitute a valid first priority Lien on the Real Property
under applicable law, subject only to Permitted Liens.

(c) Pledged Securities. All Equity Interests included in the Pledged Securities
to be pledged pursuant to the Security Agreement are or will be upon issuance
validly issued and nonassessable and owned beneficially and of record by the
pledgor free and clear of any Lien or restriction on transfer, except for
nonconsensual Permitted Liens, Liens contemplated by clause (5) of the
definition of “Permitted Liens” and inchoate Permitted Liens that do not have
priority over the Liens granted under the Loan Documents and as otherwise
provided by the Security Agreement and except as the right of the Lenders to
Dispose of such Equity Interests may be limited by the Securities Act and the
regulations promulgated by the SEC thereunder and by applicable state securities
laws. There are no shareholder or other agreements or understandings other than
partnership agreements, limited liability company agreements or operating
agreements, with respect to the Equity Interests included in the Pledged
Securities, except as described on Schedule 6.11. The Loan Parties have
delivered true and correct copies of such partnership agreements and limited
liability company agreements to the Administrative Agent pursuant to
Section 7.1.1(b)(iii).

 

-80-



--------------------------------------------------------------------------------

  6.12 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations of the Loan Parties taken as a whole that
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

 

  6.13 Taxes.

All material federal, state, local and other Tax returns required to have been
filed with respect to each Loan Party have been filed, and payment or adequate
provision has been made for the payment of all material Taxes, fees, assessments
and other governmental charges (including in its capacity as withholding agent),
except to the extent that such Taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. There are no agreements or waivers
extending the statutory period of limitations applicable to any material federal
income Tax return of any Loan Party for any period.

 

  6.14 Consents and Approvals.

Except for the filings or recordings required pursuant to Section 7.1.1(c)
[Delivery of Loan Documents], no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is necessary to authorize or permit the execution, delivery or
performance of this Agreement and the other Loan Documents or for the validity
or enforceability hereof or thereof.

 

  6.15 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties is in violation
of (i) any term of its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents or (ii) any
material agreement or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation would reasonably be
expected to result in a Material Adverse Change.

 

  6.16 Patents, Trademarks, Copyrights, Licenses, Permits, Etc.

The Borrower and the Restricted Subsidiaries own or possess all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, Required Permits and rights, without known or actual
conflict with the rights of others, necessary for the Borrower and the
Restricted Subsidiaries, taken as a whole, to own and operate their properties
and to carry on their businesses

 

-81-



--------------------------------------------------------------------------------

as presently conducted and planned to be conducted by them, except where the
failure to so own or possess with or without such conflict would reasonably be
expected to result in a Material Adverse Change.

 

  6.17 Solvency.

The Loan Parties, taken as a whole, are Solvent. On the Closing Date, at the
time of each borrowing of the Loans, the issuance of the Letters of Credit
(including extensions, renewals and amendments thereof) and at the time of
selection of, renewal of or conversion to an Interest Rate Option, the Loan
Parties, taken as a whole, shall be Solvent after giving effect to the
transactions contemplated by the Loan Documents and any incurrence of
Indebtedness and all other Obligations.

 

  6.18 Real Property.

Schedule 3 to the Perfection Certificate sets forth a complete and accurate list
as of the Closing Date of all Real Properties of any Loan Party, indicating
which have a “Building” (as defined by the Flood Laws) on them and which Real
Properties are subject to Mortgages.

 

  6.19 Insurance.

Schedule 6.19 lists all material insurance policies of the Borrower and the
Restricted Subsidiaries as of the Closing Date, all of which are valid and in
full force and effect as of the Closing Date. Such policies provide adequate
insurance coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of the Borrower and the Restricted
Subsidiaries in accordance with prudent business practice in the industry of the
Borrower and the Restricted Subsidiaries.

 

  6.20 Compliance with Laws.

The Borrower and its Subsidiaries are in compliance with all applicable Laws
(other than Environmental Laws which are specifically addressed in Section 6.25
[Environmental Matters]) in all jurisdictions in which the Borrower or any of
its Subsidiaries is presently or will be doing business, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

  6.21 Material Contracts; Burdensome Restrictions.

The exhibit list to the Registration Statement sets forth all Material Contracts
(other than the Asset Contribution Agreement) to which the Borrower or any of
its Subsidiaries is or is contemplated to be a party as of the Closing Date.
Except to the extent that the failure to be in full force and effect or such
default would not reasonably be expected to result in a Material Adverse Change,
(i) none of the Borrower or any of its Subsidiaries is in default under a
Material Contract and (ii) all Material Contracts are in full force and effect.
None of the Loan Parties is bound by any contractual obligation, or subject to
any restriction in any organization document, or any requirement of Law which
would reasonably be expected to result in a Material Adverse Change.

 

  6.22 Investment Companies; Regulated Entities.

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
None of the Loan Parties is subject to any other Law limiting its ability to
incur Indebtedness for borrowed money.

 

-82-



--------------------------------------------------------------------------------

  6.23 ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Change:

(a) each Pension Plan and Multiemployer Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws (except
that with respect to any Multiemployer Plan, such representation is deemed made
only to the knowledge of the Borrower);

(b) the Borrower and each ERISA Affiliate have met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained;

(c) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code and
Section 303(d)(2) of ERISA) is 80% or higher and neither the Borrower or any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date;

(d) with respect to any Multiemployer Plan to which the Borrower or its ERISA
Affiliates contribute, the Borrower has not been notified of an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code) or that
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made;

(e) there has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Pension Plan;

(f) no ERISA Event has occurred or is reasonably expected to occur; and

(g) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

 

  6.24 Employment Matters; Coal Act; Black Lung Act.

Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, except where the failure to comply would not
reasonably be expected to constitute a Material Adverse Change. There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any of the Loan Parties which
in any case would constitute a Material Adverse Change. The Borrower, the
Restricted Subsidiaries and its “related persons” (as defined in the Coal Act)
are in compliance in all material respects with the Coal Act and none of the
Borrower, the Restricted Subsidiaries or its related persons has any liability
under the Coal Act except with respect to premiums or other payments required
thereunder which have been paid when due and except to the extent that the
liability thereunder would not reasonably be expected to result in a Material
Adverse Change. The Borrower and its Subsidiaries are in compliance in all
material respects with the Black Lung Act, and neither the Borrower nor any of
its Subsidiaries has any liability under the Black Lung Act except with

 

-83-



--------------------------------------------------------------------------------

respect to premiums, contributions or other payments required thereunder which
have been paid when due and except to the extent that the liability thereunder
would not reasonably be expected to result in a Material Adverse Change.

 

  6.25 Environmental Matters.

Except as set forth in Schedule 6.25 or as otherwise could not reasonably be
expected, either individually or in the aggregate, to result in a Material
Adverse Change:

(a) The Borrower and its Subsidiaries, their operations, facilities and
properties are in compliance with all applicable Environmental Laws.

(b) The facilities and properties currently or formerly owned, leased or
operated by the Borrower or any of its Subsidiaries (the “Properties”) do not
contain any Hazardous Materials in amounts or concentrations which
(i) constitute or constituted a violation of, or (ii) could reasonably be
expected to give rise to liability for the Borrower or any of its Subsidiaries
under, any applicable Environmental Law.

(c) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws, including
any with regard to their activities at any of the Properties or the business
currently or formerly operated by the Borrower or any of its Subsidiaries, or
any prior business for which the Borrower or any of its Subsidiaries has
retained liability under any Environmental Law.

(d) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for the Borrower or any of its
Subsidiaries under, any applicable Environmental Law, nor have any Hazardous
Materials been generated, treated, stored or disposed of by or on behalf of the
Borrower or any of its Subsidiaries at, on or under any of the Properties in
violation of, or in a manner that could reasonably be expected to give rise to
liability under, any applicable Environmental Law for the Borrower or any of its
Subsidiaries.

 

  6.26 Anti-Terrorism Laws.

(i) No Covered Entity, nor, to the knowledge of the Borrower, any directors,
officers or employees of any Covered Entity, is a Sanctioned Person, and (ii) no
Covered Entity, nor, to the knowledge of the Borrower, any directors, officers
or employees of any Covered Entity, either in its own right or through any third
party, (a) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law, (b) does business in or with, or derives any of its income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

 

-84-



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans, of an Issuing Lender to issue
Letters of Credit hereunder, and of the Swingline Lender to make Swing Loans is
subject to the following conditions:

 

  7.1 First Loans and Letters of Credit.

 

  7.1.1 Deliveries.

On the Closing Date, the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

(a) Officers’ Certificate. A certificate of each of the Loan Parties signed by a
Responsible Officer, dated the Closing Date stating that (i) each of the
representatives and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] and in the other Loan Documents are true and
accurate on and as of the Closing Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein), (ii) no Event of Default or Potential Default exists,
(iii) since December 31, 2014, no event, circumstance or condition has occurred
or exists that has resulted in or could be reasonably expected, either
individually or in the aggregate, to result in a Material Adverse Change and
(iv) the conditions set forth in Sections 7.1.4 [No Debt or Preferred Stock
Outstanding] and 7.1.5 [Transactions] are satisfied.

(b) Secretary’s Certificate. A certificate dated the Closing Date and signed by
the Secretary or an Assistant Secretary of each of the Loan Parties, certifying:

(i) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent, the Issuing Lenders, and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date, recently certified by the appropriate state
official where such documents are filed in a state office, together with
recently dated certificates from the appropriate state officials as to the
continued existence and good standing of such Loan Party in each state where
organized.

(c) Delivery of Loan Documents. Subject to Section 8.1.20 [Post-Closing
Matters], this Agreement, each of the other Loan Documents and the Perfection
Certificate signed by an Authorized Officer of each of the Loan Parties party
thereto, and to the extent required under applicable requirements of Law, the
Security Documents shall be properly recorded or filed with the applicable
recording or filing offices and be in proper form for such recording; provided
that Mortgages (and related documents and instruments) on Real Property that is
not, prior to the Closing Date, mortgaged to secure the obligations under the
CEI Credit Agreement shall be permitted to be delivered within 60 days after the
Closing Date (or such later date as the Administrative

 

-85-



--------------------------------------------------------------------------------

Agent may agree in its reasonable discretion) so long as the Borrower shall have
used its commercially reasonable efforts to deliver such Mortgages (and related
documents and instruments) by the Closing Date.

(d) Opinion of Counsel.

(i) A written opinion of in-house counsel for the Loan Parties (who may rely on
the opinions of such other counsel as may be acceptable to the Administrative
Agent), dated the Closing Date, addressed to the Lenders, the Issuing Lenders,
the Swingline Lender and the Administrative Agent substantially in the form
provided to the Lenders prior to the Closing Date.

(ii) A written opinion of Latham & Watkins LLP, counsel to the Loan Parties (who
may rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent), dated the Closing Date, addressed to the Lenders, the
Issuing Lenders, the Swingline Lender and the Administrative Agent substantially
in the form provided to the Lenders prior to the Closing Date.

(iii) Written opinions of counsel covering matters under the laws of
Pennsylvania and West Virginia, who shall be selected by the Loan Parties and
reasonably acceptable to the Administrative Agent, dated the Closing Date,
addressed to the Lenders, the Issuing Lenders, the Swingline Lender and the
Administrative Agent substantially in the form provided to the Lenders prior to
the Closing Date.

(e) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.

(f) Insurance. Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under the Loan Documents is in full force
and effect, and evidence that the Loan Parties have taken all actions required
under the Flood Laws and reasonably requested by the Administrative Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including delivering to the Administrative Agent a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Real Property which is to be
encumbered by a Mortgage and which has a “Building” (as such term is defined in
the Flood Laws) on it, together with a notice about special flood hazard area
status and flood disaster assistance executed by the applicable Loan Party and,
to the extent required, obtaining flood insurance in form and substance
satisfactory to the Administrative Agent for such property, structures and
contents prior to such property, structures and contents becoming Collateral.

(g) Evidence of Filing. UCC financing statements in appropriate form for filing
under the UCC and such other documents under applicable requirements of Law in
each jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents.

(h) CEI Indebtedness. All documents and instruments required to (i) evidence the
discharge of the Liens under the CEI Credit Agreement on any Collateral and
(ii) evidence the release of the Guaranties of the Loan Parties of all
Indebtedness of CEI and its Subsidiaries (other than the Borrower and its
Subsidiaries).

 

-86-



--------------------------------------------------------------------------------

(i) Lien Searches. The lien searches listed on Schedule 7.1.1(i), and the
Administrative Agent shall be satisfied with the results thereof.

(j) Pledged Securities. Except as set forth on Schedule 8.1.20, all
certificates, agreements or instruments representing or evidencing the Pledged
Securities accompanied by instruments of transfer and stock powers undated and
endorsed in blank have been delivered to the Collateral Agent.

(k) Other Documentation. All other certificates, agreements, including
instruments necessary to perfect the Collateral Agent’s security interest (to
the extent required by the Security Documents) in all Chattel Paper, Instruments
and Investment Property (as each such term is defined in the Security Agreement)
of each Loan Party have been delivered or assigned to the Collateral Agent.

(l) Solvency Certificate. A certificate of the chief financial officer of the
General Partner on behalf of the Borrower stating that, after giving effect to
the Transactions, the Loan Parties, taken as a whole, are Solvent.

(m) Co-Owners’ Acknowledgment. An agreement of the Co-Owners and CEI,
acknowledged by the Collateral Agent, substantially in the form of Exhibit 3 to
the Security Agreement.

 

  7.1.2 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Administrative Agent
and the Lenders to the extent not previously paid, all fees payable on or before
the Closing Date (including upfront fees) and, to the extent invoiced at least
one Business Day prior to the Closing Date, all costs and expenses for which the
Administrative Agent is entitled to be reimbursed, including the reasonable fees
and expenses of Cahill Gordon & Reindel LLP.

 

  7.1.3 PATRIOT Act.

The Administrative Agent shall have received, at least three (3) Business Days
prior to the Closing Date (or such later date satisfactory to the Administrative
Agent), all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including but not restricted to the USA PATRIOT Act to
the extent requested at least ten (10) Business Days prior to the Closing Date.

 

  7.1.4 No Debt or Preferred Stock Outstanding.

The Borrower and its Subsidiaries shall have no Indebtedness for borrowed money
or Preferred Stock outstanding, other than (i) Capital Lease Obligations and
(ii) Indebtedness set forth on Schedule 8.2.1.

 

  7.1.5 Transactions.

The transactions described in clauses (1) through (4) of the definition of
“Transactions” shall have been consummated (other than issuance and sale and
redemption of units of the Borrower pursuant

 

-87-



--------------------------------------------------------------------------------

to the “underwriters’ exercise of the “green shoe” option). The Borrower shall
have delivered to the Administrative Agent fully executed copies of the Material
Contracts to which the Borrower or any of its Subsidiaries is or is contemplated
to be a party as of the Closing Date, which shall be consistent with the forms
filed as exhibits to the Registration Statement, and no default or termination,
or any waiver or amendment materially adverse to the Lenders, shall have
occurred with respect thereto. The aggregate principal amount of Loans made on
the Closing Date shall not exceed $250,000,000.

 

  7.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit (or amendments
or extensions thereto) and after giving effect to the proposed extensions of
credit:

(a) the representations and warranties of the Loan Parties contained in
Section 6 [Representations and Warranties] and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of the making
of any Loan Request, any Swing Loan Request and the making of such additional
Loan or the issuance such Letter of Credit (or amendments or extensions thereto)
with the same effect as though such representations and warranties had been made
on and as of such date (except that (i) any representation and warranty that is
already qualified as to materiality shall be true and correct in all respects as
so qualified and (ii) representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein);

(b) no Event of Default or Potential Default shall have occurred and be
continuing; and

(c) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to the applicable Issuing Lender the
Issuer Documents for a Letter of Credit, as the case may be.

8. COVENANTS

 

  8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and Reimbursement Obligations, and interest thereon,
expiration or termination of all Letters of Credit, and satisfaction of all of
the Loan Parties’ other Obligations under the Loan Documents and termination of
the Commitments, the Loan Parties shall comply at all times with the following
affirmative covenants:

 

  8.1.1 Preservation of Existence, Etc.

Each of Borrower and the Restricted Subsidiaries shall maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
failure to so qualify, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Change, except as otherwise expressly
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

 

-88-



--------------------------------------------------------------------------------

  8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each of Borrower and the Restricted Subsidiaries shall duly pay and discharge
all liabilities to which it is subject or which are asserted against it,
promptly as and when the same shall become due and payable (including
extensions), including all Taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
Taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to pay or discharge
any such liabilities would not result in any additional liability which would
adversely affect to a material extent the financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, or which would materially and
adversely affect the Collateral; provided that the Loan Parties will pay all
such liabilities forthwith upon the commencement of proceedings to enforce any
Lien which may have attached as security therefor or take other action as is
required to suspend such enforcement action unless such Lien otherwise qualifies
as a Permitted Lien.

 

  8.1.3 Maintenance of Insurance.

The Borrower and the Restricted Subsidiaries shall insure their properties and
assets against loss or damage by fire and such other insurable hazards
(including flood, fire, property damage, workers’ compensation and public
liability insurance) and against other risks, and in such amounts as similar
properties and assets, as are commonly insured by prudent companies in similar
circumstances carrying on similar businesses, and with reputable and financially
sound insurers, including self-insurance to the extent customary. At the request
of the Administrative Agent, the Borrower shall deliver to the Administrative
Agent (x) annually an original certificate of insurance signed by its
independent insurance broker describing and certifying as to the existence of
the insurance on the Collateral required to be maintained by this Agreement and
the other Loan Documents, together with a copy of the endorsement described in
the next sentence attached to such certificate and (y) from time to time a
summary schedule indicating all commercial insurance then in force with respect
to the Borrower and the Restricted Subsidiaries. Such policies of insurance
shall contain the necessary endorsements or policy language, which shall
(i) specify the Collateral Agent on behalf of the Secured Parties as an
additional insured on the liability policies and mortgagee and lender loss payee
as their interests may appear on the property policies, with the understanding
that any obligation imposed upon the insured (including the liability to pay
premiums) shall be the sole obligation of the Borrower and the Restricted
Subsidiaries and not that of the additional insured, (ii) provide that the
interest of the Lenders, under the lender’s loss payable endorsement in a form
similar to the form provided on the Closing Date or pursuant to Section 8.1.20
[Post-Closing Matters], shall be insured regardless of any breach or violation
by the Borrower or any of its Subsidiaries of any warranties, declarations or
conditions contained in such policies or any action or inaction of the Borrower
or any of its Subsidiaries, (iii) provide a waiver of any right of the insurers
to set off or counterclaim or any other deduction, whether by attachment or
otherwise (to the extent that the Loan Parties are able on a commercially
reasonable efforts basis to obtain such waiver from the insurers), (iv) provide
that no cancellation of such policies for any reason (including non-payment of
premium) nor any change therein shall be effective until at least ten (10) days
after notification to the Administrative Agent of such cancellation or change,
(v) be primary without right of contribution of any other liability insurance
carried by or on behalf of any additional insureds with respect to their
respective interests in the Collateral, and (vi) provide that inasmuch as any
liability policy covers more than one insured, all terms, conditions, insuring
agreements and endorsements (except limits of liability) shall operate as if
there were a separate policy covering each insured. Each Loan Party shall take
all actions required under the Flood Laws to assist in ensuring that each Lender
is in compliance with the Flood Laws applicable to the Collateral, including,
but not limited to, (i) maintaining such flood insurance in full force and
effect and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Laws and

 

-89-



--------------------------------------------------------------------------------

(ii) delivering to the Administrative Agent evidence of such compliance in form
and substance reasonably acceptable to the Administrative Agent. If a Casualty
Event occurs, the Borrower shall promptly notify the Administrative Agent of
such event and the estimated (or actual, if available) amount of such loss.

 

  8.1.4 Maintenance of Properties.

The Borrower and the Restricted Subsidiaries shall (x) maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those material properties useful or necessary to their businesses and (y) make
or cause to be made, in a reasonably diligent fashion, all appropriate repairs,
renewals or replacements thereof, in each case if the failure to so maintain,
repair, renew or replace the same would reasonably be expected to constitute a
Material Adverse Change.

 

  8.1.5 Maintenance of Patents, Trademarks, Etc.

The Borrower and the Restricted Subsidiaries shall maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights,
licenses, franchises, permits and other authorizations necessary for the
ownership and operation of their properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

 

  8.1.6 Visitation Rights.

The Borrower and the Restricted Subsidiaries shall permit any of the officers or
authorized employees or representatives of the Administrative Agent or any of
the Lenders (so long as no Event of Default has occurred and is continuing, at
the Administrative Agent’s or such Lender’s expense) to visit and inspect their
properties during normal business hours and to examine (including, without
limitation, any field examinations) and make excerpts from their books and
records and discuss their business affairs, finances and accounts with their
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request; provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection, all such visits and inspections shall be made in accordance with
the standard safety, visit, and inspection procedures of the Borrower and the
Restricted Subsidiaries and no such visit or inspection shall interfere with
their normal business operation. In the event any Lender desires to conduct an
audit of the Borrower or any Restricted Subsidiary, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

 

  8.1.7 Keeping of Records and Books of Account.

The Borrower and the Restricted Subsidiaries shall maintain and keep proper
books of record and account which enable the Borrower to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws,
and in which full, true and correct entries shall be made in all material
respects of all their dealings and business and financial affairs. Without
limiting the generality of the foregoing, the Borrower and the Restricted
Subsidiaries shall maintain adequate allowances on their books in accordance
with GAAP for (i) future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, (ii) future costs associated with
retiree and health care benefits, (iii) future costs associated with reclamation
of disturbed acreage, removal of facilities and other closing costs in
connection with its mining activities and (iv) future costs associated with
other potential Environmental Liabilities.

 

-90-



--------------------------------------------------------------------------------

  8.1.8 Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on the Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties as a continuing first priority perfected Lien,
subject only to Permitted Liens, and shall do such other acts and things as the
Administrative Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce the Collateral
Agent’s rights and remedies thereunder with respect to the Collateral.

 

  8.1.9 Additional Guarantors.

If (i) the Borrower forms or acquires, directly or indirectly, any Subsidiary
(other than an Excluded Subsidiary) or (ii) any Subsidiary that was an Excluded
Subsidiary ceases to be an Excluded Subsidiary, the Borrower shall cause such
Subsidiary to join this Agreement within (x) 30 days after the date of
acquisition or formation of such Subsidiary or within 30 days after the date any
Subsidiary that was an Excluded Subsidiary pursuant to clause (b) or (d) of the
definition of “Excluded Subsidiaries” ceases to be an Excluded Subsidiary and
(y) within 15 days after the date any Subsidiary that was an Excluded Subsidiary
pursuant to clause (a) or (c) of the definition of “Excluded Subsidiaries”
ceases to be an Excluded Subsidiary (in each case, or such longer period as the
Collateral Agent may agree in its reasonable discretion) as a Guarantor by
delivering to the Administrative Agent and Collateral Agent, as applicable,
(A) a signed Guarantor Joinder, (B) documents in the forms described in
Sections 7.1.1(b), (c), (d) (if requested by the Administrative Agent),
(f) (other than with respect to flood insurance, if requested by the
Administrative Agent), (g), (i) and (j) [Deliveries], and 8.1.17 [Collateral],
modified as appropriate, and (C) documents necessary to grant and perfect Liens
to the Collateral Agent for the benefit of the Secured Parties in the Collateral
held by such Subsidiary.

 

  8.1.10 Compliance with Laws.

The Borrower and its Subsidiaries shall comply with all applicable Laws,
including all Environmental Laws, in all material respects, except where the
failure to so comply would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

 

  8.1.11 Use of Proceeds.

(a) The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only as follows: (i) to fund a portion of the Closing Date Distribution,
(ii) to pay fees and expenses related to the Revolving Credit Commitments and
Revolving Credit Loans, and (iii) to provide for general company purposes of the
Borrower and the Restricted Subsidiaries, including working capital and capital
expenditures of the Borrower and the Restricted Subsidiaries, purchases of the
Co-Owners’ retained Undivided Interests, Permitted Acquisitions and the payment
of cash distributions by the Borrower as permitted hereunder.

(b) None of the Loan Parties engages or will engage principally, or as one of
its important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U). No part of the proceeds of any Loan has
been or shall be used for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System, and the Borrower shall assist the Lenders, as
reasonably requested by the Administrative Agent, with the Lenders’ compliance
with Regulation U as such compliance relates to the Borrower and the Loans,
including by providing the Administrative Agent with all documents, forms and
certificates reasonably requested by the Administrative Agent in relation
thereto.

 

-91-



--------------------------------------------------------------------------------

  8.1.12 Subordination of Intercompany Loans.

Each Loan Party shall cause any Indebtedness, loans or advances owed by any Loan
Party to any Restricted Subsidiary that is not a Guarantor to be subordinated
pursuant to the terms of the Intercompany Subordination Agreement.

 

  8.1.13 Anti-Terrorism Laws; Foreign Corrupt Practices Act.

(a) No Covered Entity, nor to the knowledge of the Borrower, any directors,
officers or employees of any Covered Entity, will become a Sanctioned Person,
(b) no Covered Entity, either in its own right or through any third party, nor
to the knowledge of the Borrower, any of a Covered Entity’s directors, officers
or employees, will (i) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (iii) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iv) use the Loans or
Letters of Credit to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person or in any manner that would cause a violation of the Anti-Terrorism Laws
by any party to this Agreement, (c) the funds used to repay the Obligations will
not be derived from any unlawful activity, (d) each Covered Entity shall comply
with all Anti-Terrorism Laws in all material respects and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

(b) No part of the proceeds of any Loans shall be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

  8.1.14 Compliance with Certain Contracts.

(a) The Borrower and the Restricted Subsidiaries shall comply with the terms and
conditions of all Specified Material Contracts and enforce its rights under each
such Specified Material Contract, except to the extent non-compliance or
non-enforcement could not reasonably be expected to be materially adverse to the
Lenders.

(b) The Borrower and the Restricted Subsidiaries shall comply with the terms and
conditions of all Material Contracts (other than Specified Material Contracts)
and enforce its rights under each such Material Contract, except, in each case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

  8.1.15 [Reserved].

 

  8.1.16 ERISA Compliance.

The Borrower shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Pension Plan in compliance with the applicable provisions of
ERISA and the Code and (b) make all required contributions to any Pension Plan
or Multiemployer Plan when due, except in the case of each of the foregoing
clauses, to the extent such failure to do so could not reasonably be expected to
result in a Material Adverse Change.

 

-92-



--------------------------------------------------------------------------------

  8.1.17 Collateral.

(a) Pursuant to the Loan Documents, the Loan Parties shall grant, or cause to be
granted, to the Collateral Agent, for the benefit of the Secured Parties, a
first priority lien and security interest, subject only to Permitted Liens:

(i) on the date hereof and, with respect to any Equity Interests acquired after
the Closing Date, not later than 30 days (or such longer period as reasonably
acceptable to the Administrative Agent) after the acquisition of the Equity
Interests, in all Equity Interests owned by the Loan Parties;

(ii) [Reserved];

(iii) (a) on the Closing Date, in all Real Property owned or leased by a Loan
Party, including as-extracted collateral from each Loan Party’s present and
future coal operations, regardless of whether such mineral interests are
presently owned, and all other minerals extracted from the ground and all
accounts receivable, inventory, equipment, chattel paper, general intangibles
and investment property, and proceeds and products of the foregoing, including
(x) all Undivided Interests held by the Loan Parties and (y) the rights of the
Loan Parties in the Material Contracts and (b) after the Closing Date, (w) in
any Undivided Interests acquired by any Loan Party after the Closing Date,
(x) in any Specified Other Asset and any Permitted Other Undivided Interests
acquired by any Loan Party after the Closing Date, (y) rights of Loan Parties in
any Material Contracts entered into after the Closing Date and (z) in all Real
Property (other than any Undivided Interests, any Specified Other Asset or any
Permitted Other Undivided Interests) having a Fair Market Value of over
$20,000,000 acquired (including by lease) by a Loan Party after the Closing
Date, and in the case of clauses (w), (x), and (z) in this Section 8.1.17
(a)(iii)(b), the Borrower shall notify the Administrative Agent of such
acquisition, and within 30 days of such acquisition (or such longer period as
the Administrative Agent may agree in its discretion) the applicable Loan Party
shall deliver to the Administrative Agent a Mortgage or an amendment to an
existing Mortgage with respect thereto, local counsel opinions with respect
thereto as reasonably requested by the Administrative Agent, a “Life-of-Loan”
flood hazard determination with respect thereto, and evidence of flood insurance
in compliance with the Flood Laws, as applicable; and

(iv) on the date hereof and with respect to any Loan Party formed or acquired
after the Closing Date, not later than 30 days (or such longer period as
reasonably acceptable to the Administrative Agent) after the acquisition or
formation of such Loan Party, in all of the other assets of the Loan Parties in
which a security interest is perfected by the filing of a UCC-1 financing
statement with the secretary of state or similar agency in the applicable Loan
Party’s jurisdiction of organization (except as excluded or limited above or
below or as excluded or limited in any other Loan Document) (including without
limitation all accounts receivable (other than accounts receivable subject to a
Qualified Receivables Transaction), inventory, chattel paper, general
intangibles, equipment, and investment property whether owned on the Closing
Date or subsequently acquired).

(b) Notwithstanding the foregoing, Liens will not be required on any of the
following (collectively, the “Excluded Assets”):

(i) any cash in the “Operating Account” (as defined in the Operating Agreement)
to the extent constituting property of the Co-Owners;

 

-93-



--------------------------------------------------------------------------------

(ii) any right, title and interests in and to any Manufactured (Mobile) Home (as
defined in the applicable Flood Laws);

(iii) buildings and structures as defined in the Flood Laws that are immaterial
as reasonably determined by the Borrower and agreed to in writing (which may be
by e-mail) by the Administrative Agent;

(iv) leased motor vehicles (including bulldozers and other heavy equipment);

(v) except to the extent the security interest in such assets can be perfected
by the filing of a UCC financing statement, owned motor vehicles (including
bulldozers and other heavy equipment) and other assets the ownership of which is
evidenced by certificates of title, to the extent the Fair Market Value thereof
does not exceed $15,000,000 in the aggregate or $2,000,000 individually;

(vi) except to the extent the security interest in such assets can be perfected
by the filing of a UCC financing statement, Letter-of-Credit Rights (as defined
in the UCC in the State of New York);

(vii) Commercial Tort Claims (as defined in the UCC) that do not exceed
$5,000,000 in the aggregate for all Pledgors;

(viii) assets owned by any Pledgor on the Closing Date or hereafter acquired and
any proceeds thereof that are subject to a Lien permitted by clause (10) in the
definition of “Permitted Liens” to the extent and for so long as the contract or
other agreement in which such Lien is granted (or the documentation providing
for the Capital Lease Obligations, equipment lease, purchase money obligation or
substantially similar obligation subject to such Lien) validly prohibits the
creation of any other Lien on such assets and proceeds;

(ix) those assets over which the granting of security interests in such assets
would be prohibited by contract in effect on the Closing Date and listed on
Schedule 8.2.15 (or, as to any assets acquired after the Closing Date, in effect
at the time of acquisition thereof and not entered into in contemplation
thereof), applicable law or regulation or to the extent that such security
interests would require obtaining the consent of any governmental or regulatory
authority;

(x) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

(xi) any Equity Interests in any Person that is not a Wholly-Owned Subsidiary of
the Borrower to the extent not permitted by the terms of such Person’s
organizational or joint venture documents;

(xii) any Voting Stock of any Foreign Subsidiary or CFC Holdco in excess of 65%
of the total voting power of all outstanding Voting Stock of such Subsidiary, it
being understood that any Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this clause (xii);

(xiii) assets owned by any Pledgor on the Closing Date or hereafter acquired and
any proceeds thereof as to which the Borrower reasonably determines (and the
Collateral Agent agrees in writing (which may be by e-mail)) that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby;

 

-94-



--------------------------------------------------------------------------------

(xiv) any lease, permit, license or other agreement permitted to be entered into
under this Agreement, in each case, only to the extent and for so long as a
grant of a security interest therein in favor of the Administrative Agent would
violate or invalidate such permit, license or agreement, cause the acceleration
or the termination thereof or create a right of termination in favor of any
other party thereto (other than the Borrower or any of its Subsidiaries);

(xv) (A) any rights, title and interests in and to any Receivables that have
been transferred to (or subject to a security interest in favor of) a
Receivables Subsidiary pursuant to a Qualified Receivables Transaction, (B) all
rights to, but not the obligations under, all Related Security, (C) all monies
due or to become due with respect to any of the foregoing set forth in clauses
(A) and (B) above, (D) all books and records related to any of the foregoing set
forth in clauses (A) and (B) above, (E) all collections and other Proceeds (as
defined in the UCC) of any of the foregoing set forth in clauses (A) and
(B) above that are or were received by any Loan Party, including all funds which
either are received by such Loan Party from or on behalf of the Receivable
Obligors in payment of any amounts owed (including invoice price, finance
charges, interest and all other charges) in respect of Receivables, or are
applied to such amounts owed by the Receivable Obligors (including insurance
payments that such Loan Party applies in the ordinary course of its business to
amounts owed in respect of any Receivable) and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the
Receivable Obligors or any other parties directly or indirectly liable for
payment of such Receivables;

(xvi) all locomotives, rail cars and rolling stock now or hereafter leased by
the Loan Parties;

(xvii) any right, title and interests in and to any ship, boat or other vessel;
and

(xviii) the Loan Parties’ timber to be cut other than to the extent encumbered
by any Mortgage;

provided that clauses (viii), (ix), (xi) and (xiv) shall be after giving effect
to applicable provisions of the Uniform Commercial Code of any applicable
jurisdiction or other applicable law, and shall not include proceeds and
receivables of assets described in such clauses, the assignment of which is
expressly deemed effective under the Uniform Commercial Code of any applicable
jurisdiction notwithstanding the prohibition described in such clause.

(c) No actions shall be required to perfect security interests in locomotive,
rail cars and rolling stock owned by the Loan Parties until the aggregate Fair
Market Value of such assets exceeds $5,000,000.

(d) No actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required to be taken (x) to create any security
interests in assets located or titled outside of the U.S. or (y) to perfect or
make enforceable any security interests in any assets (other than delivery of
Equity Interests pursuant to Section 8.1.17(a)(i)) (it being understood that no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction shall be required).

(e) No Loan Party shall effect any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, (iii) in any
Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification

 

-95-



--------------------------------------------------------------------------------

number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Collateral Agent and the Administrative Agent
not less than 5 days’ prior written notice, or such lesser notice period agreed
to by the Collateral Agent, of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent or the Administrative Agent may reasonably request and (B) it
shall have taken all action reasonably satisfactory to the Collateral Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Collateral, if applicable.
Each Loan Party agrees to promptly provide the Collateral Agent with certified
organizational documents reflecting any of the changes described in the
preceding sentence.

 

  8.1.18 Title.

The Loan Parties shall comply with the requirements set forth on Schedule
8.1.18.

 

  8.1.19 Maintenance of Permits.

The Borrower and the Restricted Subsidiaries shall maintain all Required Permits
in full force and effect in accordance with their terms except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

 

  8.1.20 Post-Closing Matters.

The Loan Parties will execute and deliver to the Administrative Agent the
documents and complete the tasks set forth on Schedule 8.1.20, within the time
frames set forth therein, unless otherwise waived or extended by the
Administrative Agent in its sole discretion.

 

  8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and Reimbursement Obligations and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations hereunder and termination of the Commitments,
the Loan Parties shall comply with the following negative covenants:

 

  8.2.1 Indebtedness.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or otherwise become liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness, and the Borrower will not issue any Disqualified Stock and will
not permit any Restricted Subsidiary to issue any Preferred Stock, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth on Schedule 8.2.1,
and Refinancing Indebtedness of such Indebtedness;

(c) Indebtedness owed by (i) a Loan Party to another Loan Party, (ii) a
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party, (iii) a Restricted Subsidiary to a Loan Party and
(iv) any Loan Party to a Restricted Subsidiary that is not a Loan Party;
provided that (x) any Indebtedness pursuant to clause (iii) is permitted by
Section 8.2.4(h) or (l) [Loans and Investments] and (y) any Indebtedness
pursuant to clause (iv) is subordinated to the extent required by, and in
accordance with, Section 8.1.12 [Subordination of Intercompany Loans];

 

-96-



--------------------------------------------------------------------------------

(d) Indebtedness represented by mortgage financings, purchase money obligations
or other Indebtedness, in each case incurred for the purpose of financing all or
any part of the price or cost of design, construction, installation,
development, repair or improvement of plant, property or equipment used in the
business of the Borrower or any Restricted Subsidiary, and Capital Lease
Obligations, and Refinancing Indebtedness of any of the foregoing, in an
aggregate amount, when taken together with the outstanding amount of all other
Indebtedness or Refinancing Indebtedness incurred pursuant to this clause (d),
not to exceed at any time outstanding under this clause (d), the greater of
(i) $50,000,000 and (ii) 12.5% of CTA at such time;

(e) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date as permitted by this Agreement, which Indebtedness is existing at
the time such Person becomes a Restricted Subsidiary (and was not incurred in
connection with or in contemplation of such Person’s becoming a Subsidiary of
the Borrower) in an aggregate amount not to exceed $25,000,000 at any time
outstanding;

(f) Indebtedness under Hedging Contracts, Interest Rate Agreements and Currency
Agreements entered into for the purpose of limiting risks and not for
speculation;

(g) Indebtedness in respect of self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, reclamation, employment, surety
and similar obligations and completion guarantees provided by or for the account
of the Borrower or any Restricted Subsidiary in the ordinary course of business,
and any Guaranties and letters of credit functioning as or supporting any of the
foregoing in the ordinary course of business;

(h) [Reserved];

(i) Indebtedness secured by a Lien permitted by clause (5) of the definition of
“Permitted Liens” in an amount at any time outstanding not to exceed the greater
of (i) $10,000,000 and (ii) 2.5% of CTA at such time;

(j) Indebtedness incurred in a Qualified Receivables Transaction in an aggregate
amount not to exceed $100,000,000 at any time outstanding;

(k) liability in respect of the Indebtedness of any Unrestricted Subsidiary or
any Joint Venture in an aggregate amount not to exceed $10,000,000 at any time
outstanding; provided that, in the case of Indebtedness of an Unrestricted
Subsidiary, (i) such liability shall arise only as a result of the pledge of (or
a Guaranty limited in recourse solely to) Equity Interests in such Unrestricted
Subsidiary held by the Borrower or a Restricted Subsidiary to secure such
Indebtedness and (ii) such Indebtedness shall be Non-Recourse Debt;

(l) Indebtedness of the Borrower or any Restricted Subsidiary or the issuance of
any Disqualified Stock by the Borrower or Preferred Stock by any Restricted
Subsidiary in an aggregate amount not exceeding, at any one time outstanding,
$20,000,000; and

(m) (x) Permitted Unsecured Notes and (y) Refinancing Indebtedness thereof;
provided that the Borrower is in compliance, on a Pro Forma Basis, with the
Financial Covenants immediately after giving effect to such Indebtedness;

 

-97-



--------------------------------------------------------------------------------

provided that in the case of clause (j), (l) or (m), at the time of and after
giving effect to the incurrence of any such Indebtedness no Potential Default or
Event of Default shall exist.

In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in the clauses of the preceding
paragraph, the Borrower shall, in its sole discretion, divide, classify or
reclassify (or later divide, classify, redivide or reclassify) such item of
Indebtedness in any manner that complies with this covenant (including splitting
into multiple exceptions) and will only be required to include the amount and
type of such Indebtedness in one of such clauses of the preceding paragraph.

The accrual of interest or Preferred Stock or Disqualified Stock dividends or
distributions, the accretion or amortization of original issue discount, the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms, the reclassification of Preferred Stock or Disqualified
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends or distributions on Preferred Stock or Disqualified Stock in the
form of additional securities of the same class of Preferred Stock or
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Preferred Stock or Disqualified Stock for purposes of this covenant;
provided that the amount thereof shall be included in the calculation of
Consolidated Interest Expense of the Borrower as accrued to the extent required
by the definition of such term.

 

  8.2.2 Liens.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any property or assets of the Borrower or any Restricted
Subsidiary, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

  8.2.3 Designation of Unrestricted Subsidiaries.

(a) The Board of Directors of the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary (including any newly
acquired or newly formed Restricted Subsidiary at or prior to the time it is so
acquired or formed but excluding any Restricted Subsidiary that was previously
an Unrestricted Subsidiary), or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Potential Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the Financial Covenants and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Permitted Unsecured Notes (unless
it is substantially concurrently being designated as an Unrestricted Subsidiary
under such Permitted Unsecured Notes). Any (x) designation of a Subsidiary as an
Unrestricted Subsidiary or (y) redesignation as a Restricted Subsidiary will be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a copy of a Board Resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the requirements of
this Section 8.2.3. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the Fair Market Value of the Borrower’s or such relevant
Restricted Subsidiary’s (as applicable) investment therein, as determined in
good faith by such Borrower or such relevant Restricted Subsidiary, and the
Investment resulting from such designation must otherwise be permitted under
Section 8.2.4 [Loans and Investments]. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.

 

-98-



--------------------------------------------------------------------------------

(b) No Unrestricted Subsidiary shall:

(1) have any Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 8.2.8 [Affiliate Transactions], be party to
any agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

(3) be a Person with respect to which either the Borrower or any Restricted
Subsidiary has any direct or indirect obligation (x) to subscribe for additional
Equity Interests or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; or

(4) Guaranty or otherwise directly or indirectly provide credit support for any
Indebtedness of the Borrower or any Restricted Subsidiary, except to the extent
such Guaranty would be and is released upon such designation as an Unrestricted
Subsidiary.

 

  8.2.4 Loans and Investments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(a) (i) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and (ii) loans or
advances to officers, directors or employees made in the ordinary course of
business; provided that such loans and advances to all such officers, directors
and employees do not exceed an aggregate amount of $5,000,000 outstanding at any
time;

(b) Temporary Cash Investments;

(c) any transaction permitted under Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] (including any Permitted Acquisition);

(d) such Investments consisting of prepaid expenses, negotiable instruments held
for collection and lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business by the Borrower
or any Restricted Subsidiary;

(e) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date and described on Schedule 8.2.4, and any Investment
consisting of an extension, modification or renewal of any such Investment
existing on, or made pursuant to a binding commitment existing on, the Closing
Date; provided that the amount of any such Investment may be increased as
otherwise permitted under this Section 8.2.4 [Loans and Investments];

(f) Investments (i) in any Loan Party or (ii) by any Restricted Subsidiary that
is not a Loan Party in any other Restricted Subsidiary that is not a Loan Party;

 

-99-



--------------------------------------------------------------------------------

(g) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any Restricted Subsidiary, including pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer or (ii) litigation, arbitration or other
disputes;

(h) other Investments in an aggregate amount not to exceed at any one time
outstanding the greater of (i) $25,000,000 and (ii) 7.5% of CTA at such time;

(i) Investments in the form of an increase in the ownership percentage of the
Undivided Interests by the Loan Parties;

(j) Investments in (i) the Pennsylvania Mine Complex in accordance with the
ratable ownership of the Undivided Interests by the Loan Parties or (ii) any
Specified Other Asset in accordance with the ratable ownership of the Permitted
Other Undivided Interest therein by the Loan Parties; provided that, in the case
of this clause (ii), such Permitted Other Undivided Interest (and any increase
in the ownership percentage therein) shall have been acquired in a Permitted
Acquisition;

(k) Investments in Unrestricted Subsidiaries; provided Investments pursuant to
this clause (k) shall not exceed $10,000,000 in the aggregate at any time;

(l) Investments in Joint Ventures; provided Investments pursuant to this clause
(l) shall not exceed in the aggregate at any time the greater of (i) $10,000,000
and (ii) 2.5% of CTA at such time;

(m) an Investment in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, including such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances;

(n) Hedging Obligations permitted under Section 8.2.1(f) [Indebtedness];

(o) Investments in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any other Person in connection with a Qualified Receivables
Transaction permitted under Section 8.2.1(j) [Indebtedness], including
Investments of funds held in accounts permitted or required by the arrangements
governing such Qualified Receivables Transaction or any related Indebtedness;

(p) endorsements of negotiable instruments and documents in the ordinary course
of business;

(q) guarantees by the Borrower or a Restricted Subsidiary of performance of
obligations incurred in the ordinary course of business (other than for payment
of Indebtedness or letter of credit reimbursement obligations); provided
guarantees pursuant to this clause (q) of such obligations of Persons that are
not Loan Parties shall not exceed $10,000,000 in the aggregate at any time; and

(r) any Investment made as a result of the receipt of Designated Non-Cash
Consideration in an aggregate amount not to exceed the Threshold Amount at any
one time outstanding;

 

-100-



--------------------------------------------------------------------------------

provided that, in the case of clause (h), (i), (k) or (l), after giving effect
to any such Investment no Event of Default or Potential Default shall exist or
shall result from any such Investment.

 

  8.2.5 Restricted Payments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, make a Restricted Payment, except:

(a) (i) the Closing Date Distribution and (ii) to the extent the underwriters in
the Qualified IPO exercise their “green shoe” option as contemplated in the
Registration Statement, the Borrower may (A) use the net proceeds from the
issuance and sale of additional common units of the Borrower to make a cash
distribution to CEI or one of its Subsidiaries concurrently with or promptly
following the receipt of such proceeds and (B) purchase, redeem or otherwise
acquire its common Equity Interests from CEI, in an aggregate amount not to
exceed the net proceeds received therefrom;

(b) so long as no Event of Default exists or would be caused thereby, and only
to the extent permitted by the Partnership Agreement, the Borrower may make
distributions with respect to any fiscal quarter to the holders of its Equity
Interests up to the amount of Available Cash with respect to such fiscal
quarter;

(c) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any Restricted Subsidiary to allow the payment of
cash in lieu of the issuance of fractional shares upon (i) the exercise of
options or warrants or (ii) the conversion or exchange of Equity Interests of
any such Person;

(d) the repurchase, redemption or other acquisition or retirement for value of
Equity Interests of the Borrower or any of its Subsidiaries held by any current
or former officer, director or employee of the Borrower, any of its Subsidiaries
or the General Partner (to the extent granted to such person in respect of
performance of services for the Borrower or any of its Subsidiaries) (or their
respective estates, heirs, family members, spouses, former spouses or
beneficiaries under their estates or other permitted transferees), pursuant to
the terms of any equity subscription agreement, stock option agreement,
shareholders’ agreement, compensation agreement or arrangement or similar
agreement; provided that the aggregate amount of such acquisitions or
retirements (excluding amounts representing cancellation of Indebtedness) shall
not exceed $2,000,000 in any calendar year (with any portion of such $2,000,000
amount that is unused in any calendar year to be carried forward to successive
calendar years and added to such amount, provided that the amount carried
forward shall not exceed $6,000,000 at any time); provided further that such
amount in any calendar year may be increased by an amount not to exceed the cash
proceeds of key man life insurance policies received by the Borrower after the
Closing Date;

(e) the Borrower and each of the Restricted Subsidiaries may purchase, redeem or
otherwise acquire its Equity Interests or make other Restricted Payments with
the net cash proceeds received by the Borrower from the substantially concurrent
issuance and sale of its new common or subordinated Equity Interests;

(f) the repurchase of Equity Interests deemed to occur upon the exercise of
stock or other equity options to the extent such Equity Interests represent a
portion of the exercise price of those stock or other equity options and any
repurchase or other acquisition of Equity Interests made in lieu of withholding
taxes in connection with any exercise or exchange of stock options, warrants,
incentives or other rights to acquire Equity Interests;

 

-101-



--------------------------------------------------------------------------------

(g) prepayment of any Subordinated Obligations with Refinancing Indebtedness
thereof;

(h) repurchases of Subordinated Obligations of the Borrower or any Restricted
Subsidiary at a purchase price not greater than 100% of the principal amount of
such Subordinated Obligations in the event of an asset disposition, in each case
plus accrued and unpaid interest thereon, to the extent required by the terms of
such Subordinated Obligations, but only if the Borrower has complied with and
fully satisfied its obligations in accordance with Section 8.2.7 [Dispositions];
and

(i) any other Restricted Payments may be made in an amount not to exceed
$10,000,000 in the aggregate per fiscal year.

 

  8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire all or substantially all of a business or division
of any other Person; provided that:

(a) (i) any Restricted Subsidiary may consolidate or merge into any other
Restricted Subsidiary; provided that in the case of a consolidation or merger
involving a Loan Party, a Loan Party is the surviving entity and (ii) any
Restricted Subsidiary may consolidate or merge into the Borrower; provided that
the Borrower is the surviving entity;

(b) the Borrower or any Restricted Subsidiary may acquire whether by purchase or
by merger or consolidation, (w) all of the ownership interests of another Person
that becomes a Restricted Subsidiary, (x) substantially all of the assets of
another Person or the assets constituting a business or division of another
Person, (y) the material assets of another Person, or (z) any material portion
of any Specified Other Assets, or Permitted Other Undivided Interests (including
any increase in the ownership percentage of Permitted Other Undivided Interests)
(each, a “Permitted Acquisition”); provided that each of the following
requirements is met:

(i) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(ii) after giving effect to such Permitted Acquisition, the amount of unused
Revolving Credit Commitments that could be drawn without breaching the Financial
Covenants must be greater than or equal to at least 10% of the aggregate
Revolving Credit Commitments at such time;

(iii) after giving effect to such Permitted Acquisition, the Borrower and its
Restricted Subsidiaries shall be in compliance on a Pro Forma Basis with the
Financial Covenants;

(iv) to the extent that the acquisition includes the acquisition of Equity
Interests in any Person that is not a Loan Party or that does not become a Loan
Party in connection with such acquisition, or of assets by any Restricted
Subsidiary that is not a Loan Party, such acquisition shall be subject to
Section 8.2.4 [Loans and Investments] (without giving effect to clause
(c) thereof) and the aggregate Consideration attributable to such Equity
Interests or assets shall count against availability under Section 8.2.4 [Loans
and Investments] (other than clause (c) thereof); and

(v) if the Consideration to be paid by the Restricted Subsidiaries for such
Permitted Acquisition exceeds the Threshold Amount, the Restricted Subsidiaries
shall deliver to the Administrative Agent before or contemporaneously with such
Permitted Acquisition: (1) a certificate of the Borrower in substantially the
form of Exhibit 8.2.6 evidencing (x) compliance, on a Pro Forma Basis, with the
Financial Covenants and (y) compliance with the applicable requirements of
clauses (b)(i), (ii) and (iii) of this Section 8.2.6 and (2) to the extent
reasonably requested by the Administrative Agent and not subject to
confidentiality obligations owed to any Person other than CEI or any of its
Subsidiaries, copies of any agreements entered into or proposed to be entered
into by the Borrower or any Restricted Subsidiary in connection with such
Permitted Acquisition and such other information about such Person or its
assets, and the Administrative Agent may, to the extent it receives any such
copies of agreements or information, provide such copies of agreements or
information to the Lenders;

 

-102-



--------------------------------------------------------------------------------

(c) Dispositions permitted by Section 8.2.7 [Dispositions] and any liquidation,
merger, consolidation or acquisition to effect such Disposition; provided that
in the case of a consolidation or merger, the requirements of Section 8.2.6(a)
are complied with, to the extent applicable; and

(d) any Restricted Subsidiary that holds only de minimis assets and is not
conducting any material business may dissolve.

 

  8.2.7 Dispositions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, make any Disposition, except:

(a) any Disposition between or among the Borrower and the Restricted
Subsidiaries; provided that in the case of a consolidation or merger, the
requirements of Section 8.2.6(a) are complied with, to the extent applicable;

(b) any Disposition that constitutes a Restricted Payment permitted by
Section 8.2.5 [Restricted Payments] or an Investment permitted by Section 8.2.4
[Loans and Investments];

(c) an issuance or sale of Equity Interests by a Restricted Subsidiary to the
Borrower or to a Restricted Subsidiary;

(d) the sale of extracted Coal, other mineral products or other inventory in the
ordinary course of business;

(e) a sale, contribution, conveyance or other disposition of Receivables and
related assets of the type specified in the definition of Qualified Receivables
Transaction by or to a Receivables Subsidiary in a Qualified Receivables
Transaction permitted by Section 8.2.1(j) [Indebtedness];

(f) any Disposition of surplus, damaged, worn-out or obsolete assets in the
ordinary course of business (including the abandonment or other disposition of
intellectual property, including seismic data and interpretations thereof, that
is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries taken as whole);

 

-103-



--------------------------------------------------------------------------------

(g) licenses and sublicenses by the Borrower or any Restricted Subsidiary of
software or intellectual property, including seismic data and interpretations
thereof, in the ordinary course of business;

(h) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(i) the granting of Permitted Liens and dispositions in connection with
Permitted Liens;

(j) the sale or other disposition of cash or Temporary Cash Investments or other
financial instruments;

(k) the early termination or unwinding of any Hedging Obligations;

(l) any Disposition; provided that (i) within 365 days following any such
Disposition of assets that were the subject thereof are replaced by substitute,
replacement or other assets of the type used in the business of the Borrower or
any Restricted Subsidiary, and (ii) all such substitute assets are subject to
the Collateral Agent’s Lien for the benefit of the Secured Parties to the extent
such substitute assets are required to be part of the Collateral pursuant to
this Agreement or the other Loan Documents; provided that the fair market value
of all assets Disposed of under this clause in any given fiscal year (other than
transfers of property subject to a Casualty Event or condemnation proceeding)
shall not exceed $60,000,000;

(m) leases or subleases of subsurface interests in Real Property that are not
part of the Pennsylvania Mine Complex and are in the reasonable judgment of the
Borrower not economically practical for the Borrower or any of its Subsidiaries
to mine or operate;

(n) other Dispositions; provided that the fair market value of all assets
Disposed of under this clause in any given fiscal year (other than transfers of
property subject to a Casualty Event or condemnation proceeding) shall not
exceed the greater of (i) $10,000,000 and (ii) 2.5% of CTA as of the end of the
preceding fiscal year; and

(o) any Disposition that is not permitted by the other clauses of this
Section 8.2.7 [Dispositions], which is approved by the Required Lenders;

provided that, (i) in the case of clauses (e), (l) and (n), no Potential Default
or Event of Default is then in existence or will result therefrom.

 

  8.2.8 Affiliate Transactions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any transaction or series of transactions
(including the purchase, sale, lease or exchange of any property, employee
compensation arrangements or the rendering of any service) with, or for the
benefit of, any Affiliate of the Borrower (an “Affiliate Transaction”) unless
the terms thereof, taken as a whole, are not materially less favorable to the
Borrower or such Restricted Subsidiary than those that could be obtained at the
time of such transaction in arm’s-length dealings with a Person who is not such
an Affiliate or, if in the good faith judgment of the Board of Directors, no
comparable transaction is available with which to compare such Affiliate
Transaction, such Affiliate Transaction is otherwise fair to the Borrower or the
relevant Restricted Subsidiary from a financial point of view.

 

-104-



--------------------------------------------------------------------------------

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of foregoing paragraph:

(a) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business and
payments pursuant thereto;

(b) any sale of Hydrocarbons or other mineral products to an Affiliate of the
Borrower or the entering into or performance of Hedging Contracts, contracts for
exploring for, producing, gathering, marketing, processing, storing or otherwise
handling Hydrocarbons, or activities or services reasonably related or ancillary
thereto, or other operational contracts entered into in the ordinary course of
business which are fair to the Borrower and the Restricted Subsidiaries taken as
a whole, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party, as determined in good faith by
the Borrower;

(c) the sale or issuance to an Affiliate of the Borrower of Capital Stock of the
Borrower that does not constitute Disqualified Stock, and the sale to an
Affiliate of the Borrower of Indebtedness (including Disqualified Stock) of the
Borrower in connection with an offering of such Indebtedness in a market
transaction and on terms substantially identical to those of other purchasers in
such market transaction;

(d) transactions between the Borrower or any Restricted Subsidiary with a Person
that is an Affiliate of the Borrower (other than an Unrestricted Subsidiary of
the Borrower) solely because of the ownership by the Borrower or any Restricted
Subsidiary of Equity Interests in such Person (including the transaction
pursuant to which the Borrower or any Restricted Subsidiary acquired such Equity
Interests);

(e) transactions between the Borrower or any Restricted Subsidiary and any
Person, a director of which is also a director of the Borrower and such director
is the sole cause for such Person to be deemed an Affiliate of the Borrower or
such Restricted Subsidiary; provided that such director shall abstain from
voting as a director of the Borrower on any matter involving such other person;

(f) the payment of reasonable fees to and reimbursements of expenses (including
travel and entertainment expenses and similar expenditures in the ordinary
course of business) of employees, officers, directors or consultants of the
Borrower or any of its Subsidiaries;

(g) transactions between or among the Borrower and the Restricted Subsidiaries;

(h) payments that are permitted under Section 8.2.5 [Restricted Payments];

(i) sales, contributions, conveyances and other transfers of Receivables and
related assets of the type specified in the definition of Qualified Receivables
Transaction to a Receivables Subsidiary or any other similar transactions in
connection with any Qualified Receivables Transaction permitted by
Section 8.2.1(j) [Indebtedness];

(j) transactions effected, and payments made, in accordance with the terms of
any agreement to which the Borrower or any Restricted Subsidiary is a party as
of the Closing Date and listed as an exhibit to the Registration Statement (but
not including any acquisition of assets pursuant to the Omnibus Agreement, which
shall be subject, in each case, to either the first paragraph of this covenant
or clause (m) below) and any amendments, modifications, supplements,

 

-105-



--------------------------------------------------------------------------------

extensions, renewals or replacements thereof so long as such amendments,
modifications, supplements, extensions, renewals or replacements (i) do not
materially and adversely affect the rights, taken as a whole, of the Lenders as
compared to the terms of such agreement in effect on the Closing Date, as
determined in good faith by the Borrower or (ii) have received “Special
Approval” by the “Conflicts Committee” (as each term is defined in the
Partnership Agreement);

(k) any transaction in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an accounting,
appraisal or investment banking firm of national standing (or otherwise
reasonably acceptable to the Administrative Agent) stating that such transaction
is fair to the Borrower or such Restricted Subsidiary from a financial point of
view or that such transaction meets the requirements of the preceding paragraph;

(l) loans or advances to employees, officers or directors in the ordinary course
of business and approved by the Borrower’s Board of Directors in an aggregate
principal amount not to exceed $5,000,000 outstanding at any one time;

(m) transactions that have received “Special Approval” by the “Conflicts
Committee” (as each term is defined in the Partnership Agreement);

(n) pledges by the Borrower or any Restricted Subsidiary of (or any Guaranty by
the Borrower or any Restricted Subsidiary limited in recourse solely to) Equity
Interests in Unrestricted Subsidiaries for the benefit of lenders or other
creditors of the Borrower’s Unrestricted Subsidiaries; and

(o) the consummation of the Transactions and the payment of fees and expenses in
connection therewith.

 

  8.2.9 Change in Business.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, engage in any business other than a Permitted Business.

 

  8.2.10 Fiscal Year.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

 

  8.2.11 Amendments to Certain Documents; Prepayments of Certain Indebtedness.

(a) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend its certificate of incorporation (including any provisions
or resolutions relating to Capital Stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents in a manner that would be
adverse in any material respect to the Lenders. The Borrower shall not, through
merger or otherwise, reincorporate under the laws of a jurisdiction other than a
State of the United States.

(b) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend or modify or grant any waiver or release under any
Specified Material Contract, if such amendment, modification, waiver or release
would be adverse in any material respect to the Lenders (including by affecting
the assignability of any such contract or agreement in a manner that would have
a

 

-106-



--------------------------------------------------------------------------------

material and adverse effect on the rights of the Secured Parties in the
Collateral (including in such agreement as Collateral)); provided that
amendments, waivers and consents under multiple Specified Material Contracts
entered into substantially contemporaneously shall be viewed taken as a whole.

(c) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend or modify or grant any waiver or release under any Material
Contract (other than any Specified Material Contract), if such amendment,
modification, waiver or release affects the assignability of any such contract
or agreement in a manner that would have a material and adverse effect on the
rights of the Secured Parties in the Collateral (including in such agreement as
Collateral) or could reasonably be expected to result in a Material Adverse
Change; provided that amendments, waivers and consents under multiple Material
Contracts entered into substantially contemporaneously shall be viewed taken as
a whole.

(d) The Borrower shall not, and shall not cause or permit any of its
Subsidiaries to, enter into any agreements governing Permitted Unsecured Notes
or a Qualified Receivables Transaction, or any amendments to any of them, that
would make any of them more restrictive, to the Borrower or any Restricted
Subsidiary in any material respect than the Loan Documents, except, in the case
of a Qualified Receivables Transaction, as to assets relating to such Qualified
Receivables Transaction.

(e) The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, defease or make any prepayments, purchases, repurchases, or
redemptions of or in respect of any Permitted Unsecured Notes, unless at the
time of any such prepayment, purchase, repurchase or redemption (or irrevocable
notice thereof), no Event of Default or Potential Default shall exist or shall
result from such prepayment, purchase, repurchase or redemption after giving
effect thereto.

 

  8.2.12 Swaps.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into any Swap Agreement, other than those entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary is exposed in the conduct of its business or the
management of its liabilities.

 

  8.2.13 Financial Covenants.

(a) Minimum Interest Coverage Ratio. Commencing with the fiscal quarter ending
September 30, 2015, the Borrower shall not permit the Interest Coverage Ratio,
calculated as of the end of each fiscal quarter, to be less than 3.00 to 1.00.

(b) Maximum Total Leverage Ratio. Commencing with the fiscal quarter ending
September 30, 2015, the Borrower shall not permit the Total Leverage Ratio to
exceed, calculated as of the end of each fiscal quarter, 3.50 to 1.00.
Notwithstanding the foregoing, upon the consummation of a Material Permitted
Acquisition and until the end of the second full fiscal quarter thereafter (the
“Increase Period”), the maximum permitted Total Leverage Ratio shall be
increased to 4.00 to 1.00 (the “Step-Up”) during such Increase Period; provided
that an Increase Period may not immediately follow another Increase Period (that
is, following an Increase Period, there shall be at least one fiscal quarter as
of the end of which the Total Leverage Ratio has been complied with without
giving effect to the Step-Up).

 

-107-



--------------------------------------------------------------------------------

  8.2.14 Restrictions on Distributions from Restricted Subsidiaries.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness owed to the Borrower or any Restricted Subsidiary (provided
that (x) the priority that any series of Preferred Stock of a Restricted
Subsidiary has in receiving dividends or liquidating distributions shall not be
deemed to be a restriction on the ability to pay dividends or make other
distributions on its Capital Stock for purposes of this covenant and (y) the
subordination of Indebtedness owed to the Borrower or any Restricted Subsidiary
to other Indebtedness incurred by any Restricted Subsidiary shall not be deemed
a restriction on the ability to pay Indebtedness);

(2) make any loans or advances to the Borrower or a Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the
Borrower or any Restricted Subsidiary to other Indebtedness incurred by the
Borrower or any Restricted Subsidiary shall not be deemed a restriction on the
ability to make loans or advances); or

(3) sell, lease or transfer any of its property or assets to the Borrower or a
Restricted Subsidiary.

The foregoing restrictions of this Section 8.2.14 [Restrictions on Distributions
from Restricted Subsidiaries] will not apply to encumbrances or restrictions
existing under or by reason of:

(a) any encumbrance or restriction in any agreement in effect on the Closing
Date and set forth on Schedule 8.2.14;

(b) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Indebtedness incurred by such
Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Borrower or became a Restricted Subsidiary (other
than Indebtedness incurred as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Borrower) and outstanding on such
date;

(c) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (a) or (b) of this paragraph or this clause (c) or contained in any
amendment to an agreement referred to in clause (a) or (b) of this paragraph or
this clause (c); provided that the encumbrances and restrictions with respect to
such Restricted Subsidiary contained in any such refinancing agreement or
amendment are no less favorable to the Lenders than encumbrances and
restrictions with respect to such Restricted Subsidiary contained in such
agreements, as determined in good faith by the Borrower;

(d) (i) customary non-assignment provisions in any contract, license, lease or
sale or exchange agreement and (ii) cash, other deposits, or net worth or
similar requirements, in each case, imposed by suppliers, customers or lessors
under contracts or leases, in the case of each of clauses (i) and (ii), entered
into in the ordinary course of business;

(e) in the case of clause (3) of the preceding paragraph, restrictions contained
in Capital Lease Obligations, purchase money obligations, security agreements or
mortgages securing

 

-108-



--------------------------------------------------------------------------------

Indebtedness of a Restricted Subsidiary to the extent such restrictions restrict
the transfer of the property subject to such Capital Lease Obligations, purchase
money obligations, security agreements or mortgages;

(f) any restriction with respect to a Restricted Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary pending the
closing of such sale or disposition;

(g) any encumbrance or restriction in any agreement or instrument in connection
with a Qualified Receivables Transaction;

(h) Liens otherwise permitted to be incurred under the provisions of
Section 8.2.2 [Liens] that limit the right of the debtor to Dispose of the
assets subject to such Liens;

(i) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including, without
limitation, agreements entered into in connection with an Investment) entered
into with the approval of the Borrower’s Board of Directors, which limitation is
applicable only to the assets that are the subject of such agreements;

(j) encumbrances or restrictions applicable only to a Foreign Subsidiary;

(k) agreements governing Hedging Contracts, Interest Rate Agreements and
Currency Agreements incurred not for speculative purposes;

(l) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to or entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of the Borrower or any other Restricted Subsidiary other than the
assets and property of such Unrestricted Subsidiary; and

(m) any encumbrances or restrictions imposed by any amendments of the contracts,
instruments or obligations referred to in clauses (a) through (m) of this
paragraph; provided that such amendments are not materially more restrictive
with respect to such encumbrances and restrictions than those prior to such
amendment or refinancing, as determined in good faith by the Borrower.

 

  8.2.15 Negative Pledge Agreements.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any Contractual Requirement (other than this
Agreement or any other Loan Document) that limits the ability of the Borrower or
any Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person (other than property specifically excluded from the
Collateral requirements pursuant to Section 8.1.17(b) [Collateral]) for the
benefit of the Secured Parties with respect to the Obligations or under the Loan
Documents; provided that the foregoing shall not apply to each of the following
Contractual Requirements that:

(a) (i) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 8.2.15) are listed on Schedule 8.2.15 and (ii) to the extent
Contractual Requirements permitted

 

-109-



--------------------------------------------------------------------------------

by subclause (i) are set forth in an agreement evidencing Indebtedness or other
obligations, are set forth in any agreement evidencing any Refinancing
Indebtedness of such Indebtedness or obligation so long as such Refinancing
Indebtedness does not expand the scope of such Contractual Requirement;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary;

(c) arise pursuant to agreements entered into with respect to any Disposition
permitted by Section 8.2.7 [Dispositions] and applicable solely to assets under
such Disposition;

(d) are customary provisions in joint venture agreements and other similar
agreements permitted by Section 8.2.4 [Loans and Investments] and applicable to
the joint ventures owned by the Borrower or any Restricted Subsidiary;

(e) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.2.1 [Indebtedness], but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness;

(f) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(g) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to 8.2.1 [Indebtedness] to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

(h) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(i) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(j) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(k) are imposed by requirements of Law;

(l) customary net worth provisions contained in real property leases entered
into by any Restricted Subsidiary, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and the Restricted Subsidiaries to meet their
ongoing obligation;

(m) are customary restrictions and conditions contained in the document relating
to any Lien, so long as (i) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien and
(ii) such restrictions and conditions are not created for the purpose of
avoiding the restrictions imposed by this Section 8.2.15;

(n) are restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 8.2.1 [Indebtedness] or Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in the Loan Documents as
determined by the Borrower in good faith and do not restrict Liens on the
Collateral to secure the Obligations;

 

-110-



--------------------------------------------------------------------------------

(o) are restrictions regarding licenses or sublicenses by the Borrower and the
Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);

(p) are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated; and

(q) are encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (p) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s Board of
Directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

  8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and Reimbursement Obligations and interest thereon,
expiration or termination of all Letters of Credit, satisfaction of all of the
Loan Parties’ other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

 

  8.3.1 Quarterly Financial Statements.

Commencing with the fiscal quarter ending after the Closing Date, as soon as
available and in any event within 45 calendar days after the end of each of the
first three fiscal quarters in each fiscal year (or by the date that is 45 days
after the Closing Date, in the case of the first fiscal quarter ending after the
Closing Date), (i) financial statements of the Borrower, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of operations, net investment and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Financial Officer or Treasurer of the Borrower (or the General
Partner) as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year (which, for the
first four full fiscal quarters following the Qualified IPO may be the financial
statements for the predecessor as described in the Registration Statement) and
(ii) a management’s discussion and analysis of financial condition and results
of operations for each period for which financial statements are delivered
pursuant to clause (i) above.

 

-111-



--------------------------------------------------------------------------------

  8.3.2 Annual Financial Statements.

As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, (i) financial statements of the Borrower consisting
of a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of operations, net investment and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year (which, for the first fiscal year
following the Qualified IPO may be the financial statements for the predecessor
as described in the Registration Statement), and certified by independent
certified public accountants of nationally recognized standing reasonably
satisfactory to the Administrative Agent and (ii) a management’s discussion and
analysis of financial condition and results of operations for each fiscal year
for which financial statements are delivered pursuant to clause (i) above. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) or
explanation statement as to “going concern” or similar matter or the scope of
such audit.

 

  8.3.3 SEC Website.

Reports or other information required to be delivered pursuant to Section 8.3.1
[Quarterly Financial Statements], Section 8.3.2 [Annual Financial Statements]
and Sections 8.3.7(a) and (b) [Budgets, Forecasts, Other Reports and
Information] shall be deemed to have been delivered on the date on which such
report or other information is posted on the SEC’s website at www.sec.gov, and
such posting shall be deemed to satisfy the reporting and delivery requirements
of Sections 8.3.1 [Quarterly Financial Statements], 8.3.2 [Annual Financial
Statements] and 8.3.7(a) and (b) [Budgets, Forecasts, Other Reports and
Information].

 

  8.3.4 Certificate of the Borrower.

On or prior to the date that the financial statements of the Borrower furnished
to the Administrative Agent and to the Lenders pursuant to Section 8.3.1
[Quarterly Financial Statements] and Section 8.3.2 [Annual Financial Statements]
are required to be furnished, a certificate (each a “Compliance Certificate”) of
the Borrower signed by the Chief Financial Officer or Treasurer of the Borrower,
in the form of Exhibit 8.3.4, to the effect that, except as described pursuant
to Section 8.3.5 [Notice of Default], (i) the representations and warranties of
the Borrower contained in Section 6 [Representations and Warranties] and in the
other Loan Documents are true in all material respects on and as of the date of
such certificate (except representations and warranties which expressly relate
solely to an earlier date or time), (ii) no Event of Default or Potential
Default exists and is continuing on the date of such certificate,
(iii) specifying the occurrence of a Step-Up pursuant to the terms of
Section 8.2.13(b) [Maximum Total Leverage Ratio] and the related Increase
Period, (iv) containing calculations in sufficient detail to demonstrate
compliance as of the date of such financial statements with the Financial
Covenants, (v) describing the commodity Swap Agreements in place to which any
Loan Party is a party and confirming that all such Swap Agreements are Swap
Agreements that the Loan Parties are permitted to enter under Section 8.2.12
[Swaps].

 

  8.3.5 Notice of Default.

Promptly after any Responsible Officer of the Borrower has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
a Responsible Officer of the Borrower setting forth the details of such Event of
Default or Potential Default and the action that the Borrower proposes to take
with respect thereto.

 

-112-



--------------------------------------------------------------------------------

  8.3.6 Certain Events.

Written notice to the Administrative Agent, for provision to the Lenders:

(a) promptly after any Responsible Officer of the Borrower has learned of the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against the
Borrower or any of its Subsidiaries (that would reasonably be expected to result
in a liability against such Person) (i) relating to the Collateral involving a
claim or series of claims in excess of the Threshold Amount or (ii) which if
adversely determined would constitute a Material Adverse Change;

(b) promptly after any Responsible Officer of the Borrower has knowledge
thereof, any event which could reasonably be expected to result in a Material
Adverse Change;

(c) promptly after any Responsible Officer of the Borrower has knowledge
thereof, any material breach under any Material Contract;

(d) promptly after any Loan Party incurs obligations or liabilities that are due
and payable arising in connection with or as a result of the early or premature
termination of Swap Agreements (whether or not occurring as a result of a
default thereunder), which would exceed the Threshold Amount in the aggregate;
and

(e) within five (5) Business Days after any Responsible Officer of the Borrower
has knowledge thereof, of the occurrence of any ERISA Event that would
reasonably be expected to constitute a Material Adverse Change.

 

  8.3.7 Budgets, Forecasts, Other Reports and Information.

(a) Concurrently with or prior to the delivery of financial statements pursuant
to Section 8.3.2 [Annual Financial Statements] for any fiscal year, the budget
for the succeeding fiscal year;

(b) Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders;

(c) Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any of its
Subsidiaries with the SEC;

(d) Simultaneously with each delivery of financial statements referred to in
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements;

(e) Simultaneously with each delivery of financial statements referred to in
Section 8.3.2 [Annual Financial Statements], a certificate of a Responsible
Officer of the Borrower setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(f) Promptly upon their becoming available to the Borrower, a copy of any order
in any proceeding to which the Borrower or any of its Subsidiaries is a party
issued by any Official Body to the extent it could reasonably be expected to
result in a Material Adverse Change; and

(g) Promptly upon request, such other reports and information as any of the
Lenders may from time to time reasonably request, including five year
projections of the Borrower.

 

-113-



--------------------------------------------------------------------------------

9. DEFAULT

 

  9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

  9.1.1 Payments Under Loan Documents.

(a) The Borrower shall fail to make (i) any payment of principal on any Loan
when due or (ii) payment of any Reimbursement Obligation within one (1) Business
Day after such amount becomes due;

(b) The Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation within three (3) Business Days after such interest becomes due in
accordance with the terms hereof; or

(c) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding amounts that are addressed in subparagraphs (a) and
(b) above) or under the other Loan Documents within three (3) Business Days
after the time period specified herein or therein and, if no time period is
specified, then within ten (10) Business Days after a demand or notice has been
provided to the Borrower requesting payment of such amount;

 

  9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or incorrect in any material
respect as of the time it was made or furnished;

 

  9.1.3 Breach of Certain Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.1 [Preservation of Existence, Etc.] (with
respect to the legal existence of the Borrower only), Section 8.1.6 [Visitation
Rights], Section 8.1.11 [Use of Proceeds], Section 8.1.13 [Anti-Terrorism Laws;
Foreign Corrupt Practices Act], Section 8.2 [Negative Covenants] or
Section 8.3.5 [Notice of Default];

 

  9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of 30 days after any
Responsible Officer of any Loan Party becomes aware of the occurrence thereof;

 

-114-



--------------------------------------------------------------------------------

  9.1.5 Defaults in Other Agreements or Indebtedness.

A breach, default or event of default shall occur at any time under the terms of
any agreement (other than any Loan Document) involving borrowed money or the
extension of credit or any other Indebtedness under which the Borrower or any
Restricted Subsidiary for all such Indebtedness may be obligated as a borrower
or guarantor in excess of the Threshold Amount in the aggregate for such
Indebtedness, and such breach, default or event of default consists of the
failure to pay (beyond any period of grace permitted with respect thereto) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness or the termination of any commitment to lend in excess of the
Threshold Amount;

 

  9.1.6 Final Judgments or Orders.

Any final judgments, awards or orders not covered by insurance for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against the Borrower or any Restricted Subsidiary by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of sixty (60) days from the date of entry;

 

  9.1.7 Loan Document Unenforceable.

(a) Any of the Loan Documents to which any Loan Party is a party (i) shall cease
to be a legal, valid and binding agreement enforceable against such Person
executing the same or such Person’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall
cease to be in full force and effect (in either case except by operation of its
terms), or (ii) shall be contested or challenged by any Loan Party or any agent
thereof or (iii) cease to give or provide the respective Liens, security
interests, rights, titles, interests, remedies, powers or privileges intended to
be created thereby on assets with an aggregate value (for all assets as to which
an event described in this clause (iii) or the clause (b) below has occurred and
is continuing) in excess of the Threshold Amount (except by operation of its
terms) or (b) any security interest and Lien purported to be created by any
Security Document on assets with an aggregate value (for all assets as to which
an event described in this clause (b) or the clause (a)(iii) above has occurred
and is continuing) in excess of the Threshold Amount shall cease to be in full
force and effect, or shall cease to give the Collateral Agent, for the benefit
of the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (except as otherwise expressly
provided in such Security Document);

 

  9.1.8 Inability to Pay Debts.

(i) The Borrower or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any substantial part of the property of any such Person
with an aggregate value (for all property described in this clause (ii)) in
excess of the Threshold Amount and is not released, vacated, stayed, dismissed
or fully bonded within 60 days after its issue or levy;

 

  9.1.9 ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan;

 

-115-



--------------------------------------------------------------------------------

  9.1.10 Change of Control.

A Change of Control shall occur;

 

  9.1.11 Operating Agreement.

A Loan Party shall not be the “Operator” under the Operating Agreement;

 

  9.1.12 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding;

 

  9.1.13 Voluntary Proceedings.

Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing; or

 

  9.1.14 Material Contracts.

Any termination of any Material Contract shall occur that could reasonably be
expected to result in a Material Adverse Change; provided that no Event of
Default shall exist with respect to the termination of such Material Contract
(other than the Operating Agreement and the Partnership Agreement) (a) for the
90 days after such termination so long as the Borrower is using commercially
reasonable efforts to replace such Material Contract or (b) if such Material
Contract is replaced within 90 days after such termination with a Material
Contract that is not materially less favorable (taken as a whole) to the
Borrower and its Subsidiaries or the Lenders than the Material Contract that was
terminated.

 

  9.2 Consequences of Event of Default.

 

  9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments Under Loan
Documents] through 9.1.10 [Change of Control] shall occur and be continuing, no
further obligation shall exist on the part of the Lenders to make Loans or any
Issuing Lender to issue Letters of Credit, as the case may be, and the
Administrative Agent may, and upon the request of the Required Lenders, shall,
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations (other than Obligations under Specified Swap Agreements
and Other Lender Provided Financial Service Products) to be forthwith due and
payable, and

 

-116-



--------------------------------------------------------------------------------

the same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of the Persons entitled thereto without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (ii) require the Borrower to, and the Borrower
shall thereupon, Cash Collateralize all Letter of Credit Obligations comprised
of the aggregate undrawn amount of Letters of Credit (to the extent not
otherwise Cash Collateralized by the Borrower pursuant to this Agreement).
Moneys in such account shall be applied by the Administrative Agent (x) first,
to reimburse each of the Issuing Lenders for LC Disbursements for which it has
not been reimbursed and (y) second, after the Letter of Credit Obligations have
been paid in full and otherwise terminated or expired, to satisfy other
outstanding Obligations. Upon the curing of all existing Events of Default to
the satisfaction of the Required Lenders, the Administrative Agent shall return
the cash collateral to the Borrower; and

 

  9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.12 [Involuntary Proceedings]
or Section 9.1.13 [Voluntary Proceedings] shall occur, no further obligation
shall exist on the Lenders or any Issuing Lender to issue any Letters of Credit
hereunder, and the unpaid principal amount of the Loans then outstanding and all
interest accrued thereon, any unpaid fees and all other Obligations (other than
Obligations under Specified Swap Agreements and Other Lender Provided Financial
Service Products) shall be immediately due and payable, and the Borrower shall
immediately Cash Collateralize all Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit (to the extent not otherwise Cash
Collateralized by the Borrower pursuant to this Agreement), in each case,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

 

  9.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Secured Party to whom
any Obligation is owed by any Loan Party hereunder or under any other Loan
Document or any participant of any Lender which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] and any
branch, Subsidiary or Affiliate of such Secured Party anywhere in the world
shall have the right (to the extent permitted by applicable Law), in addition to
all other rights and remedies available to it, without notice to such Loan
Party, to set-off against and apply to the then unpaid balance of all the Loans
and all other Obligations of the Borrower and the other Loan Parties hereunder
or under any other Loan Document any debt owing to, and any other funds held in
any manner for the account of, the Borrower or such other Loan Party by such
Secured Party or participant or by such branch, Subsidiary or Affiliate,
including all funds in all deposit accounts (whether time or demand, general or
special, provisionally credited or finally credited, or otherwise) now or
hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts or funds
not otherwise beneficially owned by the Borrower or such other Loan Party) with
such Secured Party or participant or such branch, Subsidiary or Affiliate. Such
right shall exist whether or not any Secured Party shall have made any demand
under this Agreement or any other Loan Document, whether or not such debt owing
to or funds held for the account of the Borrower or such other Loan Party is or
are matured or unmatured and regardless of the existence or adequacy of any
Collateral, Guaranty or any other security, right or remedy available to any
Secured Party; and

 

  9.2.4 [Reserved].

 

  9.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 [Consequences of Event of Default] and until all
Obligations of the Loan Parties have been Paid in Full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Collateral Agent or the Administrative Agent, shall be applied as follows:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, out-of-pocket expenses and other amounts (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent and the
Collateral Agent) payable to the Administrative Agent or the Collateral Agent in
their respective capacities as such;

 

-117-



--------------------------------------------------------------------------------

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lenders (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lenders) arising under the Loan Documents, ratably among them in proportion to
the respective amounts described in this clause (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Reimbursement
Obligations and other Obligations arising under the Loan Documents, ratably
among the Lenders and the Issuing Lenders in proportion to the respective
amounts described in this clause (c) payable to them;

(d) Fourth, to the Administrative Agent for the account of the Issuing Lenders,
to Cash Collateralize that portion of Letter of Credit Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to this Agreement;

(e) Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Obligations then owing
under Specified Swap Agreements and Other Lender Provided Financial Service
Product, ratably among the Lenders, the Issuing Lenders and the providers of
Specified Swap Agreements and Other Lender Provided Financial Service Product in
proportion to the respective amounts described in this clause (e) held by them;
and

(f) Last, the balance, if any, after all of the Obligations have been
indefeasibly Paid in Full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Loan Party shall not be applied to the
Obligations that are Excluded Swap Obligations (it being understood, that in the
event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this clause (a), the Administrative Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
clause Fifth above from amounts received from a Qualified ECP Loan Party to
ensure, as nearly as possible, that the proportional aggregate recoveries with
respect to Obligations described in clause Fifth above by the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to clause Fifth above) and
(b) Obligations arising under Specified Swap Agreements and Other Lender
Provided Financial Service Products shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the counterparty to such Specified Swap Agreement or Other
Lender Provided Financial Service Product, as the case may be. Each counterparty
to a Specified Swap Agreements and Other Lender Provided Financial Service
Products not a party to this Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Section 10 [The Administrative Agent] hereof for itself and its Affiliates as if
a “Lender” party hereto.

 

-118-



--------------------------------------------------------------------------------

  9.2.6 Collateral Agent

All Liens granted as security for the Obligations under the Security Documents
and any other Loan Document shall secure the Obligations ratably and on a pari
passu basis in favor of the Collateral Agent for the benefit of the Secured
Parties. No provider of a Specified Swap Agreement or Other Lender Provided
Financial Service Product (except in its capacity as a Lender hereunder (to the
extent that this Agreement or any other Loan Document empowers the Lenders to
direct the Administrative Agent)) shall be entitled or have the power to direct
or instruct the Collateral Agent on any such matters or to control or direct in
any manner the maintenance or disposition of the Collateral.

 

  9.2.7 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), the Administrative
Agent and the Collateral Agent shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable Law, all of
which rights and remedies shall be cumulative and non-exclusive to the extent
permitted by Law. The Administrative Agent and the Collateral Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Administrative Agent and the Lenders under the Loan Documents or
applicable Law.

 

  9.3 Notice of Sale.

Any notice required to be given by the Collateral Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Agent, if given to the Borrower at least ten (10) days prior to such
proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

10. THE ADMINISTRATIVE AGENT

 

  10.1 Appointment and Authority.

Each Lender (including in its capacity as a counterparty to a Specified Swap
Agreement or Other Lender Provided Financial Service Product or an Affiliate of
such counterparty on behalf of such Affiliate) and Issuing Lender hereby
irrevocably designates, appoints and authorizes PNC to act as Administrative
Agent and Collateral Agent for such Lender under the Loan Documents and to
execute and deliver or accept on behalf of each of the Lenders the other Loan
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of a Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and any other instruments and
agreements referred to herein, and to exercise such powers and to perform such
duties hereunder as are specifically delegated to or required of the
Administrative Agent or any of them by the terms hereof, together with such
powers as are reasonably incidental thereto. PNC agrees to act as the
Administrative Agent on behalf of the Lenders to the extent provided in the Loan
Documents. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions, except as set forth in Section 10.10 [Authorization
to Release Collateral and Guarantors].

 

  10.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not

 

-119-



--------------------------------------------------------------------------------

the Administrative Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

  10.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-120-



--------------------------------------------------------------------------------

  10.4 Reliance by Agents.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

  10.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

  10.6 Resignation of Agents.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan

 

-121-



--------------------------------------------------------------------------------

Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 10.6 and Section 11.3 [Expenses; Indemnity;
Damage Waiver] shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as Swingline Lender and as an Issuing Lender. If PNC resigns as an
Issuing Lender, it shall retain all the rights, powers, privileges and duties of
an Issuing Lender with respect to all Letters of Credit issued by it that remain
outstanding as of the effective date of its resignation as Issuing Lender and
all Letter of Credit Obligations with respect thereto, including the right to
require the Lenders to make Participation Advances pursuant to Section 2.9.3
[Participations, Disbursements, Reimbursement]. If PNC resigns as Swingline
Lender, the Borrower shall repay any outstanding Swing Loans on or prior to the
effective date of such resignation and, to the extent any Swing Loans remain
outstanding as of the effective date of its resignation as Swingline Lender, PNC
shall retain all the rights, powers, privileges and duties of a Swingline Lender
with respect to such Swing Loans, including the right to require the Lenders to
make Base Rate Loans pursuant to Section 2.10 [Borrowings to Repay Swing Loans].
Upon the appointment of a successor Administrative Agent hereunder, such
successor shall (i) succeed to all of the rights, powers, privileges and duties
of PNC as a retiring Swingline Lender and Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Swingline Lender and Issuing Lender and Administrative Agent
under the Loan Documents and (ii) issue letters of credit in substitution for
the Letters of Credit issued by PNC, if any, outstanding at the time of such
succession or make other arrangements satisfactory to PNC to effectively assume
the obligations of PNC with respect to such Letters of Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

  10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

  10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the “Joint Lead
Arrangers,” “Joint Bookrunners,” “Syndication Agent” or Lenders listed on the
cover page hereof shall have any

 

-122-



--------------------------------------------------------------------------------

powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, the Swingline Lender, a Lender or an Issuing Lender
hereunder.

 

  10.9 Administrative Agent’s Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.

 

  10.10 Authorization to Release Collateral and Guarantors.

It is expressly agreed by each Lender and each Issuing Lender, that upon the
written request of the Borrower (accompanied by such certificates and other
documentation as the Administrative Agent may reasonably request) the
Administrative Agent on behalf of the Lenders and without any consent or action
by any Lender, shall so long as no Event of Default exists after giving effect
thereto, (x) release, subordinate, enter into non-disturbance agreements or
consent to the release by the Collateral Agent of, or grant of an option with
respect to, (i) any Collateral or any Guarantor from a Guaranty Agreement or any
other Loan Document, in either case, in connection with any sale, transfer,
disposition to a Person that is not a Loan Party, merger with a Person that is
not a Loan Party or other transaction permitted by this Agreement (including a
release of Accounts or related contracts giving rise to Accounts from time to
time in connection with a Qualified Receivables Transaction), such release to
include releases from the Guaranty Agreement or any other Loan Document of any
Loan Party that becomes an Excluded Subsidiary or ceases to be a Subsidiary
pursuant to any sale, transfer, lease, disposition, merger or other transaction
permitted by this Agreement and a release of all the assets of such Loan Party
that becomes an Excluded Subsidiary or ceases to be a Subsidiary, (ii) any
assets no longer required to be Collateral pursuant to the terms hereof or of
any other Loan Document or (y) subordinate, enter into non-disturbance
agreements, or grant of an option with respect to any assets in connection with
any easements, permits, licenses, rights of way, options, surface leases or
other surface rights or interests permitted to be granted hereunder.

 

  10.11 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

  10.12 Withholding Tax.

To the extent required by any applicable Law (as determined in good faith by the
Administrative Agent), the Administrative Agent may withhold from any payment to
any Lender under any Loan Document an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 5.8
[Taxes], each Lender shall indemnify and hold harmless the Administrative Agent
against, and shall make payable in respect thereof within 10 days after demand
therefor, any and all

 

-123-



--------------------------------------------------------------------------------

Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Official Body as a result of the failure of the Administrative Agent
to properly withhold Tax from amounts paid to or for the account of such Lender
for any reason (including because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 10.12 [Withholding Tax].
The agreements in this Section 10.12 [Withholding Tax] shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations. For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 10.12
[Withholding Tax], include any Issuing Lender.

11. MISCELLANEOUS

 

  11.1 Modifications, Amendments or Waivers.

 

  11.1.1 Required Consents.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder; provided that no consent of
any Lender is required for releases, corrections, amendments, updates or other
transactions or actions authorized by Section 10.10 [Authorization to Release
Collateral and Guarantors]. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided that no such agreement, waiver or consent may be made which will:

(a) increase the amount of the Revolving Credit Commitment of any Lender
hereunder without the consent of such Lender;

(b) whether or not any Loans are outstanding, extend the Maturity Date or the
time for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans, changes to Section 8.2.13 [Financial
Covenants] or the definitions used therein or the application (or waiver of
application) of any rate increase described in Section 4.3 [Interest After
Default] shall not constitute a postponement of any date scheduled for the
payment of principal or interest or a reduction of principal, interest or fees);

(c) except as otherwise provided in this Agreement, without the written consent
of all the Lenders (other than Defaulting Lenders), release all or substantially
all of the Guarantors (as measured by fair market value of their assets) from
their Obligations under the Guaranty Agreement; provided that the foregoing
consents shall not be required in connection with any sale, transfer, lease,
disposition, merger or other transaction otherwise permitted by this Agreement,
which such consents are given if required solely by the Administrative Agent
pursuant to Section 10.10 [Authorization to Release Collateral and Guarantors];

 

-124-



--------------------------------------------------------------------------------

(d) except as otherwise provided in this Agreement, without the written consent
of all the Lenders (other than Defaulting Lenders), release all or substantially
all of the Collateral; provided that (x) the foregoing consents shall not be
required in connection with any sale, transfer, lease, disposition, merger or
other transaction otherwise permitted by this Agreement, which such consents are
given if required solely by the Administrative Agent pursuant to Section 10.10
[Authorization to Release Collateral and Guarantors], and (y) in the event that
the Borrower provides any applicable Issuing Lender with Cash Collateral to
secure any Letters of Credit with an expiry date beyond the Revolving Maturity
Date pursuant to Section 2.9.10 [Cash Collateral Prior to the Maturity Date],
such Issuing Lender is permitted to release such Cash Collateral without the
consent of any Lender once such Letter of Credit has terminated, expired or has
otherwise been returned to such Issuing Lender undrawn; or

(e) amend Section 2.4 [Voluntary Commitment Reduction] with respect to the
provision regarding ratable reduction of Revolving Credit Commitments,
Section 5.2 [Pro Rata Treatment of Lenders], Section 5.3 [Sharing of Payments by
Lenders] or Section 9.2.5 [Application of Proceeds] or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders or the definition of “Ratable Share”, in each
case without the consent of all of the Lenders;

(f) amend this Section 11.1 [Modifications, Amendments or Waivers] in a manner
that would reduce the voting rights of any Lender without consent of such
affected Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

  11.1.2 Certain Amendments.

Notwithstanding Section 11.1.1(a) [Required Consents] or any other provision in
any Loan Document to the contrary, the Borrower and the Administrative Agent, on
behalf of the Lenders and without any consent or action by any Lender, may
amend, modify, supplement or restate in whole or in part any of the Loan
Documents from time to time or consent to such action by the Collateral Agent to
(i) cure any defect or error, (ii) comply with any provision hereunder or under
any other Loan Document, (iii) add Guarantors of the Obligations, (iv) add
property or other assets as Collateral, (v) add covenants of the Borrower or the
other Loan Parties for the benefit of the Lenders or to surrender any right or
power herein conferred upon the Borrower or any of the other Loan Parties,
(vi) approve of any correction or update to any Schedule hereto or to any other
Loan Document to the extent such Schedule is being corrected in any manner that
is not material or is being updated to reflect the consummation of any
transaction or exercise of any rights of the Loan Parties permitted hereunder
for which no consent is required or for which the required consent has been
received, (vii) release from perfection any Lien created by any Loan Document
that is no longer required by the terms hereof or such Loan Document to be
perfected, or (viii) share Collateral on a pro rata basis with any counterparty
to a Specified Swap Agreement described in clause (iii) of the definition of
“Specified Swap Agreement.”

 

-125-



--------------------------------------------------------------------------------

  11.1.3 Amendments Affecting the Administrative Agent, Etc.

No agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Swingline Lender or any Issuing
Lender may be made without the written consent of the Administrative Agent, the
Swingline Lender or such Issuing Lender, as applicable.

 

  11.1.4 Non-Consenting Lenders.

If in connection with any proposed waiver, amendment or modification referred to
in any of the clauses (a) through (f) in Section 11.1.1 [Required Consents], the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

 

  11.1.5 Defaulting Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

  11.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

 

  11.3 Expenses; Indemnity; Damage Waiver.

 

  11.3.1 Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lead Arrangers, the Administrative Agent, the Collateral Agent and their
respective Affiliates (including the reasonable fees, charges and disbursements
of outside counsel and land professionals for the Administrative Agent), and
shall pay all reasonable fees in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Lender (including the reasonable fees, charges
and disbursements of any counsel for the

 

-126-



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, any Lender or any Issuing Lender),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.3 [Expenses; Indemnity; Damage Waiver], or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

 

  11.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Lead Arrangers, the Administrative Agent (and
any sub-agent thereof), each Lender and each Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable out-of-pocket related
expenses (including the fees, charges and disbursements of any outside counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the Loan
Parties of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of any Loan Party under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any of its Subsidiaries, and regardless of
whether any Indemnitee is a party thereto; provided that the Borrower shall not
be liable for any portion of any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements with
respect to an Indemnitee (A) if the same is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct or (B) results from a
dispute solely among Indemnitees (other than any claims against an Indemnitee in
its capacity or in fulfilling its role as the Administrative Agent or arranger
or any similar role under this Agreement and other than any claims arising out
of any act or omission of the Borrower or any of its Affiliates). The
Indemnitees will attempt to minimize the fees and expenses of legal counsel for
the Indemnitees which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Indemnitees if
appropriate under the circumstances. This Section 11.3.2 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

  11.3.3 Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 2.9.8 [Indemnity], Section 11.3.1 [Costs and
Expenses] or Section 11.3.2 [Indemnification by the Borrower] to be paid by it
to the Administrative Agent (or any sub-agent thereof), the Issuing Lenders or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lenders or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted

 

-127-



--------------------------------------------------------------------------------

against the Administrative Agent (or any such sub-agent) or an Issuing Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing
Lender in connection with such capacity.

 

  11.3.4 Waiver of Consequential Damages, Etc.

No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found to be a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of such Indemnitee, nor shall any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages (as opposed to direct or actual damages) relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of the Loan Parties pursuant to Section 11.3.2 [Indemnification by the
Borrower].

 

  11.3.5 Payments.

All amounts due under this Section 11.3 [Expenses; Indemnity; Damage Waiver]
shall be payable not later than ten (10) days after demand therefor.

 

  11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day, such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Maturity Date if the Maturity
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

 

  11.5 Notices; Effectiveness; Electronic Communication.

 

  11.5.1 Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 11.5.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

-128-



--------------------------------------------------------------------------------

  11.5.2 Electronic Communications.

Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender if such Lender or Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication and the
Administrative Agent shall have notified the Borrower of the same. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

  11.5.3 Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

  11.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

  11.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 2.9.8
[Indemnity], Section 2.9.10 [Cash Collateral Prior to the Maturity Date],
Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver],
shall survive payment in full of all principal and interest under the Notes, the
termination of the Commitments and the expiration or termination or cash
collateralization of all Letters of Credit. All other covenants and agreements
of the Loan Parties shall continue in full force and effect from and after the
date hereof and until Payment In Full.

 

-129-



--------------------------------------------------------------------------------

  11.8 Successors and Assigns.

 

  11.8.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations], the Lead Arrangers, and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

  11.8.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(ii) in any case not described in clause (a)(i) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of such Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(c) Required Consents. No consent shall be required for any assignment except
for the following consents (which shall not be unreasonably withheld or delayed
and shall not be required in the case of an assignment to a Lender, an Affiliate
of a Lender or, in the case of an assignment of Term Loans, an Approved Fund):

(i) the consent of the Administrative Agent;

 

-130-



--------------------------------------------------------------------------------

(ii) the consent of the Borrower, unless an Event of Default has occurred and is
continuing at the time of such assignment; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(iii) the consent of each Issuing Lender with a Letter of Credit Issuing Lender
Sublimit in excess of $10,000,000, if the assignment increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(d) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 from the
assignor or the assignee, and the assignee, if it is not a Lender, shall deliver
to the Administrative Agent an administrative questionnaire provided by the
Administrative Agent.

(e) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(g) No Assignment to Defaulting Lender. No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.7 [Increased Costs], and Section 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

 

  11.8.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is in such register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Such register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

-131-



--------------------------------------------------------------------------------

  11.8.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any of clause (a), (b),
(c), (d), (e) or (f) of Section 11.1.1 [Required Consents]. Subject to
Section 11.8.5 [Limitations upon Participant Rights], the Borrower agrees that
each Participant shall be entitled to the benefits of Section 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available],
Section 5.7 [Increased Costs] and Section 5.8 [Taxes] (subject to the
requirements and limitations of such Sections and Section 5.6.3 [Mitigation
Obligation] and 5.6.2 [Replacement of a Lender], and it being understood that
the documentation required under Section 5.8.5 [Status of Lenders] shall be
delivered solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided such Participant agrees to be subject to Section 5.3 [Sharing
of Payments by Lenders] as though it were a Lender.

Each Lender that sells participations to a Participant, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register of
all such Participants. The entries in the participant register shall be
conclusive (absent manifest error), and the Borrower and the Lenders shall treat
each Person whose name is recorded in the participant register pursuant to the
terms hereof as a Participant for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have the
obligation to disclose all or a portion of the participant register (including
the identity of the Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans are in registered
form for U.S. federal income tax purposes. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a participant register.

 

  11.8.5 Limitations upon Participant Rights.

A Participant shall not be entitled to receive any greater payment under
Section 5.7 [Increased Costs], Section 5.8 [Taxes] or Section 11.3 [Expenses;
Indemnity; Damage Waiver] than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent that the Participant’s right to a greater payment results from a
Change in Law after the Participant became a Participant.

 

-132-



--------------------------------------------------------------------------------

  11.8.6 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

  11.9 Confidentiality.

 

  11.9.1 General.

Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.9, to (a) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (b) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (a) becomes publicly available other than as a result of a breach of
this Section 11.9 or (b) becomes available to the Administrative Agent, any
Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, the other Loan
Parties or any other Person that has obtained such confidential information
pursuant to this Section 11.9. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.9 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

  11.9.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender, and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

 

  11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings,

 

-133-



--------------------------------------------------------------------------------

oral or written, relating to the subject matter hereof including any prior
confidentiality agreements and commitments. Except as provided in Section 7
[Conditions of Lending and Issuance of Letters of Credit], this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

  11.11 Governing Law, Etc.

 

  11.11.1 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles. Each standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance
(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590), as determined by the Issuing Lender, and each trade Letter of
Credit shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

 

  11.11.2 SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

  11.11.3 WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.11.2 [SUBMISSION TO JURISDICTION]. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY

 

-134-



--------------------------------------------------------------------------------

WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

 

  11.11.4 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  11.11.5 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.11.5.

 

  11.12 Certain Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to those Lenders or their Affiliates which are counterparties or
parties to any Specified Swap Agreement or any Other Lender Provided Financial
Service Product with any Loan Party on a pro rata basis in respect of any
obligations of any Loan Party which arise under any such Specified Swap
Agreement (after giving effect to all netting arrangements relating to such
Specified Swap Agreements) or any Other Lender Provided Financial Service
Product, including any Specified Swap Agreement or any Other Lender Provided
Financial Service Product between such Persons in existence prior to the date
hereof. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Specified Swap Agreement or any Other Lender Provided Financial
Service Product.

 

  11.13 USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA PATRIOT Act.

 

-135-



--------------------------------------------------------------------------------

  11.14 No Fiduciary Duty.

Each Loan Party agrees and acknowledges that: (i) each Secured Party is acting
solely as a principal and is not a financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other party; (ii) no Secured Party has assumed or will
assume an advisory, agency or fiduciary responsibility in any Loan Party’s or
their respective Affiliates’ favor with respect to any of the transactions
contemplated hereby (irrespective of whether any Secured Party has advised or is
currently advising any Loan Party or its Affiliates on other matters) and no
Secured Party has any obligation to the Loan Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; (iii) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from the Loan Parties or their respective
Affiliates and the Secured Parties have no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Lenders have not provided any legal, accounting, regulatory or tax
advice in any jurisdiction with respect to any of the transactions contemplated
hereby and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each
Loan Party acknowledges and agrees that it will consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and neither
any Secured Party nor its Affiliates shall have any responsibility or liability
to any Loan Party with respect thereto. Each Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that such Loan
Party may have against the Secured Parties or their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty.

 

  11.15 No General Partner’s Liability.

It is hereby understood and agreed that the General Partner shall have no
personal liability, as general partner or otherwise, for the payment of any
amount owing or to be owing hereunder or under the other Loan Documents. The
Administrative Agent and the Lenders agree for themselves and their respective
successors and assigns that no claim arising against any Loan Party under any
Loan Document with respect to the Obligations shall be asserted against the
General Partner.

[SIGNATURE PAGES FOLLOW]

 

-136-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: CNX COAL RESOURCES LP By: CNX COAL RESOURCES GP LLC, its general
partner By:

/s/ Lorraine L. Ritter

Name: Lorraine L. Ritter Title:

Chief Financial Officer and

Chief Accounting Officer

GUARANTORS: CNX OPERATING LLC CNX THERMAL HOLDINGS LLC By:

/s/ Lorraine L. Ritter

Name: Lorraine L. Ritter Title:

Chief Financial Officer and

Chief Accounting Officer

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swingline Lender and as a Lender By:

/s/ Richard C. Munsick

Name: Richard C. Munsick Title: Senior Vice President

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Issuing Lender and as a Lender By:

/s/ Adam H. Fey

Name: Adam H. Fey Title: Director

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Branch Banking and Trust Company as Issuing Lender and as a Lender By:

/s/ Troy Weaver

Name: Troy Weaver Title: Senior Vice President

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Citibank, N.A. as Issuing Lender and as a Lender By:

/s/ John Tucker

Name: John Tucker Title: Vice President

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:

/s/ Nupur Kumar

Name: Nupur Kumar Title: Authorized Signatory By:

/s/ Michaela Kenny

Name: Michaela Kenny Title: Authorized Signatory

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:

/s/ Joshua D. Elsea

Name: Joshua D. Elsea Title: Vice President

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A. as Issuing Lender and as a Lender By:

/s/ Peter S. Predun

Name: Peter S. Predun Title: Executive Director

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:

/s/ Tim Green

Name: Tim Green Title: Director

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA as a Lender By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:

/s/ Benjamin L. Dodd

Name: Benjamin L. Dodd Title: Senior Vice President

 

[SIGNATURE PAGE TO CNX COAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

     Applicable Margin  

Level

  

Total Leverage Ratio

   LIBOR Loans     Base Rate Loans  

I

   < 1.50:1.00      2.50 %      1.50 % 

II

   ³ 1.50:1.00 and < 2.00:1.00      2.75 %      1.75 % 

III

   ³ 2.00:1.00 and < 2.50:1.00      3.00 %      2.00 % 

IV

   ³ 2.50:1.00 and < 3.00:1.00      3.25 %      2.25 % 

V

   ³ 3.00:1.00      3.50 %      2.50 % 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:

(a) From the Closing Date through the date on which the first Compliance
Certificate is required to be delivered hereunder after the Closing Date (the
“Initial Period”), the Applicable Margin and the Applicable Letter of Credit Fee
Rate shall be the respective amounts set forth under Level III of this Schedule
1.1(A) set forth above.

(b) It is expressly agreed that after the Initial Period, the Applicable Margin
and the Applicable Letter of Credit Fee Rate shall be determined based upon
Schedule 1.1(A) above and change on each date on which a Compliance Certificate
is required to be delivered hereunder.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or Issuing Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or Issuing Lender, as the case may be, under Section 2.9 [Letters of
Credit] or Section 4.3 [Interest After Default] or Section 9 [Default]. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS

 

Lender

   Amount of Commitment for
Revolving Credit Loans      Revolving Credit
Ratable Share  

PNC Bank, National Association

   $ 72,500,000         18.125 % 

Bank of America, N.A.

   $ 50,000,000         12.500 % 

Branch Banking and Trust Company

   $ 40,000,000         10.000 % 

Citibank, N.A.

   $ 40,000,000         10.000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000         10.000 % 

The Huntington National Bank

   $ 40,000,000         10.000 % 

JPMorgan Chase Bank, N.A.

   $ 40,000,000         10.000 % 

Wells Fargo Bank, NA

   $ 40,000,000         10.000 % 

Goldman Sachs Bank USA

   $ 30,000,000         7.500 % 

Stifel Bank & Trust

   $ 7,500,000         1.875 %    

 

 

    

 

 

 

TOTAL:

$ 400,000,000      100.000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.1

QUALIFICATIONS TO DO BUSINESS

 

Entity        Qualifications CNX Coal Resources LP      Delaware, Pennsylvania
and West Virginia CNX Operating LLC      Delaware, Pennsylvania and West
Virginia CNX Thermal Holdings LLC      Delaware, Pennsylvania and West Virginia



--------------------------------------------------------------------------------

SCHEDULE 6.3

SUBSIDIARIES

 

Name   

Jurisdiction of

Incorporation

  

Issued and

Outstanding Shares

   Owners    Restricted
Subsidiary    Guarantor CNX Operating LLC    Delaware    100% membership
interests    CNX Coal Resources
LP    Yes    Yes CNX Thermal Holdings LLC    Delaware    100% membership
interests    CNX Operating LLC    Yes    Yes



--------------------------------------------------------------------------------

SCHEDULE 6.11

PLEDGED SECURITIES

 

Pledgor    Issuer Name    Issuer Jurisdiction
of Formation    Interest Type    Number of
Units Owned;
Percentage of
Total Issued
Interests     Percentage of
Owner Interests
Being Pledged
Hereunder  

CNX Coal Resources LP

   CNX Operating LLC    Delaware    Membership Interest      100 %      100 % 

CNX Operating LLC

   CNX Thermal Holdings LLC    Delaware    Membership Interest      100 %     
100 % 



--------------------------------------------------------------------------------

SCHEDULE 6.19

INSURANCE POLICIES

 

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc., et al.    General Liability – Primary $5 Million Limit   
Steadfast Insurance Company CONSOL Energy Inc., et al.    Commercial Automobile
Liability – Primary $3 Million Limit    Zurich American Insurance Company CONSOL
Energy Inc., et al.    Umbrella Liability – Layer $25 Million Excess Primary   
American Guarantee & Liability Insurance Co. CONSOL Energy Inc., et al.   
Umbrella Liability – Layer $25 Million Excess $25 Million    Ironshore Europe
Limited CONSOL Energy Inc., et al.    Umbrella Liability – Layer $25 Million
Excess $50 Million    Star Indemnity & Liability CONSOL Energy Inc., et al.   
Umbrella Liability – Layer $25 Million Excess $75 Million    XL Insurance
Company Plc CONSOL Energy Inc., et al.    Umbrella Liability – Layer $15 Million
Excess $100 Million    General Security Indemnity Company of Arizona CONSOL
Energy Inc., et al.    Umbrella Liability – Layer $25 Million Excess $115
Million    XL Insurance (Bermuda) Ltd. CONSOL Energy Inc., et al.    Umbrella
Liability – Layer $10 Million Excess $140 Million    Torus Insurance (UK) Ltd.
CONSOL Energy Inc., et al.    Umbrella Liability – Layer $25 Million Excess $150
Million    Liberty Mutual Insurance Europe Limited CONSOL Energy Inc., et al.   
Umbrella Liability – Layer $25 Million Excess $175 Million    Iron-Starr Excess
Agency Ltd. CONSOL Energy Inc., et al.    Umbrella Liability – Layer $25 Million
Excess $200 Million    Great Lakes Reinsurance (UK) CONSOL Energy Inc., et al.
   Umbrella Liability – Layer $25 Million Excess $225 Million    American
International Reinsurance Company, Ltd.



--------------------------------------------------------------------------------

CONSOL Energy Inc.

“All Risk” Property

including

Equipment Breakdown

 

$1,000,000,000 Limit for Real and Personal Property at aboveground locations

 

$100,000,000 Limit for Real and Personal Property at underground locations,
including underground time element

 

$1,000,000,000 Flood per Occurrence and Annual Aggregate, except:

Zone A - $75,000,000

Zone V - $10,000,000

Primary ($50,000,000)

Lloyd’s of London

 

Chartis

 

Zurich American Insurance Company

 

Partner Re

 

London – Brit Syndicate

 

ACE American (Starr Tech)

 

Hannover

 

Munich RE America

 

Allied World Assurance Company

 

Alterra Insurance Limited

 

Ironshore Insurance Ltd.

 

RSUI Indemnity Company

 

Aspen Specialty Insurance Company

 

Axis E&S

 

Excess ($50,000,000 x/s $50,000,000)

Chartis

 

Zurich American Insurance Company

 

Validus

 

Scor

 

Lloyd’s of London

 

Hannover

 

Munich RE America

 

Allied World Assurance Company

 

ACE American (Starr Tech)

 

Houston Specialty

 

Ironshore Insurance Ltd.

 

Axis E&S

 

Partner Re



--------------------------------------------------------------------------------

RSUI Indemnity Company

 

Aspen Specialty Insurance Company

 

OCIL

 

Excess ($200,000,000 x/s $100,000,000)

Chartis

 

Scor

 

Chubb

 

Zurich American Insurance Company

 

Swiss Re International S.E.

 

Munich Re

 

ACE American (Starr Tech)

 

Montpelier RE

 

RSUI Indemnity Company

 

CPIC

 

OCIL

 

Sompo Japan

 

Excess ($200,000,000 x/s $300,000,000)

Chartis

 

ACE American (Starr Tech)

 

Chubb

 

Axis

 

Lloyd’s of London

 

Swiss Re International S.E.

 

Munich Re

 

Zurich American Insurance Company

 

CPIC

 

OCIL



--------------------------------------------------------------------------------

Excess ($500,000,000 x/s $500,000,000)

Axis

 

Chartis

 

Munich Re

 

Swiss Re International S.E.

 

Lloyd’s of London

 

Sompo Japan

 

RSUI Indemnity Company

 

Aspen Specialty Insurance Company

 

Hannover

 

ACE Bermuda Insurance Ltd.

 

Alterra Insurance Limited

 

Ironshore Insurance Ltd.

 

Allied World Assurance Company

 

Houston Casualty

 

CPIC

CONSOL Energy Inc. and its subsidiaries Jurisdictional Boiler Inspection ARISE
Boiler Inspection & Insurance Company Risk Retention Group CONSOL Energy Inc.
All Risk Property Certified and Non-Certified Terrorism Gap Coverage Global
Excess Partners & Talbot Underwriting Services CONSOL Energy Inc. Directors &
Officers Liability – Primary $15 Million Limit Arch Insurance Company CONSOL
Energy Inc. Directors & Officers Liability – First Excess $10 Million Limit
Zurich American Insurance Company CONSOL Energy Inc. Directors & Officers
Liability – Second Excess $10 Million Limit Travelers Casualty & Surety Co. of
America CONSOL Energy Inc. Directors & Officers Liability – Third Excess $10
Million Limit National Union Fire Ins. Co of Pgh PA CONSOL Energy Inc. Directors
& Officers Liability – Fourth Excess $10 Million Limit Axis Insurance Company
CONSOL Energy Inc. Directors & Officers Liability – Fifth Excess $10 Million
Limit Everest National Insurance Company CONSOL Energy Inc. Directors & Officers
Liability – Sixth Excess $10 Million Limit Continental Casualty Company CONSOL
Energy Inc. Directors & Officers Liability – Seventh Excess $5 Million Limit
Freedom Specialty Insurance Co.



--------------------------------------------------------------------------------

CONSOL Energy Inc. Side A DIC Directors & Officers Liability – Eighth Excess $20
Million Limit Federal Insurance Company CONSOL Energy Inc. Side A DIC Directors
& Officers Liability – Ninth Excess $10 Million Limit XL Specialty Insurance
Company CONSOL Energy Inc. Side A DIC Directors & Officers Liability – Tenth
Excess $10 Million Limit ACE American Insurance Company CONSOL Energy Inc.
Fiduciary Liability – Primary $10 Million Limit Axis Insurance Company CONSOL
Energy Inc.

Excess Fiduciary Liability –

$10 Million Limit

Travelers Casualty & Surety Co. of America CONSOL Energy Inc.

Special Risk Coverage –

$5 Million Limit

Federal Insurance Company CONSOL Energy Inc. Blanket Crime – $5 Million Limit
National Union Fire Ins. Co of Pgh PA CONSOL Energy Inc., et. al Employment
Practices Liability with Omnibus Leaders Preferred Endorsement – Primary $10
Million Limit Arch Insurance Company CONSOL Energy Inc., et. Al Excess
Employment Practices Liability – $10 Million Limit Travelers Casualty & Surety
Co. of America



--------------------------------------------------------------------------------

SCHEDULE 6.25

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.1(i)

LIEN SEARCHES

[On file with Cahill Gordon & Reindel LLP]



--------------------------------------------------------------------------------

SCHEDULE 8.1.18

TITLE REQUIREMENTS

Capitalized terms used in this Schedule 8.1.18 that are not defined in the Loan
Documents have the meanings given to them in this Schedule 8.1.18.

Subject to the proviso below, the Borrower shall deliver to the Administrative
Agent the following:

(a) within 60 days of the Closing Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion), a Mortgage Policy
with respect to the Operator’s Undivided Interest in the Bailey preparation
plant located on parcel 22-09-0149 that is part of the Pennsylvania Mine Complex
in an insured amount not less than $64,680,000;

(b) within 60 days (or such longer period as the Administrative Agent may agree
in its reasonable discretion) after the date of an acquisition of any Surface
Real Property that is required to be subject to a Mortgage pursuant to clause
(x) or (z) of Section 8.1.17(a)(iii)(b), a Mortgage Policy with respect to such
Surface Real Property in an insured amount not less than the Fair Market Value
of such Surface Real Property; provided that if the Loan Parties do not own 100%
of such Surface Real Property, the insured amount shall be not less than the
Loan Parties’ ownership percentage of such Surface Real Property; provided
further that an increase in the ownership percentage of any Permitted Other
Undivided Interest in any Specified Other Asset that was previously subject to
this clause (b) shall be governed by clause (e) below and not this clause (b);

(c) within 60 days of the Closing Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion), a Title Report
with respect to the Subsurface Real Properties that are required to be subject
to a Mortgage pursuant to Section 8.1.17(a)(iii)(a);

(d) with respect to any Subsurface Real Property acquired after the Closing Date
that is required to be subject to a Mortgage pursuant to clause (x) or (z) of
Section 8.1.17(a)(iii)(b) and is in the 10-year mine plan at the time the
Mortgage is delivered, a Title Report, within 60 days (or such longer period as
the Administrative Agent may agree in its reasonable discretion) (i) after date
of such acquisition if the acquisition is from CEI or any of its Subsidiaries,
or (ii) after the delivery of a title opinion, report or memorandum to CEI, the
Borrower or any of their respective Subsidiaries; provided that an increase in
the ownership percentage of any Permitted Other Undivided Interest in any
Specified Other Asset that was previously subject to this clause (d) shall be
governed by clause (e) below and not this clause (d);

(e) only to the extent that the Required Lenders request and the Fair Market
Value of any increase in the percentage ownership of any Undivided Interest or
Permitted Other Undivided Interest since the last delivery with respect to such
Undivided Interest or Permitted Other Undivided Interest pursuant to this
Schedule 8.1.18 is at least $20,000,000, with respect to any increase in the
percentage ownership of any Undivided Interest or Permitted Other Undivided
Interest, within 60 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) of such increase, (i) in the case of Surface
Real Property, a date down endorsement or other endorsement to the existing
Mortgage Policy on such Real Property in form and substance reasonably
satisfactory to the Administrative Agent in an insured amount not less



--------------------------------------------------------------------------------

than the percentage of the Fair Market Value of such Surface Real Property equal
to the Loan Parties’ ownership percentage of such Undivided Interest or
Permitted Other Undivided Interest in such Surface Real Property, and (ii) in
the case of Subsurface Real Property, a bring down (to the date of acquisition)
in form and substance reasonably satisfactory of any Title Report previously
delivered to the Administrative Agent with respect to such Real Property;

provided, however, that the Administrative Agent may waive the requirements
described in clause (b) or (d) above if the burden or cost to the Borrower of
providing such documents is excessive in relation to the value afford thereby
(as reasonably determined by the Borrower).

“Mortgage Policy” shall mean, with respect to any Real Property, a lender’s
title insurance policy issued by a title insurer reasonably satisfactory to the
Administrative Agent and insuring the Administrative Agent that the Mortgage on
such Real Property is a valid and enforceable first priority mortgage, free and
clear of all Liens except Permitted Liens, in form and substance (including the
absence of certain “standard” title exceptions, survey exceptions and mechanics’
liens exception), and to include supplemental endorsements, reasonably
satisfactory to the Administrative Agent.

“Subsurface Real Property” shall mean Real Property located below the surface of
the land.

“Surface Real Property” shall mean Real Property located on or above the surface
of the land, including improvement thereon to the extent such improvements are
insurable by a Mortgage Policy.

“Title Report” shall mean a letter or memorandum provided by outside counsel to
the Loan Parties, addressed to the Administrative Agent for its benefit and the
benefit of the Secured Parties, which shall be (i) in the case of the Title
Report delivered pursuant to clause (c), substantially in the form attached as
Exhibit A to this Schedule 8.1.18 and (ii) in the case of any Title Report
delivered pursuant to clause (d) or (e), substantially consistent with the form
attached as Exhibit A to this Schedule 8.1.18 and otherwise reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE 8.1.18

                 , 2015

PNC Bank, National Association,

as Administrative Agent, for its benefit and

the benefit of the Secured Parties (as defined

in the Credit Agreement (defined below))

RE: Credit Agreement dated as of July 7, 2015, by and among the CNX Coal
Resources LP, as Borrower, the Guarantors from time to time party thereto, the
Lenders party thereto, PNC Bank, National Association, as administrative agent
(the “Administrative Agent”) and Bank of America, N.A., in its capacity as
Syndication Agent (the “Credit Agreement”). Capitalized terms used herein but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

Pursuant to Section 8.1.18 of the Credit Agreement, we (Steptoe & Johnson PLLC)
enclose herewith (i) our previously issued title opinions (the “SJ Title
Letters”) pertaining to the title of various affiliates and subsidiaries of
CONSOL Energy Inc. (collectively, “CONSOL”) in and to certain of CONSOL’s coal
and related mining rights in West Virginia, being those properties more
particularly described on “Exhibit A—5 Year Mine Plan” and “Exhibit B—10 Year
Mine Plan”1 (the “WV Subject Property”); (ii) a spreadsheet of the SJ Title
Letters, attached as “Exhibit C,” which lists the ownership of the coal tract(s)
as certified to the addressee on the date of such SJ Title Letter; (iii) title
opinions previously issued by Peacock Keller & Ecker, LLP (the “PK Title
Letters,” together with the SJ Title Letters, the “Title Letters”) pertaining to
the title of CONSOL in and to certain of CONSOL’s coal and related mining rights
in Pennsylvania, being those properties more particularly described on “Exhibit
A—5 Year Mine Plan” and “Exhibit B—10 Year Mine Plan” (collectively, the “PA
Subject Property,” together with the WV Subject Property, the “Subject
Property”); and (iv) a spreadsheet of the PK Title Letters, attached as “Exhibit
D,” which lists the ownership of the coal tract(s) as certified to the addressee
on the date of such PK Title Letter. The SJ Title Letters cover all of the WV
Subject Property as of the date hereof.

The scope and type of information reviewed to prepare the Title Letters is
generally limited to documents of record affecting ownership and leasehold
rights of the particular coal seam(s) at issue. The review typically does not
include documents only affecting surface, oil and gas, or any other coal seams.
We hereby certify that as to each WV Subject Property, the applicable SJ Title
Letter certified ownership in the CONSOL party identified on Exhibit C as of the
date thereof, subject to the qualifications, exceptions, limitations, and
defects referenced therein. Although we have not independently reviewed the PK
Title Letters, pursuant to the letter attached hereto as “Exhibit E” (the
“Peacock Letter”), Peacock Keller & Ecker, LLP certified that as to each PA
Subject Property, the applicable PK Title Letter certified ownership in the
CONSOL party identified on Exhibit D as of the date thereof, subject to the
qualifications, exceptions, limitations, and defects referenced therein.
Pursuant to the Peacock Letter, the PK Title Letters cover all of the PA Subject
Property as of the date hereof.

 

1  Please note that the list of the properties contained in Exhibit A and
Exhibit B hereto were provided to us by CONSOL, and, per CONSOL, contain all
property owned or leased by CONSOL within the 5 Year Mine Plan and 10 Year Mine
Plan, respectively, as of the date hereof.



--------------------------------------------------------------------------------

Pursuant to Section 8.1.18 of the Credit Agreement, we have completed a review
of information relative to those properties described in Exhibit A—5 Year Mine
Plan of the Subject Property, the results of which are set forth on that certain
report attached hereto as Exhibit F (the “Update”). The scope of the Update was
limited to identifying (i) any conveyance of the Subject Property after the date
of the applicable Title Letter and (ii) any unreleased liens affecting the
Subject Property. Based upon the Title Letters, the Peacock Letter, and the
Update, and pursuant to the deeds and assignments of leases of record in Greene
and Washington Counties, Pennsylvania, and Marshall County, West Virginia, it is
our opinion that, as of the date hereof, CNX Thermal Holdings LLC has a 20%
record interest in all of the Subject Property listed on Exhibit A—5 Year Mine
Plan, subject to any qualifications, exceptions, limitations, and defects
contained in the Title Letters and the Update.

 

Very truly yours,

 

Steptoe & Johnson PLLC



--------------------------------------------------------------------------------

SCHEDULE 8.1.20

POST-CLOSING MATTERS

 

1. Mortgage and related documents and instruments related to the Harvey Mine
will be delivered within 60 days after the Closing Date.

 

2. A “standard” mortgagee endorsement for the property insurance certificate
delivered pursuant to Section 7.1.1(f) of the Credit Agreement will be delivered
within 10 days after the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

EXISTING INDEBTEDNESS

 

1. Advanced Royalty Commitments - $278,000.

 

2. PHH Automobile Capital Lease Obligations - $49,000.



--------------------------------------------------------------------------------

SCHEDULE 8.2.2

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.2.4

EXISTING INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.2.14

EXISTING RESTRICTIONS ON SUBSIDIARIES

 

1. Those restrictions listed on Schedule 8.2.15 hereto.



--------------------------------------------------------------------------------

SCHEDULE 8.2.15

EXISTING NEGATIVE PLEDGE AGREEMENTS

 

1. Coal Leases numbered 209341000 and 209342000.

 

2. Coal Lease numbered 209876000.

 

3. Coal Lease numbered 219983000.

 

4. Coal Lease numbered 220196000.

 

5. Coal Lease numbered 220298000.

 

6. Coal Lease numbered 252817000.

 

7. Easements between Consol Pennsylvania Coal Company LLC and counterparties.



--------------------------------------------------------------------------------

SCHEDULE 11.5.1

NOTICE INFORMATION

ADMINISTRATIVE AGENT:

 

Name: PNC Bank, National Association Address: Three PNC Plaza 225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707 Attention: Richard C. Munsick Telephone:
(412) 762-4299 Telecopy: (412) 762-6484 Name: Agency Services Address: PNC
Firstside Center, 4th Floor 500 First Avenue Pittsburgh, Pennsylvania 15219
Attention: Kristen Wilk Telephone: (412) 768-0403 Telecopy: (412) 768-2296

 

LOAN PARTIES:

Address: 1000 CONSOL Energy Drive Canonsburg, PA 15317 Attention: Treasury
Department Telephone: (724) 485-4128 Telecopy: (724) 485-6030



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Revolving Credit Commitments, letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2.   Assignee[s]:  

 

      

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.   Borrower(s):   CNX Coal Resources LP 4.   Administrative Agent:  
PNC Bank, National Association, as the Administrative Agent under the Credit
Agreement 5.   Credit Agreement:   Credit Agreement, dated July 7, 2015 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among CNX Coal Resources LP, a Delaware limited
partnership (“Borrower”), each of the Guarantors now or hereafter party thereto
(“Guarantors”), the Lenders now or hereafter party thereto and PNC Bank,
National Association, in its capacity as administrative agent for the Lenders
(the “Administrative Agent”). 6.   Assigned Interest[s]:     

 

Assignor[s]5

   Assignee[s]6    Aggregate Amount of
Commitment/Loans for all Lenders7      Amount of
Commitment/Loans
Assigned8      Percentage Assigned of
Commitment/
Loans8     CUSIP
Number       $                    $                           %          $     
   $                %          $         $                %   

 

[7.   Trade Date:                        ]9

[Page break]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:

 

Title: [NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:

 

Title: [NAME OF ASSIGNEE] By:

 

Title:

 

10  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

-3-



--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

 

Name: Title: [Consented to:

[Insert Signature Blocks for each applicable Issuing Lender that has issued
outstanding Letters of Credit]

 

By:

 

Name: Title:             ]13 [Consented to:]14 CNX COAL RESOURCES LP By:

 

Name: Title:

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consents of such Issuing Lenders are required by the
terms of the Credit Agreement.

14  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.8.2. of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.8.2.(c) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 8.3 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the



--------------------------------------------------------------------------------

Effective Date. Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by electronic signature delivery system (in either case in a form
acceptable to the Administrative Agent) shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of             ,
20    , by                                         , a                     
[corporation/partnership/limited liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Credit Agreement, dated as of July 7, 2015 (as the
same may be amended, supplemented, restated or modified from time to time, the
“Credit Agreement”), by and among CNX Coal Resources LP, a Delaware limited
partnership (“Borrower”), each of the Guarantors now or hereafter party thereto,
the Lenders now or hereafter party thereto (the “Lenders”) and PNC Bank,
National Association, in its capacity as administrative agent for the Lenders
(the “Administrative Agent”); (ii) the Continuing Agreement of Guaranty and
Suretyship, dated as of July 7, 2015, as the same may be amended, restated,
supplemented or modified from time to time (the “Guaranty”), of Guarantors given
to the Administrative Agent for the benefit of the Lenders; (iii) the Security
Agreement, dated as of July 7, 2015, as the same may be amended, restated,
supplemented or modified from time to time (the “Security Agreement”), among the
Loan Parties, as pledgors and guarantors, and the Collateral Agent (each as
defined therein) for the benefit of the Secured Parties (as defined therein);
(iv) the Intercompany Subordination Agreement, dated as of July 7, 2015, as the
same may be amended, restated, supplemented or modified from time to time (the
“Intercompany Subordination Agreement”), among the Loan Parties and the
Administrative Agent for the benefit of the Lenders; (v) the Regulated Substance
Certificate and Indemnity Agreement, dated as of July 7, 2015, as the same may
be amended, restated, supplemented or modified from time to time (the “Indemnity
Agreement”), among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties; (vi) [the Patent, Trademark and Copyright Security
Agreement, dated as of [            ], 2015, as the same may be amended,
restated, supplemented or modified from time to time (the “Patent, Trademark and
Copyright Security Agreement”), among the Loan Parties, as pledgers, and the
Collateral Agent (as defined therein)] and (vii) the other Loan Documents
referred to in the Credit Agreement, as the same may be amended, restated,
supplemented or modified from time to time (all documents listed in this
paragraph shall collectively be referred to herein as the “Loan Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrower
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Loan Party” and a “Guarantor”, jointly and severally with the existing Loan
Parties and Guarantors under the Credit Agreement, a “Guarantor”, jointly and
severally with the existing Guarantors under the Guaranty, a “Company” jointly
and severally with the existing “Companies” under the Intercompany Subordination
Agreement, a “Loan Party” jointly and severally under the Indemnity Agreement, a
“Pledgor” and a “Guarantor” jointly and severally under the Security Agreement
and a Loan Party or Guarantor, as the case may be, under each of the other Loan
Documents to which the Loan Parties or Guarantors are required to become a party
pursuant to the terms of Section 8.1.9 of the Credit Agreement; and, New
Guarantor hereby agrees that from the date hereof and until Payment In Full, New
Guarantor shall perform, comply with, and be subject to and bound by each of the
terms and provisions of the Credit



--------------------------------------------------------------------------------

Agreement, Guaranty, Intercompany Subordination Agreement, Indemnity Agreement,
Security Agreement and each of the other Loan Documents to which Loan Parties
are required to become parties pursuant to the terms of Section 8.1.9 of the
Credit Agreement jointly and severally with the existing parties thereto.
Without limiting the generality of the foregoing, New Guarantor hereby
represents and warrants that (i) each of the representations and warranties set
forth in Section 6 of the Credit Agreement applicable to such Loan Party is true
and correct as to New Guarantor on and as of the date hereof and (ii) New
Guarantor has heretofore received a true and correct copy of the Credit
Agreement, Guaranty, Intercompany Subordination Agreement, Indemnity Agreement,
Security Agreement and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof to which New Guarantor is required to become a party.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, Guaranty, Intercompany
Subordination Agreement, Indemnity Agreement, Security Agreement, and each of
the other Loan Documents to which New Guarantor is becoming a party pursuant to
the terms of the preceding paragraph.

New Guarantor is simultaneously delivering to the Administrative Agent and the
Collateral Agent all appropriate documents, instruments, other agreements,
financing statements, appropriate stock powers and certificates required under
Section 8.1.9 of the Credit Agreement.

In furtherance of the foregoing, upon the request of the Administrative Agent,
New Guarantor shall execute and deliver or cause to be executed and delivered at
any time and from time to time such further instruments and documents and do or
cause to be done such further acts as may be reasonably necessary in the
reasonable opinion of Administrative Agent to carry out more effectively the
provisions and purposes of this Guarantor Joinder and Assumption Agreement and
the other Loan Documents.

New Guarantor acknowledges and agrees that a telecopy transmission or electronic
copy (with confirmation of receipt) to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF GUARANTOR

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that this Guarantor Joinder
and Assumption Agreement constitute a sealed instrument.

 

NEW GUARANTOR:

 

By:

 

(SEAL) Name: Title:

Acknowledged:

 

CNX COAL RESOURCES LP, as Borrower By:

 

Name: Title:

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

FORM OF

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

[to be provided separately]



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)(1)

FORM OF

REGULATED SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT

THIS REGULATED SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT (the “Agreement”)
is made as of July 7, 2015 by CNX Coal Resources LP, a Delaware limited
partnership (the “Borrower” or “Loan Party”), each other Loan Party (as defined
in the Credit Agreement, as herein defined) (together with the Borrower, the
Loan Parties” and each individually, a “Loan Party”) in favor of PNC BANK,
NATIONAL ASSOCIATION, not in its individual capacity but solely as collateral
agent (the “Collateral Agent”) for the ratable benefit of the Secured Parties
(as defined herein).

RECITALS

A. Reference is made to that certain Credit Agreement, dated as of July 7, 2015
(as amended or restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among the Borrower, each of the Guarantors now
or hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”).

B. To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement, each Loan Party has agreed to enter into this Agreement in favor of
the Collateral Agent for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, each Loan Party hereby covenants, warrants,
represents and agrees as follows:

1. Definitions. All capitalized terms used herein but not otherwise defined
herein shall have the meaning given such terms in the Credit Agreement.

2. Representations and Warranties. The Loan Parties, each for themselves
respectively, and as applicable to each such Loan Party’s ownership, occupation
or leasing of or conducting operations and activities at any Property, hereby
reaffirm the representations and warranties set forth in Section 6.25
[Environmental Matters] of the Credit Agreement.

3. Environmental Covenants.

3.1 Each Loan Party, for themselves respectively, and as applicable to each such
Loan Party’s ownership, occupation or leasing of or conducting operations and
activities at any Property, shall keep such Property free of Hazardous Materials
and shall remove, or cause their lessees to remove, all Hazardous Materials
which are now or at any time in the future in or on the Property, irrespective
of the source thereof, except to the extent that such Hazardous Materials are
present on or stored and/or used substantially in compliance with Environmental
Laws; provided, that it shall not be deemed to be a violation of this
Section 3(A) unless or until any failure to comply with any applicable
Environmental Law would result in fines, penalties, remediation costs, other
liabilities or injunctive relief which, considered either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change.
Each Loan Party, for themselves respectively, and as applicable to each such
Loan Party’s ownership, occupation or leasing of or conducting operations and
activities at any Property, shall not suffer or permit such Property to be used
to generate, manufacture, refine, transport, treat, dispose of, transfer,
produce or process Hazardous Materials in violation of Environmental Laws;
provided, that it



--------------------------------------------------------------------------------

shall not be deemed to be a violation of this Section 3(A) unless or until any
failure to comply with any applicable Environmental Law would result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which, considered either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

3.2 Each Loan Party, for themselves respectively, and as applicable to each such
Loan Party’s ownership, occupation or leasing of or conducting operations and
activities at any Property, shall immediately, upon their respective Responsible
Officer obtaining knowledge of any of the following, notify the Collateral Agent
for the benefit of the Secured Parties in writing upon the occurrence of:

1. the Release or threat of Release of any Hazardous Materials on, at, under,
from or affecting the Property in violation of Environmental Laws that could
reasonably be expected to result in fines, penalties, remediation costs, other
liabilities or injunctive relief which, considered either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change;

2. any violation affecting the Property of any Environmental Laws, if such
violation is reasonably likely to result in fines, penalties, remediation costs,
other similar liabilities or injunctive relief which, considered either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change; and

3. any Environmental Liability or any claim or claims relating to any Loan Party
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from any Hazardous Materials on, at, under, from or affecting the
Property if such claim or series of claims, when considered either individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change.

3.3 Except as otherwise disclosed in written reports delivered to the Collateral
Agent prior to the date hereof, the Loan Parties certify that, as of the date of
this Agreement, to their knowledge, no report, analysis, study or other document
prepared by or for any Person exists which identifies any Hazardous Materials
on, at, under, emanating from or affecting the Property which, considered either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

3.4 The Loan Parties, at their sole expense and for themselves respectively, and
as applicable to each such Loan Party’s ownership, occupation or leasing of or
conducting operations and activities at any Property, shall, or shall cause the
tenants of the Property to, conduct and complete all investigations, studies,
sampling and testing and all removal and other actions necessary to clean up,
remove or otherwise address all Hazardous Materials on, at, under, from or
affecting any of the Property in accordance with all Environmental Laws;
provided, however that it shall not be deemed to be a violation of this
Section 3(D) unless or until any failure to conduct and complete all
investigations, studies, sampling and testing and all removal and other actions
is reasonably likely to result in fines, penalties, remediation costs or other
liabilities which, considered either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

4. Indemnity.

4.1 The Loan Parties shall indemnify, defend and hold harmless the Secured
Parties, their Affiliates and their respective employees, agents, officers and
directors (collectively, the “Indemnified Parties”) from and against any claims,
costs, demands, penalties, fines, liabilities, settlements or damages of
whatever kind or nature and associated reasonable costs or expenses, including
reasonable attorneys’ fees, fees of environmental consultants and laboratory
fees, known or unknown, contingent or otherwise (collectively, the “Indemnified
Matters”), arising out of or in any way related to the following matters:

4. the presence, Release or threatened Release of any Hazardous Materials on,
at, under, from or affecting the Property or the soil, water, vegetation,
buildings, personal property, persons or natural resources thereon;

 

-2-



--------------------------------------------------------------------------------

5. any personal injury (including wrongful death) or property damage (real or
personal) or damage to natural resources arising out of or related to such
Hazardous Materials;

6. any lawsuit brought or threatened, settlement reached or governmental order
relating to such Hazardous Materials;

7. any violation of Environmental Laws or any and all permits, licenses,
registrations, notifications, exemptions and any other authorization required
under any applicable Environmental Law (collectively, the “Environmental
Permits”); and/or

8. the breach of any warranty, representation or covenant of any Loan Party
contained in this Agreement.

4.2 The liability covered by this Section 4 shall include, but not be limited
to, losses sustained by the Indemnified Parties and/or their successors and
assigns for (i) diminution in value of the Property resulting from matters
covered by this Agreement, (ii) amounts arising out of personal injury or death
claims with respect to the matters covered by this Agreement, (iii) amounts
charged for any environmental or Hazardous Materials cleanup costs and expenses,
liens or other such charges or impositions, (iv) payment for reasonable
attorneys’ fees and disbursements, expert witness fees, court costs,
environmental tests and design studies in connection with the matters covered by
this Agreement, and (v) any other amounts reasonably expended by the Indemnified
Parties and their successors and assigns with respect to matters covered by this
Agreement. Notwithstanding anything to the contrary contained herein, the
liability of the Loan Parties under this Section 4, (A) with respect to
diminution in value of the Property, shall be limited to the diminution in value
of the Property in its use by the Loan Parties in their mining operations and
(B) with respect to environmental or Hazardous Materials cleanup costs and
expenses, shall be limited to the costs and expenses for cleanup of the Property
so that it is suitable for use in mining operations and in compliance with all
Environmental Laws and Environmental Permits (including without limitation, any
permanent reclamation or water treatment resulting from the operations of the
Loan Parties or their predecessors).

5. Each Loan Party’s Obligation to Deliver Property. Each Loan Party agrees for
themselves respectively, and as applicable to each such Loan Party’s ownership,
occupation or leasing of or conducting operations and activities at any Property
that, in the event any Mortgage is foreclosed (whether judicially or by power of
sale) or any such Loan Party tenders a deed in lieu of foreclosure or any such
Loan Party otherwise voluntarily or involuntarily conveys possession of or title
to the Property, such Loan Party shall deliver the Property or any parcel
comprising such portion of the Property to the Collateral Agent in a condition
that is in compliance with and not subject to any Lien under any applicable
Environmental Laws and which could not be reasonably be expected to result in
any Environmental Liability. The obligations of each Loan Party as set forth in
this paragraph are strictly for the benefit of the Secured Parties and any
successors and assigns of the Secured Parties as holders of any portion of the
Obligations and shall not in any way impair or affect the Secured Parties’ right
to foreclose against any parcel comprising a portion of the Property.

6. The Secured Parties’ Rights Under This Agreement. The rights of the Secured
Parties under this Agreement shall be in addition to all rights of the Secured
Parties under the Mortgages, the Credit Agreement and any other Loan Documents.
Any default by any Loan Party under this Agreement (including without limitation
any breach of any representation, warranty or covenant made by any Loan Party in
this Agreement) shall, at the Collateral Agent’s option, constitute an Event of
Default under the Credit Agreement, the Mortgages and the other Loan Documents.

 

-3-



--------------------------------------------------------------------------------

7. The Secured Parties’ Right to Cure. In addition to the other remedies
provided to the Secured Parties in the Credit Agreement, the Mortgages and the
other Loan Documents, should any Loan Party fail to abide by the terms and
covenants of this Agreement, the Collateral Agent on behalf of the Secured
Parties, and/or the Secured Parties may, should they elect to do so in order to
protect their security interest, cause the removal, remediation of or other
corrective action with respect to any Hazardous Materials on, at, under or
emanating from or affecting the Property and repair and remedy any damage caused
by the Hazardous Materials or any such removal, remediation or corrective
action, as necessary to assure substantial compliance with all applicable
Environmental Laws. In such event, all funds expended by the Collateral Agent on
behalf of the Secured Parties and/or the Secured Parties for such purposes,
including but not limited to all reasonable attorneys’ fees, engineering fees,
consultant fees and similar charges, shall become a part of the obligations
secured by the Mortgages and shall be due and payable by each of the Loan
Parties on demand. Each disbursement made by the Secured Parties pursuant to
this provision shall bear interest at the lower of (a) the rate of interest
applicable under Section 4.3(b) [Interest After Default] of the Credit
Agreement, or (b) the highest rate allowable under applicable laws from the date
any Loan Party shall have received written notice that the funds have been
advanced by the Secured Parties until paid in full. The Borrower and each of the
other Loan Parties shall permit the Secured Parties and their agents and
employees access to their respective Property (or in the case of the Borrower
any and all Properties) for any purpose consistent with this provision.

8. The Collateral Agent’s Right to Conduct an Investigation. In the event the
Secured Parties shall have reasonable cause to suspect that any Loan Party has
failed to comply with the terms of this Agreement, the Collateral Agent may
obtain one or more environmental assessments of the Property, at the sole
expense of any of the Loan Parties. The nature and scope of the environmental
assessments shall be determined by the Collateral Agent in its judgment. Each
Loan Party shall permit the Collateral Agent, for the benefit of the Secured
Parties and the Collateral Agent’s agents and employees, access to the Property
for the purpose of conducting the environmental assessment and shall otherwise
cooperate and provide such additional information as may be requested by the
Collateral Agent or the Collateral Agent’s agents and employees. In the event
any Loan Party fails to pay in accordance with this Section 8 for the cost of
any such environmental audit, the Secured Parties may pay for same. Each such
payment made by the Secured Parties shall become a part of the obligations
secured by the Mortgages, shall be due and payable upon demand and shall bear
interest after demand at the lower of either (a) the rate of interest applicable
under Section 4.3(b) [Interest After Default] of the Credit Agreement, or
(b) the highest rate allowable under applicable laws, until paid in full by any
Loan Party.

9. Scope of Liability. The liability under this Agreement shall in no way be
limited or impaired by (a) any extension of time for performance required by the
Credit Agreement or any of the Loan Documents, (b) any exculpatory provisions in
any of the Loan Documents or the Indenture limiting the Collateral Agent’s
and/or any other Secured Parties’ recourse, (c) the accuracy or inaccuracy of
the representations and warranties made by any Loan Party or any other obligor
under the Credit Agreement or any of the Loan Documents, (d) the release of any
Loan Party or any other Person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, any Secured Parties’ voluntary act or otherwise,
(e) the release or substitution, in whole or in part, of any security for any
Loan Party’s obligations or (f) the Collateral Agent’s failure to record or
improper recording or filing of any of the Mortgages or any UCC financing
statements, or failure to otherwise perfect, protect, secure or insure any
security interest or lien given as security for any Loan Party’s obligations;
and, in any such case, whether with or without notice to any Loan Party or other
Person and with or without consideration. The indemnity provided in Section 4
above shall survive (i) any sale, assignment or foreclosure of any of the
Mortgages or other Loan Documents,

 

-4-



--------------------------------------------------------------------------------

the acceptance of a deed in lieu of foreclosure or trustee’s sale, or any sale
or transfer of all or part of the possession of or title to the Property, or
(ii) the discharge of any of the other Loan Documents or the Indenture and/or
the reconveyance or release of any of the Mortgages.

10. Preservation of Rights. No delay on the Collateral Agent’s and/or the
Secured Parties’ part in exercising any right, power or privilege under this
Agreement shall operate as a waiver of any such privilege, power or right.

11. Notices. All notices hereunder shall be in writing and shall be deemed to
have been sufficiently given or served for all purposes when sent by registered
or certified mail to any Loan Party or the Administrative Agent and/or the
Lenders as provided in Section 11.5.1 [Notices Generally] of the Credit
Agreement.

12. Changes in Writing. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means, except by
an instrument in writing signed by all parties hereto.

13. Joint and Several Obligations. With respect to the obligations of each Loan
Party in connection with this Agreement, the Borrower and each other Loan Party
are jointly and severally liable hereunder. Any party liable upon or in respect
of this Agreement or any obligations under any of the other Loan Documents or
the Indenture may be released without affecting the liability of any party not
so released.

14. Survival. The obligations of each of the Loan Parties under Section 4 of
this Agreement shall survive any judicial foreclosure, foreclosure by power of
sale, deed in lieu of foreclosure, transfer of possession of or title to the
Property by any Loan Party or Secured Parties and Payment In Full and payment of
the other Secured Debt in full.

15. Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions, or any
portions thereof, shall not in any way be affected or impaired thereby.

16. Construction. Unless the context of this Agreement otherwise clearly
requires, the rules of construction set forth in Section 1.2 [Construction] of
the Credit Agreement shall apply to this Agreement and are incorporated herein
by reference.

17. Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall be deemed an original document and all of
which shall be deemed the same document.

18. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAVIER OF JURY TRIAL. Section 11.11 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.

[SIGNATURE PAGES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

[SIGNATURE PAGE – REGULATED SUBSTANCES

CERTIFICATE AND INDEMNITY AGREEMENT]

IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned have
executed this Agreement as of the day and year first above written.

 

LOAN PARTIES: CNX COAL RESOURCES LP By:

 

Name: Title: GUARANTORS:



--------------------------------------------------------------------------------

[SIGNATURE PAGE – REGULATED SUBSTANCES

CERTIFICATE AND INDEMNITY AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)(2)

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”) is dated as of
July 7, 2015 and is made by and among CNX COAL RESOURCES LP, a Delaware limited
partnership (the “Borrower”), each of its Subsidiaries party hereto (the
Borrower and each such Subsidiary being individually referred to herein as a
“Company” and collectively as the “Companies”), and PNC BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), for the
Lenders (as defined below).

WITNESSETH THAT:

WHEREAS, pursuant to the Credit Agreement, dated as of even date herewith, by
and among the Borrower, the guarantors now or hereafter a party thereto, the
lenders now or hereafter a party thereto (the “Lenders”) and PNC Bank, National
Association, as Administrative Agent (the “Credit Agreement”; each capitalized
term used herein shall, unless otherwise defined herein, have the meaning
specified in the Credit Agreement), the Administrative Agent and the Lenders
agreed to provide certain loans and other financial accommodations to the
Borrower;

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Loan Party to any Restricted Subsidiary that is not a Guarantor are hereinafter
collectively referred to as the “Subordinated Indebtedness”);

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans to, and issue Letters of Credit on behalf of, the Borrower from time to
time are subject to the condition, among others, that the Companies subordinate
the Subordinated Indebtedness to the Obligations of the Borrower or any other
Company to the Administrative Agent or the Lenders pursuant to the Credit
Agreement, the other Loan Documents, or any Specified Swap Agreement or Other
Lender Provided Financial Service Product (collectively, the “Senior Debt”) in
the manner set forth herein; and

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to maintain
the Commitments and continue to make Loans to and issue Letters of Credit on
behalf of, the Borrower and its Subsidiaries, and the parties desire to amend
and restate the Existing Subordination Agreement as set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Subordinated Indebtedness shall
be subordinate and subject in right of payment to the prior Payment In Full.

II. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith,



--------------------------------------------------------------------------------

relative to any such Company or to its creditors, as such, or to its assets, or
(b) any liquidation, dissolution or other winding up of any such Company,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (c) any assignment for the benefit of creditors or any
marshalling of assets and liabilities of any such Company (a Company
distributing assets as set forth herein being referred to in such capacity as a
“Distributing Company”), then and in any such event, the Administrative Agent
shall be entitled to receive, for the benefit of the Administrative Agent and
the Lenders as their respective interests may appear, Payment In Full (whether
or not an Event of Default has occurred under the terms of the Loan Documents or
the Senior Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable) before the holder of any
Subordinated Indebtedness owed by the Distributing Company is entitled to
receive any payment on account of the principal of or interest on such
Subordinated Indebtedness, and, to that end, the Administrative Agent shall be
entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Subordinated
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

III. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding, including but not limited to those described in Section 2 hereof, or
other enforcement action of any kind against any other Company which owes it any
Subordinated Indebtedness.

IV. Prior Payment in Full of Senior Debt Upon Acceleration of Subordinated
Indebtedness. If any portion of the Subordinated Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the Lenders shall be entitled to
receive Payment In Full (whether or not an Event of Default has occurred under
the terms of the Loan Documents or the Senior Debt has been declared due and
payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Subordinated Indebtedness is entitled to
receive any payment thereon.

V. No Payment When Senior Debt in Default. With respect to Subordinated
Indebtedness for borrowed money, if any Event of Default shall have occurred and
be continuing, or such an Event of Default would result from or exist after
giving effect to a payment with respect to any portion of the Subordinated
Indebtedness, unless the Required Lenders shall have consented to or waived the
same, so long as any of the Senior Debt shall remain outstanding, no payment
shall be made by any Company owing Subordinated Indebtedness on account of
principal or interest on any portion of the Subordinated Indebtedness for
borrowed money. No payment shall be made by any Company owing any Subordinated
Indebtedness other than for borrowed money of such Subordinated Indebtedness
after the earlier of (i) any proceeding described in clause (a) or (c) of
Section 2 hereof or (ii) the declaration of the Senior Debt as due and payable
before its stated maturity.

VI. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making the regularly
scheduled payments of principal of or interest on any portion of the
Subordinated Indebtedness, or the retention thereof by any of the Companies of
any money deposited with them for the payment of or on account of the principal
of or interest on the Subordinated Indebtedness.

 

-2-



--------------------------------------------------------------------------------

VII. Receipt of Prohibited Payments. If, notwithstanding the foregoing
provisions of Sections 2, 4, 5 and 6, a Company which is owed Subordinated
Indebtedness by a Distributing Company shall have received any payment or
distribution of assets from the Distributing Company of any kind or character,
whether in cash, property or securities, then and in such event such payment or
distribution shall be held in trust for the benefit of the Administrative Agent
and the Lenders as their respective interests may appear, shall be segregated
from other funds and property held by such Company, and shall be forthwith paid
over to the Administrative Agent in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of noncash property or securities) for the payment or
prepayment of the Senior Debt in accordance with the terms of the Credit
Agreement, the other Loan Documents, the Specified Swap Agreements and the Other
Lender Provided Financial Service Products.

VIII. Rights of Subrogation. Each Company agrees that no payment or distribution
to the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment In Full.

IX. Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument for borrowed money which now or hereafter evidences all or a
portion of the Subordinated Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of an Intercompany Subordination
Agreement dated as of July 7, 2015 in favor of PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent for the Lenders referred to therein, which Intercompany
Subordination Agreement is incorporated herein by reference. Notwithstanding any
contrary statement contained in the within instrument, no payment on account of
the principal thereof or interest thereon shall become due or payable except in
accordance with the express terms of said Intercompany Subordination Agreement.”

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice of the effect of this Agreement.

X. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Subordinated Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Subordinated Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Subordinated Indebtedness.

XI. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Subordinated Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged. Each Company by its acceptance
hereof

 

-3-



--------------------------------------------------------------------------------

shall agree that, so long as there is Senior Debt outstanding or Commitments in
effect under the Credit Agreement, such Company shall not agree to sell, assign,
pledge, encumber or otherwise dispose of, or agree to compromise, the
obligations of the other Companies with respect to their Subordinated
Indebtedness, other than in accordance with the terms of the Credit Agreement,
without the prior written consent of the Required Lenders.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies except the
Borrower to the extent provided in the Credit Agreement, without incurring
responsibility to any of the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following: (i) change the manner, place or terms of payment, or extend the time
of payment, renew or alter the Senior Debt or otherwise amend or supplement the
Senior Debt or the Loan Documents; (ii) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing the Senior Debt;
(iii) release any Person liable in any manner for the payment or collection of
the Senior Debt; and (iv) exercise or refrain from exercising any rights against
any of the Companies and any other person.

XII. Additional Subsidiaries of the Borrower. The Companies covenant and agree
that they shall cause Subsidiaries of the Borrower created or acquired after the
date of this Agreement and any other Subsidiaries in each case as required to
join this Agreement under the terms of the Credit Agreement, to join in this
Agreement and subordinate to the Senior Debt all Subordinated Indebtedness owed
to any such Subsidiary by any of the Companies or by any other Subsidiary
hereafter created or acquired and joined to this Agreement, such joinder to be
effected under the Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the
Credit Agreement.

XIII. Continuing Force and Effect. This Agreement shall continue in force until
Payment In Full, it being contemplated that this Agreement be of a continuing
nature.

XIV. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of any Company hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.

XV. Expenses. The Companies, unconditionally and jointly and severally, agree
upon demand to pay to the Administrative Agent and the Lenders the amount of any
and all reasonable out-of-pocket costs, expenses and disbursements for which
reimbursement is customarily obtained, including reasonable fees and expenses of
counsel as set forth in Section 11.3 [Expenses, Etc.] of the Credit Agreement.

XVI. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

XVII. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of

 

-4-



--------------------------------------------------------------------------------

each Company shall be binding upon their respective successors and permitted
assigns, except that no Company may assign or transfer its rights or obligations
hereunder or any interest herein other than assignments and transfers permitted
by the Credit Agreement. Except as permitted by the Credit Agreement, the duties
and obligations of the Companies may not be delegated or transferred by the
Companies or any Company without the prior written consent of the Required
Lenders, and any such delegation or transfer without such consent shall be null
and void. Except to the extent otherwise required by the context of this
Agreement, the word “Lenders” when used herein shall include, without
limitation, any holder of a Note or an assignment of rights therein originally
issued to a Lender under the Credit Agreement, and each such holder of a Note or
assignment shall have the benefits of this Agreement to the same extent as if
such holder had originally been a Lender under the Credit Agreement.

XVIII. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any Company.
Each of the Lenders and the Administrative Agent hereby reserve all right
against each Company.

XIX. Counterparts. This Agreement may be executed by the different parties
hereto on any number of separate counterparts, each of which, when executed and
delivered, shall be deemed an original, and all such counterparts shall together
constitute one and the same instrument.

XX. Attorneys-in-Fact. Each Company hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their respective interests may appear, or in the name
of each such Company as is owed Subordinated Indebtedness, upon the occurrence
and during the continuance of an Event of Default, to execute and file proofs
and documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent’s and the Lenders’
interests in the Subordinated Indebtedness and the right of the Administrative
Agent and the Lenders of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement and
upon the occurrence and during the continuance of an Event of Default, taking
any action and executing, delivering, filing and recording any instruments which
the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which power of attorney, being given for security, is coupled
with an interest and is irrevocable. Each Company hereby ratifies and confirms,
and agrees to ratify and confirm, all action taken by the Administrative Agent,
its officers, employees or agents pursuant to the foregoing power of attorney.

XXI. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

XXII. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

XXIII. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS. Section 11.11 of the Credit Agreement is incorporated herein, mutatis
mutandis, as if a part hereof.

XXIV. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made in the manner as provided in Section 11.5.1 [Notices Generally] of the
Credit Agreement.

XXV. Rules of Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

-6-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

BORROWER: CNX COAL RESOURCES LP By:

 

Name: Title: OTHER LOAN PARTIES: OTHER RESTRICTED SUBSIDIARIES:



--------------------------------------------------------------------------------

[SIGNATURE PAGE - INTERCOMPANY SUBORDINATION AGREEMENT]

 

ADMINISTRATIVE AGENT: PNC BANK, NATIONAL ASSOCIATION, individually and as
Administrative Agent By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(M)

FORM OF

MORTGAGE

[to be provided separately]



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

FORM OF

REVOLVING CREDIT NOTE

 

$         New York, New York [            ], 2015

FOR VALUE RECEIVED, the undersigned, CNX COAL RESOURCES LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
                     (the “Lender”), the lesser of (i) the principal sum of
                                         Dollars (US$        ), or (ii) the
aggregate unpaid principal balance of all Revolving Credit Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, dated as of July 7,
2015, among the Borrower, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto and PNC Bank, National Association, as
the administrative agent for the Lenders (the “Administrative Agent”) (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), payable by 1:00 p.m. on the Revolving Maturity Date, together with
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum specified by the Borrower
pursuant to, or as otherwise provided in, the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. Upon the occurrence and during the continuation of an Event of
Default, upon written demand by the Required Lenders to the Administrative
Agent, the Borrower shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this Revolving Credit Note
and all other obligations due and payable to the Lender pursuant to the Credit
Agreement and the other Loan Documents at a rate per annum as set forth in
Section 4.3 of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 4th Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, unless
otherwise directed in writing by the holder hereof, in lawful money of the
United States of America in immediately available funds.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement and other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests, and Liens contained or granted therein. The Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note and the Credit Agreement.

This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to the Borrower and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

 

-2-



--------------------------------------------------------------------------------

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by and construed and enforced in accordance with
the internal laws of the State of New York without giving effect to its
conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

 

CNX COAL RESOURCES LP By:

 

Name: Title:

 

-4-



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

FORM OF

SWING LOAN NOTE

 

$25,000,000 New York, New York [            ], 2015

FOR VALUE RECEIVED, the undersigned, CNX COAL RESOURCES LP, a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of PNC BANK,
NATIONAL ASSOCIATION (the “Bank”), on demand, the lesser of the principal sum of
TWENTY-FIVE MILLION U.S. Dollars (U.S. $25,000,000) or the aggregate unpaid
principal amount of all Swing Loans made by the Bank to the Borrower pursuant to
Section 2.1.2 of the Credit Agreement, dated as of July 7, 2015, among the
Borrower, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto and PNC Bank, National Association as administrative
agent for the Lenders (the “Administrative Agent”) (as it may hereafter from
time to time be amended, restated, modified or supplemented, the “Credit
Agreement”). All capitalized terms used herein shall, unless otherwise defined
herein, have the same meanings assigned to such terms in the Credit Agreement.

The Borrower shall pay interest on the unpaid principal balance hereof from the
date hereof at the rate per annum provided in Section 4.1.1 of, or as otherwise
provided in, the Credit Agreement. Interest shall be due on the dates provided
in Section 5 of the Credit Agreement, or as otherwise provided therein. Interest
hereon will be payable at the times specified in the Credit Agreement.

After request for payment of any principal hereof or interest hereon shall have
been made by the Bank to the Borrower, or upon the occurrence and during the
continuation of an Event of Default, such amount shall thereafter bear interest
at a rate per annum as set forth in Section 4.3 of the Credit Agreement. Such
interest will accrue before and after any judgment has been entered with respect
to this Swing Loan Note.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 4th Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, in lawful
money of the United States of America in immediately available funds.

This Swing Loan Note is a Swing Loan Note referred to in, is subject to the
provisions of, and is entitled to the benefits of, the Credit Agreement and the
other Loan Documents, including the representations, warranties, covenants and
conditions contained or granted therein. This Swing Loan Note shall be payable
on demand and regardless of whether or not an Event of Default has occurred and
is continuing.

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Swing Loan Note and the Credit Agreement.

This Swing Loan Note shall bind the Borrower and its successors and assigns, and
the benefits hereof shall inure to the benefit of the Bank and its successors
and assigns; provided, that any assignment of this Swing Loan Note by the
Borrower or the Bank shall be subject to the provisions of Section 11.8 of the
Credit Agreement. All references herein to the “Borrower,” the “Administrative
Agent” and the “Bank” shall be deemed to apply to the Borrower, the
Administrative Agent and the Bank, respectively, and their respective successors
and assigns.



--------------------------------------------------------------------------------

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed by and construed and enforced in accordance with the
internal law of the State of New York without giving effect to its conflict of
laws principles.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SWING LOAN NOTE]

IN WITNESS WHEREOF, the undersigned has executed this Swing Loan Note by its
duly authorized officer with the intention that it constitute a sealed
instrument.

 

CNX COAL RESOURCES LP By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)(1)

FORM OF

PERFECTION CERTIFICATE

[to be provided separately]



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)(2)

FORM OF

PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of [            ], 201[  ] is
delivered pursuant to Section 8.3.7(e) of that certain Credit Agreement dated as
of July 7, 2015 (the “Credit Agreement”) among CNX COAL RESOURCES LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”), certain other parties thereto and PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent and as Collateral Agent (in such
capacity, together with its successors and assigns, the “Collateral Agent”).
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

As used herein, the term “Companies” means the Borrower, each of the Guarantors
and the Sellers (defined below).

The undersigned, the [                    ] of the Borrower, hereby certify (in
my capacity as [                    ] and not in my individual capacity) to the
Collateral Agent and each of the other Secured Parties that, as of the date
hereof, there has been no change in the information described in the Perfection
Certificate delivered on the Closing Date (as supplemented by any Perfection
Certificate Supplements delivered prior to the date hereof, the “Prior
Perfection Certificate”), other than as follows:

1. Names. Except as listed in Schedule 1(a) attached hereto and made a part
hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth the
exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document; (y) each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a) to
the Prior Perfection Certificate and (ii) a registered organization except to
the extent disclosed in Schedule 1(a) to the Prior Perfection Certificate and
(z) set forth in Schedule 1(a) to the Prior Perfection Certificate is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

XXVI. Current Locations; Extraordinary Transactions.

(a) Except as listed in Schedule 2(a) attached hereto and made a part hereof,
the chief executive office and the preferred mailing address (if different than
the chief executive office) of each Company is located at the address set forth
in Schedule 2(a) of the Prior Perfection Certificate.

XXVII. Real Property. Except as listed in Schedule 3 attached hereto and made a
part hereof, Schedule 3 to the Prior Perfection Certificate is a list of (i) all
real property encumbered or to be encumbered by a Mortgage and fixture filing
(such real property, the “Mortgaged Property”), (ii) common names, addresses and
uses of each Mortgaged Property (stating improvements located thereon which are
included in the Collateral), (iii) other information relating thereto required
by such Schedule 3 and (iv) locations of all oil, gas, minerals and as-extracted
collateral of the Companies. The Loan Parties hereby certify that other than as
set forth on Schedule 3, no Mortgaged Property has any “Building” (as such terms
are defined in Schedule 3) which is included in the Collateral located on it.

XXVIII. Stock Ownership and Equity Interests. Except as listed in Schedule 4
attached hereto and made a part hereof, Schedule 4 to the Prior Perfection
Certificate is a true and correct



--------------------------------------------------------------------------------

list of all of the authorized, and the issued and outstanding, stock,
partnership interests, limited liability company membership interests or other
equity interest of each Loan Party and each of its Subsidiaries and the record
and beneficial owners of such stock, partnership interests, membership interests
or other equity interests setting forth the percentage of such equity interests
pledged under the Security Agreement.

XXIX. Instruments and Tangible Chattel Paper. Except as listed in Schedule 5
attached hereto and made a part hereof, Schedule 5 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness with
a value in excess of $2,000,000 held by any Loan Party as of the date hereof,
including all intercompany notes between or among any two or more Loan Parties
or any of their Subsidiaries, stating if such instruments, chattel paper or
other evidence of indebtedness is pledged under the Security Agreement.

XXX. Intellectual Property.

(a) Except as listed in Schedule 6(a) attached hereto and made a part hereof,
Schedule 6(a) to the Prior Perfection Certificate is a schedule setting forth
all of each Loan Party’s patents, trademarks, service marks and trade names
registered with the United States Patent and Trademark Office, including the
name of the registered owner and the registration number of each patent,
trademark, service mark or trade name owned by it.

(b) Except as listed in Schedule 6(b) attached hereto and made a part hereof,
Schedule 6(b) to the Prior Perfection Certificate is a schedule setting forth
all of each Loan Party’s United States copyrights applied for or registered with
the United States Copyright Office, including the name of the registered owner
and the registration number of each copyright owned by it.

XXXI. Commercial Tort Claims. Except as listed in Schedule 7 attached hereto and
made a part hereof, Schedule 7 to the Prior Perfection Certificate is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Loan Party, including a brief description thereof and
stating if such commercial tort claims are required to be pledged under the
Security Agreement.

XXXII. Motor Vehicles. Except as listed in Schedule 8 attached hereto and made a
part hereof, Schedule 8 to the Prior Perfection Certificate is a true and
correct list of all motor vehicles and other goods (covered by certificates of
title or ownership) valued at over $2,000,000 individually (and any other motor
vehicles or other goods necessary to the make the representation in the next
sentence true), and the owner and approximate value of such motor vehicles. The
Loan Parties hereby certify that the aggregate value of all motor vehicles and
other goods (covered by certificates of title or ownership) owned by the Loan
Parties and not set forth on Schedule 8 attached hereto or Schedule 8 to the
Prior Perfection Certificate does not exceed $15,000,000.

XXXIII. Other Collateral. Except as listed in Schedule 9 attached hereto and
made a part hereof, Schedule 9 to the Prior Perfection Certificate is a true and
correct list of all rolling stock and trains, owned or held by each Loan Party,
stating in each case, if such collateral are required to be pledged pursuant to
the Security Agreement.

[The Remainder of this Page has been intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the first date written above.

 

CNX COAL RESOURCES LP By:

 

Name: Title: CNX OPERATING LLC By:

 

Name: Title: CNX THERMAL HOLDINGS LLC By:

 

Name: Title: [Any other Guarantor] By:

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered

Organization

(Yes/No)

  

Organizational
Identification
Number15

  

Federal Taxpayer
Identification Number

  

Jurisdiction of Formation

                             

 

15  If none, so state.



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

  

Prior Corporate or Organizational Name

  

Date of Relevant

Change

           



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name of Entity

  

Action

  

Date of

Action

  

Jurisdiction of
Formation

  

List of All Other Names Used
on Any Filings with the

Internal Revenue Service
During Past Five Years  From
the Date Hereof

                             



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 3

Mortgaged Property

 

Entity of Record

  

Common Name, Address,

Tax Parcel ID No(s) and

As-Extracted Collateral

Location

  

Purpose/Use

  

Improvements included in the
Collateral and Located on
Real Property (including
number of “Buildings”)16

  

Legal Description (if
Encumbered by Mortgage

and/or Fixture Filing)

[         ]   

[        ]

 

[COUNTY, STATE, ZIP CODE]

 

[Tax Parcel ID No(s)]

 

[As-Extracted Collateral Location]

   [        ]    [        ]    [See Exhibits to Mortgage, fixture filing and/or
as-extracted filing encumbering this property.]            

 

16 “Building” means a walled and roofed structure, other than a gas or liquid
storage tank, that is principally above ground and affixed to a permanent site,
and a walled and roofed structure while in the course of construction,
alteration or repair.



--------------------------------------------------------------------------------

Schedule 4

Stock Ownership and Equity Interests

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

  

Percent

Pledged

                       



--------------------------------------------------------------------------------

Schedule 5

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Payee

  

Payor

  

Principal

Amount

  

Interest
Rate

  

Maturity Date

  

Pledged

[Yes/No]

                             

 

2. Chattel Paper:

 

Description

  

Pledged

[Yes/No]

        



--------------------------------------------------------------------------------

Schedule 6(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

DESCRIPTION

                 

Applications:

[None]

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TRADEMARK

                 

Applications:

[None]



--------------------------------------------------------------------------------

Schedule 6(b)

Copyrights

UNITED STATES COPYRIGHTS:

Registrations:

 

Owner

  

Title

  

Registration

No.

  

Registration

Date

                 

Applications:

 

Owner

  

Title

  

Application

No.

           



--------------------------------------------------------------------------------

Schedule 7

Commercial Tort Claims

 

Description

  

Pledged

[Yes/No]

     



--------------------------------------------------------------------------------

Schedule 8

Motor Vehicles

 

Owner

  

Description

  

Value

                 

 

-2-



--------------------------------------------------------------------------------

Schedule 9

Other Collateral

Rolling Stock And Trains

 

Description

  

Pledged

[Yes/No]

        

 

-3-



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

FORM OF

LOAN REQUEST

LOAN REQUEST; RATE REQUEST

 

TO: PNC Bank, National Association, as Administrative Agent PNC Firstside Center
500 First Avenue (Mail Stop: P7-PFSC-04-1) Pittsburgh, Pennsylvania 15219
Telephone No.: (412) 768-0403 Telecopier No.: (412) 768-2296 Attention: Kristen
Wilk FROM: CNX Coal Resources LP (the “Borrower”) RE: Credit Agreement (as it
may be amended, restated, modified or supplemented, the “Credit Agreement”),
dated as of July 7, 2015, by and among CNX Coal Resources LP, a Delaware limited
partnership, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and PNC Bank, National Association (the
“Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A. Pursuant to Section 2.5.1 or 4.1 of the Credit Agreement, the undersigned
Borrower irrevocably requests [check one box under 1(a) below and fill in blank
space next to the box as appropriate]:

 

1.(a) ¨ A new Revolving Credit Loan. OR ¨ Renewal of the LIBOR Rate Option
applicable to an outstanding Revolving Credit Loan originally made on
                 , 20    . OR ¨ Conversion of the Base Rate Option applicable to
an outstanding Revolving Credit Loan originally made on                      to
a Revolving Credit Loan to which the LIBOR Rate Option applies. OR ¨ Conversion
of the LIBOR Rate Option applicable to an outstanding Revolving Credit Loan on
                 ,          to a Revolving Credit Loan to which the Base Rate
Option applies.



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED REVOLVING CREDIT LOAN SHALL BEAR INTEREST:

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

 

1.(b)(i) ¨ Under the Base Rate Option. Such Loan shall have a Borrowing Date or
interest conversion date, as applicable, of             ,          (which date
shall be (i) the same Business Day as the Business Day of receipt by the Agent
by 11:00 a.m. of this Loan Request for making a new Revolving Credit Loan to
which the Base Rate Option applies, or (ii) the last day of the preceding
Interest Period if a Revolving Credit Loan to which the LIBOR Rate Option
applies is being converted to a Revolving Credit Loan to which the Base Rate
Option applies). OR (ii) ¨ Under the LIBOR Rate Option. Such Loan shall have a
Borrowing Date or interest conversion date, as applicable, of
                     (which date shall be no earlier than three (3) Business
Days subsequent to the Business Day of receipt by the Agent by 11:00 a.m. of
this Loan Request for (i) making a new Revolving Credit Loan to which the LIBOR
Rate Option applies or renewing a Revolving Credit Loan to which the LIBOR Rate
Option applies, or (ii) converting a Loan to which the Base Rate Option applies
to a Revolving Credit Loan to which the LIBOR Rate Option applies). 2.

Such Loan is in the principal amount of U.S. $         or the principal amount
to be renewed or converted is U.S. $        .

 

[to be in increments of $1,000,000 and not to be less than $5,000,000 for each
Borrowing Tranche under the LIBOR Rate Option and to be in increments of $50,000
and not to be less than the lesser of $500,000 and the maximum amount available
for Borrowing Tranches to which the Base Rate Option applies]

3.

[Complete blank below if the Borrower is selecting the LIBOR Rate Option]:

 

Such Loan shall have an Interest Period of two weeks or one, two, three, or six
Months.                     .

 

B. As of the date hereof and the date of making of the above-requested Revolving
Credit Loan (and after giving effect thereto): the representations and
warranties of the Loan Parties contained in Section 6 of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects on
and as of the date hereof with the same effect as though such representations
and warranties had been made on and as of the date hereof (except that (i) any
representation and warranty that is already qualified as to materiality is true
and correct in all respects as so qualified and (ii) representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties were true and correct on and as of the specific
dates or times referred to therein); and no Event of Default or Potential
Default has occurred and is continuing.

 

C. The undersigned hereby irrevocably requests [check one line under 1.(a) below
and fill in blank space next to the line as appropriate]:

 

1.(a)      Funds to be deposited into PNC Bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$        .

 

-2-



--------------------------------------------------------------------------------

OR      Funds to be wired per the following wire instructions: $         Amount
of Wire Transfer Bank Name:

 

ABA:

 

Account Number:

 

Account Name:

 

Reference:

 

OR      Funds to be wired per the attached Funds Flow (multiple wire transfers).

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

-3-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

The undersigned certifies to the Administrative Agent as to the accuracy of the
foregoing.

 

CNX COAL RESOURCES LP Date:             , 20     By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

FORM OF

SWING LOAN REQUEST

 

TO: PNC Bank, National Association, as Administrative Agent PNC Firstside Center
500 First Avenue (Mail Stop: P7-PFSC-04-1) Pittsburgh, Pennsylvania 15219
Telephone No.: (412) 768-0403 Telecopier No.: (412) 768-2296 Attention: Kristen
Wilk FROM: CNX Coal Resources LP, a Delaware limited partnership (the
“Borrower”) RE: Credit Agreement (as it may be amended, restated, modified or
supplemented, the “Credit Agreement”), dated as July 7, 2015, by and among CNX
Coal Resources LP, a Delaware limited partnership, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and PNC Bank,
National Association (the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Credit Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes the
following Swing Loan Request:

 

1. Aggregate Principal Amount of such Swing Loan [may not be less than $100,000
and must be an integral multiple of $50,000] U.S. $

 

2.

Proposed Borrowing Date

 

[which date shall be on or after the date on which the Administrative Agent
receives this Swing Loan Request, with such Swing Loan Request to be received no
later than 2:00 p.m. Eastern Time on the Borrowing Date]

 

3. As of the date hereof and the date of making of the above-requested Swing
Loan (and after giving effect thereto): the representations and warranties of
the Loan Parties contained in Section 6 of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of the date hereof (except that (i) any representation
and warranty that is already qualified as to materiality is true and correct in
all respects as so qualified and (ii) representations and warranties which
expressly relate solely to an earlier date or time, which representations and
warranties were true and correct on and as of the specific dates or times
referred to therein); and no Event of Default or Potential Default has occurred
and is continuing.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on             , 20    .

 

CNX COAL RESOURCES LP By:

 

Name: Title:

[SIGNATURE PAGE TO SWING LOAN REQUEST]



--------------------------------------------------------------------------------

EXHIBIT 5.8.5-1

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 7, 2015 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
by and among CNX Coal Resources LP, a Delaware limited partnership (the
“Borrower”) each lender from time to time party thereto (collectively, the
“Lenders”), and PNC Bank, National Association, as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 5.8.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall furnish the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower or the Administrative Agent
to the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

    [Foreign Lender] By:

 

Name: Title:     [Address] Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.8.5-2

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 7, 2015 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
by and among CNX Coal Resources LP, a Delaware limited partnership (the
“Borrower”) each lender from time to time party thereto (collectively, the
“Lenders”), and PNC Bank, National Association, as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to the provisions of 5.8.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or W-8BEN-E, as applicable or (ii) and IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

    [Foreign Lender] By:

 

Name: Title:     [Address] Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.8.5-3

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 7, 2015 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
by and among CNX Coal Resources LP, a Delaware limited partnership (the
“Borrower”) each lender from time to time party thereto (collectively, the
“Lenders”), and PNC Bank, National Association, as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 5.8.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

    [Foreign Participant] By:

 

Name: Title:     [Address] Dated:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.8.5-4

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of July 7, 2015 (as amended,
supplemented or otherwise modified from time to time) (the “Credit Agreement”),
by and among CNX Coal Resources LP, a Delaware limited partnership (the
“Borrower”) each lender from time to time party thereto (collectively, the
“Lenders”), and PNC Bank, National Association, as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 5.8.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E,
as applicable or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

    [Foreign Participant] By:

 

Name: Title:     [Address] Dated:             , 20[    ]

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 8.2.6

FORM OF

ACQUISITION CERTIFICATE

            ,     

PNC Bank, National Association, as Administrative Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Ladies and Gentlemen:

I refer to the Credit Agreement dated as of July 7, 2015 (as hereafter modified,
amended, supplemented or restated from time to time, the “Credit Agreement”)
among CNX Coal Resources LP (the “Borrower”), the Guarantors set forth therein,
the Lenders set forth therein and PNC Bank, National Association as the
administrative agent for the Lenders (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings. References herein to Sections of the Credit Agreement
are qualified, in their entirety, by the applicable provision of the Section of
the Credit Agreement so referred to and together with all related provisions and
definitions referred to in such Section or incorporated therein.17

I,                                     , [specify: Chief Executive
Officer/President/Chief Financial Officer/Treasurer] of the Borrower, do hereby
certify on behalf of the Borrower as of the date hereof as follows:

1. The Borrower or a Restricted Subsidiary is making the acquisition described
below (the “Acquisition”):

[Describe the transaction, including the sellers, buyers, assets being purchased
and closing date (or proposed closing date) of the Acquisition.]

2. Such Acquisition is a “Permitted Acquisition” within the meaning of
Section 8.2.6(b) of the Credit Agreement.

XXXIV. No Event of Default or Potential Default exists immediately prior to and
after giving effect to the Acquisition.

3. Liquidity (Section 8.2.6(b)(ii)). After giving effect to the Acquisition, the
amount of unused Revolving Credit Commitments that could be drawn without
breaching the Financial Covenants is     % (insert from calculations set forth
on Appendix A hereto) of the aggregate Revolving Credit Commitments, which is
greater than or equal to 10%.

4. Minimum Interest Coverage Ratio. (Section 8.2.13(a)) As of the date of the
most recent fiscal quarter ended prior to the Acquisition (the “Report Date”),
the Interest Coverage Ratio calculated on a Pro Forma Basis is     to 1.0
(insert from calculations set forth on Appendix A hereto), which is not less
than the permitted ratio of 3.00 to 1.00.

 

17  In case of any conflicts between the terms of the Credit Agreement reflected
in this Acquisition Certificate and the Credit Agreement, the provisions of the
Credit Agreement shall control.



--------------------------------------------------------------------------------

5. Maximum Total Leverage Ratio. (Section 8.2.13(b)) As of the Report Date, the
Total Leverage Ratio calculated on a Pro Forma Basis is      to 1.0 (insert from
calculation set forth on Appendix A hereto), which is not more than the
permitted ratio of 3.50 to 1.00, or if during an Increase Period, 4.00 to 1.00.

XXXV. Attached hereto as Exhibit [    ] are the [insert description of the
financial statements or other financial information of the assets acquired] upon
which the calculations in this certificate with respect to the Target are based.

XXXVI. [The Borrower is providing contemporaneously herewith, copies of any
agreements entered into or proposed to be entered into by the Borrower or any
Restricted Subsidiaries in connection with the Acquisition.]18

 

18  To be included to the extent reasonably requested by the Administrative
Agent and not subject to confidentiality obligations owed to any Person other
than CEI or any of its Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             , 20    .

 

By:

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

APPENDIX A

 

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

  

Target

  

Consolidated

Pro Forma19

1. Minimum Interest Coverage Ratio. (Section 8.2.13(a)) The ratio of
(A) Consolidated EBITDA to (B) Consolidated Cash Interest Expense as of the
Report Date is (insert from Item 1(C) below):

        to 1.0         to 1.0         to 1.0

A. Calculation of amount (A) - Consolidated EBITDA of the Loan Parties as of the
Report Date for the four fiscal quarters then ended, on a Pro Forma Basis:20

            (i)    Consolidated Net Income:                (a)    the aggregate
net income (loss) attributable to the Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, excluding,
without duplication:    $                $                $                     
(1)    any net income of any other Person if such other Person is not a
Restricted Subsidiary, except that (i) subject to the exclusion contained in
clause (4) below, the Borrower’s equity in the net income of such other Person
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash actually distributed by such other    $               
$                $            

 

19  All calculations are on a pro-forma basis, based upon the financial
statements of the Loan Parties as of the Report Date, after giving effect to the
Permitted Acquisition (i.e., if a financial covenant is measured for the
immediately preceding four fiscal quarters as of the Report Date, the financial
results of the Target as well as the Borrower and its Subsidiaries will be
included in that four fiscal quarter period calculation) and include in such
calculations Indebtedness or other liabilities assumed or incurred in connection
with such Permitted Acquisition and income earned or expenses incurred by the
Target prior to the date of the Permitted Acquisition).

20 

With respect to any period during which a Material Acquisition/Disposition by
the Loan Parties has occurred, Consolidated EBITDA shall be calculated as if
such Material Acquisition/Disposition had been consummated at the beginning of
such period.



--------------------------------------------------------------------------------

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

  

Target

  

Consolidated

Pro Forma19

                    Person during such period to the Borrower or any Restricted
Subsidiary as a dividend or other distribution (subject, in
the case of a dividend or other distribution paid to a
Restricted Subsidiary, to the limitations contained in clause
(2) of this definition) and (ii) the Borrower’s equity in a net
loss of any such other Person for such period shall be
included in determining such Consolidated Net Income                         (2)
   any net income of any Restricted Subsidiary (other than a Guarantor) if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that (i) subject to
the exclusion contained in clause (3) below, the Borrower’s equity in the net
income of any such Restricted Subsidiary for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Restricted Subsidiary during such period to the Borrower or
another Restricted Subsidiary as a dividend or other distribution (subject, in
the case of a dividend or other distribution paid to another Restricted
Subsidiary, to the limitation contained in this clause) and (ii) the Borrower’s
equity in a net loss of any such Restricted Subsidiary for such period shall be
included in determining such Consolidated Net Income    $               
$                $                      (3)    any income or loss attributed to
discontinued operations    $                $                $            

 

-2-



--------------------------------------------------------------------------------

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

  

Target

  

Consolidated

Pro Forma19

        

(4)

   any extraordinary gains or losses, together with any related provision for
taxes on such gains or losses    $                $                $            
        

(5)

   any gain or loss, together with any related provision for taxes on such gains
or losses, on Dispositions outside the ordinary course of business   
$                $                $                     

(6)

   any non-cash compensation expense realized for grants of performance shares,
stock, stock options or other equity-based awards    $               
$                $                     

(7)

   unrealized losses and gains under derivative instruments included in the
determination of Consolidated Net Income, including those resulting from the
application of FASB ASC 815    $                $                $            
        

(8)

   any non-cash asset impairment or write-downs (other than of any current
assets) under GAAP or SEC guidelines; provided that any reversal or other
benefit of any such impairment or write-down in any future period shall be
excluded from Consolidated Net Income in such future period    $               
$                $                     

(9)

   the cumulative effect of a chance in accounting principles    $            
   $                $                  

Consolidated Net Income

   $                $                $            

 

-3-



--------------------------------------------------------------------------------

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

  

Target

  

Consolidated

Pro Forma19

   (ii)    plus, to the extent deducted in calculating Consolidated Net Income
other than in the case of Item (h) below, the sum of the following amounts for
such period:                    (a)    Consolidated Interest Expense, net of
interest income:                         (1)    total interest expense of the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding (i) write-off of deferred
financing costs and (ii) accretion of interest charges on future plugging and
abandonment obligations, future retirement benefits and other obligations that
do not constitute Indebtedness)    $                $               
$                      (2)    plus, to the extent not include in such total
interest expense, and to the extent incurred by the Borrower or any Restricted
Subsidiary, without duplication, the sum of the following:                     
(A)    interest expense attributable to Capital Lease Obligations   
$                $                $                         (B)    capitalized
interest                      (C)    non-cash interest expense    $            
   $                $                         (E)    net costs (including
amortization of fees and up-front payments) associated with interest rate caps
and other interest rate and currency options that, at the time entered into,
resulted in such Person and its Restricted Subsidiaries being net payees as to
future payouts under such caps or options, and interest rate and currency swaps
and forwards for which the Borrower or any Restricted Subsidiary has paid a
premium;    $                $                $            

 

-4-



--------------------------------------------------------------------------------

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

  

Target

  

Consolidated

Pro Forma19

         (3)    minus, to the extent included in items (1) or (2), any
amortization of costs relating to original debt issuances other than the
amortization of debt discount related to the issuance of zero coupon securities
or other securities with an original issue price of not more than 90% of the
principal thereof    $                $                $                     

Consolidated Interest Expense:

   $                $                $                     

(4)

   minus interest income    $                $                $               
     

Consolidated Interest Expense, net of interest income:

   $                $                $                  

(b)

   provision for taxes based on income or profits (including state franchise
taxes accounted for as income taxes in accordance with GAAP) of the Borrower and
the Restricted Subsidiaries for such period    $                $               
$                  

(c)

   depletion, depreciation and impairment charges and expenses of the Borrower
and the Restricted Subsidiaries for such period    $               
$                $                  

(d)

   amortization expense (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) of the Borrower and the Restricted Subsidiaries for such
period    $                $                $                  

(e)

   losses for such period from the early extinguishment of Indebtedness   
$                $                $                  

(f)

   non-recurring transaction costs expensed (in accordance with GAAP) by the
Borrower and the Restricted Subsidiaries in connection with the Transactions   
$                $                $            

 

-5-



--------------------------------------------------------------------------------

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

  

Target

  

Consolidated

Pro Forma19

      (g)    non-cash charges related to pension liabilities    $               
$                $                   (h)    net cash proceeds of insurance
received, or recognized as a receivable in accordance with GAAP, for such period
in respect of a casualty event (to the extent such amount is reducing an expense
on the statement of operations of the Borrower for such period relating to such
casualty event) or business interruption    $                $               
$               

(iii)

   minus the sum of the following:                (a)    to the extent
increasing Consolidated Net Income for such period, gains for such period from
the early extinguishment of Indebtedness    $                $               
$                   (b)    to the extent that the amount in Item 1(a)(ii)(h) is
actually not received in cash, the amount not received for such period that
increased Consolidated EBITDA    $                $                $            
  

Consolidated EBITDA

   $                $                $            

B. Calculation of amount (B) - Consolidated Cash Interest Expense of the Loan
Parties as of the Report Date determined on a consolidated basis in accordance
with GAAP as follows:

           

(i)

   Consolidated Interest Expense (insert from item 1(A)(ii)(a) above):   
$                $                $               

(ii)

   minus the portion of item (i) not payable in cash    $               
$                $               

Consolidated Cash Interest Expense

   $                $                $            

C. Item 1(A) divided by Item 1(B) equals the Interest Coverage Ratio

        to 1.0         to 1.0         to 1.0

 

-6-



--------------------------------------------------------------------------------

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

  

Target

  

Consolidated

Pro Forma19

2. Maximum Total Leverage Ratio (Section 8.2.13(b)). The ratio of (A)
Consolidated Indebtedness to (B) Consolidated EBITDA as of the Report Date is
(insert from item 2(C), below):

              

A. Calculation of amount (A) - Consolidated Indebtedness:

            (i)    the aggregate principal amount of Indebtedness of the
Borrower and the Restricted Subsidiaries of the type referenced under the first
instances of clauses (1), (2) and (3) of the definition of “Indebtedness”
outstanding on such date, after giving effect to all incurrences and repayments
of such Indebtedness occurring on such date; provided that (x) all obligations
under undrawn standby letters of credit (whether or not issued under the Credit
Agreement) issued with respect to performance obligations under sales contracts,
mine reclamation, black lung benefit liabilities, workers compensation and other
employee benefit liabilities shall be excluded from this Item 2(A) and (y) the
face amount of all other letters of credit (other than to the extent Cash
Collateralized) shall be included in this Item 2(A), whether or not drawn:      
         (a)    the principal of and premium (if any) in respect of
(a) indebtedness of such Person for money borrowed and (b) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable    $               
$                $                   (b)    all Capital Lease Obligations of
such Person    $                $                $                   (c)    all
obligations of such Person issued or assumed as the deferred purchase price of
property (which purchase price is due more than six months after the date of
taking delivery of title    $                $                $            

 

-7-



--------------------------------------------------------------------------------

Credit Agreement

  

Consolidated

for Borrower
and its

Subsidiaries

   

Target

   

Consolidated

Pro Forma19

                 to such property), including all obligations of such Person for
the
deferred purchase price of property under any title retention
agreement (but excluding trade accounts payable arising in the
ordinary course of business)                       Sum of certain Indebtedness
described above:      $                    $                    $               
   (ii)    minus the lesser of (x) Cash on Hand as of such date after giving
effect to all transactions occurring on such date and (y) $10,000,000     
$                    $                    $                   Consolidated
Indebtedness      $                    $                    $               

B. Calculation of amount (B) – Consolidated EBITDA of the Borrower (insert from
1(A), above):

     $                    $                    $               

C. Item 2(A) divided by Item 2(B) equals the Total Leverage Ratio:

          to 1.0             to 1.0             to 1.0   

3. Liquidity (Section 8.2.6(b)(ii)). The ratio of (A) the amount of unused
Revolving Credit Commitments that could be drawn without breaching the Financial
Covenants after giving effect to the Acquisition to (B) the aggregate
outstanding Revolving Credit Commitments is (insert from Item 3(C), below):

          %           %           % 

A. Calculation of amount (A) – the amount of unused Revolving Credit Commitments
that could be drawn without breaching the Financial Covenants after giving
effect to the Acquisition:

     $                    $                    $               

B. Calculation of amount (B) – the aggregate outstanding Revolving Credit
Commitments:

     $                    $                    $               

C. Item 3(A) divided by Item 3(B):

          %           %           % 

 

-8-



--------------------------------------------------------------------------------

EXHIBIT 8.3.4

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

            , 20    

PNC Bank, National Association, as Administrative Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Ladies and Gentlemen:

I refer to the Credit Agreement dated as of July 7, 2015 (as hereafter modified,
amended, supplemented or restated from time to time, the “Credit Agreement”)
among CNX COAL RESOURCES LP (the “Borrower”), the Guarantors set forth therein,
the Lenders set forth therein and PNC Bank, National Association, as the
administrative agent for the Lenders (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings. References herein to Sections of the Credit Agreement
are qualified, in their entirety, by the applicable provisions of the Section of
the Credit Agreement so referred to and together with all related provisions and
definitions referred to in such Section or incorporated therein.21

I,                                         , [Chief Financial Officer /
Treasurer] of the Borrower, do hereby certify on behalf of the Borrower as of
the [quarter / year ended]             , 20    (the “Report Date”), as follows:

1. Minimum Interest Coverage Ratio. (Section 8.2.13(a)) The ratio of
(A) Consolidated EBITDA to (B) Consolidated Cash Interest Expense of the Loan
Parties is      to 1.0 (insert from Item 1(C) below) as of the Report Date for
the four fiscal quarters then ended, which is not less than the permitted ratio
of 3.0 to 1.0.

 

Calculation of amount (A) - Consolidated EBITDA of the Loan Parties as of the
Report Date for the four fiscal quarters then ended, on a Pro Forma Basis:

   

(i)

Consolidated Net Income:

(a)

the aggregate net income (loss) attributable to the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, excluding, without duplication: $                 (1) any net income
of any other Person if such other Person is not a Restricted Subsidiary, except
that (i) subject to the exclusion contained in clause $                

 

21  In case of any conflicts between the terms of the Credit Agreement reflected
in this Quarterly Compliance Certificate and the Credit Agreement, the
provisions of the Credit Agreement shall control.



--------------------------------------------------------------------------------

(4) below, the Borrower’s equity in the net income of such other Person for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such other Person during such period to
the Borrower or any Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to a Restricted
Subsidiary, to the limitations contained in clause (2) of this definition) and
(ii) the Borrower’s equity in a net loss of any such other Person for such
period shall be included in determining such Consolidated Net Income

(2)

any net income of any Restricted Subsidiary (other than a Guarantor) if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that (i) subject to
the exclusion contained in clause (3) below, the Borrower’s equity in the net
income of any such Restricted Subsidiary for such period shall be included in
such Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Restricted Subsidiary during such period to the Borrower or
another Restricted Subsidiary as a dividend or other distribution (subject, in
the case of a dividend or other distribution paid to another Restricted
Subsidiary, to the limitation contained in this clause) and (ii) the Borrower’s
equity in a net loss of any such Restricted Subsidiary for such period shall be
included in determining such Consolidated Net Income $                

(3)

any income or loss attributed to discontinued operations $                

(4)

any extraordinary gains or losses, together with any related provision for taxes
on such gains or losses $                

(5)

any gain or loss, together with any related provision for taxes on such gains or
losses, on Dispositions outside the ordinary course of business $             
  

(6)

any non-cash compensation expense realized for grants of performance shares,
stock, stock options or other equity-based awards $                

 

-2-



--------------------------------------------------------------------------------

(7) unrealized losses and gains under derivative instruments included in the
determination of Consolidated Net Income, including those resulting from the
application of FASB ASC 815 $                

(8)

any non-cash asset impairment or write-downs (other than of any current assets)
under GAAP or SEC guidelines; provided that any reversal or other benefit of any
such impairment or write-down in any future period shall be excluded from
Consolidated Net Income in such future period $                

(9)

the cumulative effect of a chance in accounting principles $                
Consolidated Net Income $                

(ii)

plus, to the extent deducted in calculating Consolidated Net Income other than
in the case of Item (h) below, the sum of the following amounts for such period:

(a)

Consolidated Interest Expense, net of interest income:

(1)

total interest expense of the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding
(i) write-off of deferred financing costs and (ii) accretion of interest charges
on future plugging and abandonment obligations, future retirement benefits and
other obligations that do not constitute Indebtedness) $                

(2)

plus, to the extent not include in such total interest expense, and to the
extent incurred by the Borrower or any Restricted Subsidiary, without
duplication, the sum of the following: (A) interest expense attributable to
Capital Lease Obligations $                 (B) capitalized interest $
                (C) non-cash interest expense $                 (E) net costs
(including amortization of fees and up-front payments) associated with interest
rate caps and other interest rate and currency options that, at the time entered
into, resulted in such Person and its Restricted Subsidiaries being net payees
as to future payouts under such caps or $                

 

-3-



--------------------------------------------------------------------------------

options, and interest rate and currency swaps and forwards for which the
Borrower or any Restricted Subsidiary has paid a premium;

(3)

minus, to the extent included in items (1) or (2), any amortization of costs
relating to original debt issuances other than the amortization of debt discount
related to the issuance of zero coupon securities or other securities with an
original issue price of not more than 90% of the principal thereof $
                Consolidated Interest Expense: $                

(4)

minus interest income $                 Consolidated Interest Expense, net of
interest income: $                

(b)

provision for taxes based on income or profits (including state franchise taxes
accounted for as income taxes in accordance with GAAP) of the Borrower and the
Restricted Subsidiaries for such period $                

(c)

depletion, depreciation and impairment charges and expenses of the Borrower and
the Restricted Subsidiaries for such period $                

(d)

amortization expense (including amortization of goodwill and other intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) of the Borrower and the Restricted Subsidiaries for such period $
               

(e)

losses for such period from the early extinguishment of Indebtedness $
               

(f)

non-recurring transaction costs expensed (in accordance with GAAP) by the
Borrower and the Restricted Subsidiaries in connection with the Transactions $
               

(g)

non-cash charges related to pension liabilities $                

(h)

net cash proceeds of insurance received, or recognized as a receivable in
accordance with GAAP, for such period in respect of a casualty event (to the
extent such amount is reducing an expense on the statement of operations of the
Borrower for such period relating to such casualty event) or business
interruption $                

 

-4-



--------------------------------------------------------------------------------

(iii)

minus the sum of the following: (a) to the extent increasing Consolidated Net
Income for such period, gains for such period from the early extinguishment of
Indebtedness $                 (b) to the extent that the amount in
Item 1(a)(ii)(h) is actually not received in cash, the amount not received for
such period that increased Consolidated EBITDA $                 Consolidated
EBITDA $                   

 

  A. Calculation of amount (B) - Consolidated Cash Interest Expense of the Loan
Parties as of the Report Date determined on a consolidated basis in accordance
with GAAP as follows:

 

(i) Consolidated Interest Expense (insert from item 1(A)(ii)(a) above): $
                (ii) minus the portion of item (i) not payable in cash $
                Consolidated Cash Interest Expense $                 Item 1(A)
divided by Item 1(B) equals the Interest Coverage Ratio          to 1.0   

XXXVII. Maximum Total Leverage Ratio. (Section 8.2.13(b)) The ratio of
(A) Consolidated Indebtedness to (B) Consolidated EBITDA is          to 1.0
(insert from Item 2(C) below) as of the Report Date for the four fiscal quarters
then ended, which is not more than the permitted ratio of 3.50 to 1.00, or if
during an Increase Period, 4.00 to 1.00.

Calculation of amount (A) – Consolidated Indebtedness:

 

(i) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries of the type referenced under the first instances of
clauses (1), (2) and (3) of the definition of “Indebtedness” outstanding on such
date, after giving effect to all incurrences and repayments of such Indebtedness
occurring on such date; provided that (x) all obligations under undrawn standby
letters of credit (whether or not issued under the Credit Agreement) issued with
respect to performance obligations under sales contracts, mine reclamation,
black lung benefit liabilities, workers compensation and other employee benefit
liabilities shall be excluded from this clause (i) and (y) the face amount of
all other letters of credit (other than to the extent Cash Collateralized) shall
be included in this clause (i), whether or not drawn: (a) the principal of and
premium (if any) in respect of (a) indebtedness of such Person for money
borrowed and (b) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable: $                   

 

-5-



--------------------------------------------------------------------------------

(b) all Capital Lease Obligations of such Person: $                 (c) all
obligations of such Person issued or assumed as the deferred purchase price of
property (which purchase price is due more than six months after the date of
taking delivery of title to such property), including all obligations of such
Person for the deferred purchase price of property under any title retention
agreement (but excluding trade accounts payable arising in the ordinary course
of business) $                 Sum of certain Indebtedness described above: $
                (ii) minus the lesser of (x) Cash on Hand as of such date after
giving effect to all transactions occurring on such date and (y) $10,000,000 $
                Consolidated Indebtedness $                

Calculation of Amount (B) – Consolidated EBITDA of the Loan Parties as of the
Report Date for the four fiscal quarters then ended, on a Pro Forma Basis
(insert from Item 1(A) above):

   

 

Item 2(A) divided by Item 2(B) equals the Total Leverage Ratio          to 1.0
  

XXXVIII. Step-Up and Increase Period. (Section 8.2.13(b)) A Step-Up [is][is not]
in effect as of the date hereof pursuant to the terms of Section 8.2.13(b).
[Insert if Applicable: The Increase Period related to such Step-Up began as of
            , 20     and will end as of             , 20    ; provided that such
Increase Period is not immediately following another Increase Period (that is,
following the prior Increase Period, if any, there has been at least one fiscal
quarter as of the end of which the Total Leverage Ratio has been complied with
without giving effect to the Step-Up).]

XXXIX. [Insert if Applicable: Except as certified to the Administrative Agent
and the Lenders pursuant to Section 8.3.5 of the Credit Agreement,] The
representations and warranties of the Borrower contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that any representation and warranty that is already
qualified as to materiality shall be true and correct in all respects as so
qualified) on and as of this date (except representations and warranties that
expressly relate solely to an earlier date or time).

XL. [Insert if Applicable: Except as certified to the Administrative Agent and
the Lenders pursuant to Section 8.3.5 of the Credit Agreement,] No Event of
Default or Potential Default exists and is continuing as of the date hereof.

XLI. Set forth on Exhibit A attached hereto is a description of each Swap
Agreement to which any Loan Party is a party, all of which the Loan Parties are
permitted to enter under Section 8.2.12 of the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             , 20    .

 

By:

 

Name: Title:

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

SWAP AGREEMENTS